Re: Opinion and anticipated testimony concerning the death of Gregory Hayes in the case of
Susan Johnson v. Davis County.
From: Glen R. Hanson, Ph.D., D.D.S
Date: January 27, 2020


To whom it may concern,

I, Glen R. Hanson, Ph.D., D.D.S., have been asked to opine and describe the content of my
anticipated testimony concerning the contribution of drugs being used by Mr. Gregory Hayes,
some of which were found in body fluid samples at the time of death when discovered deceased
12/14/2017 at approximately 05:00- 06:00.

I am a tenured professor of Pharmacology and Toxicology and Vice Dean at the University of
Utah, School of Dentistry. I hold a D.D.S. degree from the University of California Los Angeles
and a Ph.D. in pharmacology/toxicology from the University of Utah. In addition, I was a
postdoctoral fellow in neurochemistry from the National Institutes of Health (NIH), Bethesda,
Maryland. I have held numerous positions and honors relative to my academic career including;
(i) the Director of the Division of Neuroscience and Behavioral Research for the National
Institute on Drug Abuse (NIDA, NIH); (ii) Acting Director of NIDA; (iii) Associate Senior Director
of NIDA; (iv) Senior Advisor of NIDA; (v) Director and Founder of the Utah Addiction Center at
the University of Utah; (vi) Interim Dean and Associate/Vice Dean of the School of Dentistry.

I have received numerous awards and honors from several highly esteemed organizations such
as a member of several grant review committees for NIH, associate editor and reviewer for
more than 25 of the leading scientific journals in the field of pharmacology, drug abuse and
neurobiology and a Senior Scientist award from NIH.

Finally, I have lectured, researched, and published on topics related to the pharmacological
effects of sedative drugs such as ethanol, opioids, benzodiazepines, antipsychotics and
antidepressants, anticholinergics, and diphenhydramine . My particular area of research relates
to the neurochemistry, neurobiology and toxicology of all types of psychoactive drugs of abuse
and psychotherapeutics and their effects on the neurotransmitters systems of the brain and
other vital physiological systems of the body and their impact, particularly as it relates to CNS
functions and toxicity, on drug consumers.

My published research and analyses (in ~240 peer-reviewed scientific papers, 50 chapters in
scientific textbooks, and literally hundreds of presentations in scientific meetings) have been
confirmed and validated many times over the years and have been approved and accepted by
scientists and professionals in the pharmacological and neuroscience communities throughout
the world. I am also the senior author on a highly regarded drug abuse-related textbook, in its
13th edition, entitled Drugs and Society. This work is currently used as the principal textbook for
drug-abuse related courses in hundreds of colleges in the USA and includes chapters on
Opioid, Benzodiazepine, Antipsychotic, and Anticholinergic agents that are used for both
therapeutic and recreational purposes.

Potentially relevant to the case of Mr. Hayes, my work and the research and scholarly works of
other pharmacological experts in the field, I have concluded that combinations of sedating
drugs such as opioid analgesics, benzodiazepines (and other anxiolytics), some antipsychotics
with sedating anticholinergic action (moderate amount associated with olanzapine) and
diphenhydramine (a sedating antihistamine used in OTC medications to induce sleep such as in
Tylenol PM) will likely severely depress CNS functions including respiratory systems. These
respiratory depressive actions of such sedative drug combinations appear to be more serious
during some stages of sleep and on occasions result in death due to respiratory failure.

For this case, I have reviewed legal documents provided by Mr. Michael Homer of Suitter
Axland, PLCC, including:

   •   ‘The Office of the Medical Examiner’s Report’ on the death of Gregory Hayes, signed by
       Dr. Lindsey Thomas, Assistant Medical Examiner.
   •   Opinion of expert witness Dr. Kennon Tubbs, retained by Suitter Axland, PLLC
   •   Opinion of expert witness Tom Green, retained by Plaintiffs.
   •   Deposition of Daniel Layton, registered nurse, employed by Davis County Jail at time of
       Gregory Hayes’ death.



Based on the above information and testimonies of witnesses and provided reports, it is my
opinion according to a reasonable degree of medical certainty that:

   •   Conclusions opined by Drs. Lindsey Thomas and Kennon Tubbs that Mr. Hayes died
       from a mixed-prescription drug sedative toxicity consisting of buprenorphine (a
       commonly prescribed opioid analgesic used to treat both pain or opioid use disorder),
       clonazepine (an anxiolytic benzodiazepine known as Klonopin) and olanzapine (a
       second generation antipsychotic with sedating anticholinergic activity also known as
       Zyprexa) accurately identify the most likely primary cause for Mr. Hayes death.
   •   In addition, other factors likely contributing to the fatal respiratory failure include (i) the
       sedating effects of the diphenhydramine (a sedating antihistamine) in the Tylenol PM; (ii)
       increased sensitivity to the sedative properties of those prescription drugs that had been
       discontinued several weeks before the fatal overdose event at the jail; (iii) enhancement
       of drug CNS depressant effects by the normal physiological sedation that accompanies
       deep-sleep periods (such as early in the morning); and (iii) a history of breathing
       difficulties including sleep apnea and airway obstruction.
In summary, I opine that even though the measured levels of the combination of sedating drugs
at the time of death, as determined by the Office of the Medical Examiner, were individually
within therapeutic ranges, the combination of these CNS depressants, under the circumstances
as described by witnesses and retained experts, would have been sufficient to cause a fatal
respiratory failure

This pharmacological/toxicological opinion is within a reasonable medical degree of certainty, as
based upon the information and testimonies available at the time of its writing.




If there are questions concerning my opinions, please do not hesitate to contact me.

Best Regards,




Glen R. Hanson, Ph.D., D.D.S.

Professor of Pharmacology
Vice Dean
School of Dentistry
University of Utah
Glen R. Hanson, Ph.D., D.D.S.

            CV

Updated on February 27, 2019
                                                                         2


                                   INDEX
HEADING                                                        PAGE

Personal Information                                            3
Education                                                       3
Professional Experience                                         3,4
Honors and Special National Appointments                        4-6
Major Consulting                                                6-7
Society Memberships                                              7
Scientific Journal Publications                                 7-26
Book Chapters                                                   27-29
Abstracts                                                       29-54
Books (Principal Authorship)                                    54-55
Areas of Research Interest and Experience                       55
Symposia Organized                                               55-56
Invited Presentations                                           56-72
Research Support
  -Grants                                                       73-77
  -Contracts                                                    78
Collaborations                                                  78-79
Teaching Experience                                             79-80
Institutional Committee Service                                  81
  -College
  -Department
  -University
Mentoring                                                       82-84
  -Postdoctoral Fellows
 -Doctoral Dissertation Advisor
 -Graduate Student Research Rotation
 -Doctoral Thesis Committee Member
 -Undergraduate Research Advisor
Summary of Activities as NIDA Acting Director                   85-88
Summary of Activities related to the creation and governance
 Of the University of Utah School of Dentistry (including
  Legislative actions)                                          88-89


                                       2
                                                                                                         3


Personal Information

     Birth date: October 20, 1945

     Birthplace: Idaho Falls, Idaho

     Family Status: Married

Education:

     Undergraduate Studies:
      -Brigham Young University, Provo, UT/1964-1969

     Graduate Studies:
      -University of California at Los Angeles, College of Dentistry, Los Angeles, CA/1969-1973

      -University of Utah, Department of Pharmacology, College of Medicine, Salt Lake City,
       UT/1975-1978

     Postdoctoral Studies:
      -National Institute of Health (National Heart, Lung and Blood Institute), PRAT Fellow/1978-
       1980

     Degrees earned:
      -Doctor of Dental Surgery (D.D.S.) from University of California at Los Angeles (1973)

      -Ph.D. in Pharmacology from the University of Utah (1978)

Professional Experience:

2015-present    Director and Legislative liaison for the Adult Medicaid Dental Program. Medicaid
                   funding approved by State Legislature in SB 39 bill of 2017. This program provides
                   ongoing funding for providing oral health care to the adult Blind/Disabled Medicaid
                   population (~34,000 patients in the State of Utah)
2016-present    Associate/vice Dean U of U School of Dentistry
2014-2016       Interim Dean, University of Utah School of Dentistry
2012-2014       Senior Associate Dean for Faculty and Research, School of Dentistry, University of
                    Utah
2011-2014       One of the Founders for the New U of U School of Dentistry working with Dr. Lynn
                    Powell
2012-present    Tenured Professor, School of Dentistry, University of Utah
2004-2007       ACNP Liaison Committee
2003-2009       Member of ACNP Task Force on Medication Development
2003-2017       Director of the Utah Addiction Center
2004-2014       Senior Advisor, NIDA, NIH
2003-2004       Associate Director for Neuroscience and Translation, NIDA, NIH
2001-2003       Acting Director of the National Institute on Drug Abuse, NIH (directed~$1 billion
                    annual budget, ~500 member staff and helped to create and implement trans-NIH
                    programs).

                                                 3
                                                                                                           4


2000-2010        IPA appointment (intergovernmental program act for NIH advisors)
2000-2001        Director of the Division of Neuroscience and Behavioral Research for the National
                     Institute on Drug Abuse, NIH (~$240 million annual budget, ~50 member staff)
1998-1999        Member NIH Study Section: Integrative, Functional and Cognitive Neuroscience I
                           committee
1995-1998        Member NIH Study Section: Drug Abuse Biomedical Research Review Committee
                     Pharmacology II Research Subcommittee (NIDA/C)
2003-present       Ad hoc member of several NIMH, NIDA and Pharmacology (cardiovascular)
                     Special Review Committees (SRC) for grant reviews. Chairman for two of these
                     SRCs
1992 - 2018      Professor, tenured, Department of Pharmacology and Toxicology, College of
                     Pharmacy, University of Utah.
1987 - 1992      Associate Professor, Department of Pharmacology and Toxicology in College of
                     Pharmacy, University of Utah.
1985 - 1989      Member of NIH Study Section: Biological and Neurosciences Subcommittee of the
                     Mental Health Small Grant Review Committee. (ADAMHA/NIH organization)
1986 - 1987      Research Associate Professor, Department of Pharmacology and Toxicology in
                     College of Pharmacy, University of Utah.
1981 - 1986      Research Assistant Professor, Department of Pharmacology in College of Pharmacy,
                     University of Utah.
1985 - present   Faculty member for Neuroscience Program, University of Utah
1982 - present   Adjunct appointment in School of Medicine
1982 - 1988      Practice dentistry part time, Hill Air Force Hospital Dental Clinic (rank of a Major in
                     Utah Army National Guard)
1980 - 1981      Research Associate, Department of Pharmacology in College of Medicine, University
                     of Utah.
1978 - 1980      Staff Fellow in Pharmacology Research Associate Training Program, NIGMS,
                     Bethesda, MD (Project: Biochemical studies of substance P function in rat CNS).
1978 - 1980      Practiced dentistry, part time, Public Health Service Dental Clinic, Bethesda, MD.
1973 - 1975      Private dental practice.

Honors and Special National Appointments:
University of California Regent Scholar, September 1969 to June 1973.
Recipient of a USPHS National Research Service Award from NIDR, Sept. 1975 to June 1978.
Appointment as staff fellow in Pharmacology Research Associate Training (PRAT) Program
     sponsored by NIGMS, July 1978 to June 1980 (with Dr. Walter Lovenberg).
Scientific Consultant (grant reviewer) to the North Carolina Alcoholism Research Authority, (1985-
     1994) and the Veteran's Administration (1990-1998).
Ad Hoc Reviewer for: the Journal of Pharmacology and Experimental Therapeutics, (1986-present);
     J. Neuroscience (2000-present); J. Neurochemistry (1990-present); Regulatory Peptides (1990,
     1995); Peptides (1991, 1992); Neuropeptides (1990, 1991, 2004); Neuroscience (1991); Brain
     Research (1992-present); Eur. J. Pharmacol. (1991-present); American Journal of Physiology:
     Heart and Circulatory Physiology (1994); Neurotoxicology and Teratology (1994); Journal of
     Pharmaceutical Care in Pain & Symptom Care (1992); Neuropsychopharmacology (1992,
     1997); Biological Psychiatry (1995); J. Neuroscience (1996-present); European Journal of
     Neuroscience (1998); Pharmacology Biochemistry and Behavior (1996); Amino Acids (1998);
     Journal Neuroscience Res. (2000); Proceedings of the National Academy of Science (2001).
Reviewer for Goodman and Gilman Pharmacology Text, 11th edition on Neuropharmacology Chapters.
Member, ASPET Committee on Drug Abuse: 1989-1992.
                                                   4
                                                                                                      5


Appointment to Special Review Committee, ADAMHA Small Instrumentation Program, 1989 and
     1990.
Appointment as Reserve grant reviewer for ADAMHA, 1989 - 1995
Appointment to Special Review Committee for NIDA Contracts, 1990 & 1992.
Appointment to the Public Advisory Committee to National Institute on Drug Abuse, 1992 - 1995.
Ad Hoc Reviewer for grants from Veterans Administration, 1989 - 1995.
College of Pharmacy Distinguished Teaching Award for 1991.
Appointment to the Editorial Advisory Board for Journal of Pharmacology and Experimental
     Therapeutics, 1993-1996.
Appointment as Specific Field Editor for the Journal of Pharmacology and Experimental Therapeutics,
     1995 - 1998.
Appointment as member of ASPET's Subcommittee on Preprofessional Education, 1996 - 1999.
     Chairman of the Committee 1997-present.
Appointment as member of ASPET’s Committee on Education, 1998-2001
Appointment as member of ACNP's Liaison Committee, 2003-2005
Appointment as member of ACNP's Medication Development Committee, 2003-2005
Chair, NIMH Search Committee for Director of the Division of Neuroscience and Basic Behavioral
     Science
Appointment as member of Governor’s Methamphetamine Task Force, 2006-2007.
Appointment as a committer member of the Program Advisory Committee for University of Hawaii
     SNRP (P.I., Dr. Linda Chang). 2007-2013
Recipient of International Association for Dental Research (IADR) Distinguished Scientist Award for
     Pharmacology/Therapeutics/Toxicology Research (2016 in Seoul S. Korea- $3500 monetary
     award)
Elected to Omicron, Kappa, Upsilon Honor Dental Society as Faculty Member, 2017
Recipient of the Outstanding Mentor Award from the inaugural Class of 2017-awarded at Graduation
Recipient of the Extraordinary Faculty Achievements award for 2017 from University of Utah Vice
     President for Research and J. Willard Marriot Library on April 4, 2018.


NIH Ad Hoc Reviewer
    1). Drug Abuse Biomedical Research Review Pharmacology II Subcommittee (DABR3) - NIH,
          June, 1995.
    2). NIDA Special Emphasis Panel (review applications for center and program project grants),
          1998, Feb. and Nov. 1999.
    3). CSR for Special Review Committee, Dec. 1999.
    4). Pharmacology Study Section, Cardiovascular Sciences Initial Review Group, CSR, Nov.
          1999
    5). NIMH, Conference Review, Dec. 1999, Chair of the Special Emphasis Panel.
    6). CSR IFCN-2, April 5, 2000, Chair of the Special Emphasis Panel.
    7). CSR IFCN-1, Mar. 30, 2000, member Special Emphasis Panel.
    8). CSR, NMB- February, 2012
    9) CSR, Special Review- July 2013
    10) CSR, NMB- February, 2014
    11) CSR, Special Review- Feb, 2014
    12) CSR, Special Review- Mar, 2016




                                                 5
                                                                                                         6


Senior Scientist Award (K05; DA00378), 1998-2013 (temporarily suspended during my appointments
     as DNBR director and acting Institute Director at NIDA, NIH, but renewed in 2003 upon
     completion of my detail to NIDA).

The Phoenix Award, August, 2006 from Organizers of Drug Endangered Children.

CASA (National Center on Addiction and Substance Abuse at Columbia University) Commission on
   Colleges and Universities, Substance Abuse. Member 2002-2007.

NIH Director’s Award for extraordinary scientific leadership of the Molecular Libraries and Imaging
    Initiative on the Roadmap Program. June, 2007.

Member of the State of Utah Controlled Substances Advisory Committee, Division of Occupational
   and Professional Licensing. Appointed by Governor Herbert for 2010-present.

Member of the Utah State Marijuana Advisory Board; 2017-present

Office of Vice President for Research, University of Utah, Commendation for Extraordinary Faculty
     Achievements in Research. April 3, 2019.


Major Consulting:


     1)    Medeva Pharmaceutical: as an expert for methylphenidate litigation (2003)
     2).   Medeva Pharmaceuticals: as an expert for phentermine on Fen/Phen litigation (1997-2000)
     3).   Smith Kline and Beecham: as an expert on Serotonin Selective Uptake Inhibitors for
             potential litigation against Paxil or paroxetine (2000)
     4).   Expert witness for criminal cases concerning psychotropic medications and/or abuse
             (1992-2008)
     5).   Expert witness and consultant for King & Spalding LLP in litigations against Purdue
           Pharmaceuticals relative to OxyContin (2004-2008)
     6).   Expert witness for U.S. Attorney General’s Office in lawsuit against the National Park
           Service.(2008)
     7)    Expert witness for U.S. Attorney General’s Office in Federal Court assessment of penalties
           for Ecstasy (MDMA) (2010)
     8)    Expert witness for Richard, Brandt, Miller & Nelson in Fowers vs. Metamorphis (2009-
           2012)
     9)    Expert witness for manufacturers of phentermine on fen/phen cases related to patient deaths
           (~2003-2006).
     10)   Regular expert witness for Salt Lake Public Defenders Office (2008-present)
     11)   Expert witness for Purdue Pharmaceutical on cases related to OxyContin ~2005-2010
     12)   State vs. Danny Logue, Provo Utah (May 2014 for Scott Williams); testified in Court
     13)   U.S. vs. John McGuire, Tampa Bay Florida (November 17-18, 2014); testified for the U.S.
           Attoney’s Office in Federal Court on toxicity of MDMA.
     14)   Utah State vs. Danny Logue (Feb. 4, 2015), Provo, Utah: testified for defendant in State
           Court on the short- and Long-term effects of methamphetamine.
     15)   Utah State vs. Wyatt Outzen (Mar. 17, 2015), Provo, UT: testified for the State on
           metabolism of THC and the effects of its metabolites.


                                                  6
                                                                                                         7


     16) Expert witness in Aurora vs. Dufrense, for Renaud Cook Drury Mesaros, PA law offices:
         testifying in case involving a suicide by a patient on methadone in a treatment center
         (~2013-2015).
     17) Expert witness on ~3-5 criminal case per year
     18) State v. Anthony Lee Cheever. Testified on behalf of the defendant regarding marijuana
         use and effects on July 29, 2016
     19) State v. Alexander Vasquez. Submitted a letter of conclusion concerning the effects of
         methamphetamine on August 16, 2016.
     20) Opined in case of Best v. Drew as to the effects of drugs in the death of Ashleigh Best,
         September 2016.
     21) Testified in behalf of Roger Bilek in State v. Bilek, October 25, 2016.
     22) Prepared to testify in a murder case in behalf of Abby Dizon-Maughan. Case settled April
         3, 2017.
     23) Expert consultant for Utah State v. Jeffery Sheppard concerning the effect of
         methamphetamine. Submitted a letter of opinion on behalf of Mr. Sheppard Nov. 2017.
     24) Expert witness in case of Carbon County v. Seth Peterson. Testified in trial Dec. 14, 2017
         concerning the effects of methamphetamine.
     25) Expert witness in case of State v. Nicholas Johnson. Testified on effects of alcohol June 22,
         2017
     26) Expert witness in case of State v. Carl Johnson concerning effects of alcohol during a
         murder. Case settled. November 7, 2018



Society Membership:
     Society of Neuroscience
     ASPET (American Society of Pharmacology and Experimental Therapeutics);
     CPDD (College on Problems of Drug Dependence)
     ACNP (American College of Neuropsychopharmacology)
     IDARS (International Drug Abuse Research Society)


Scientific Journal Publications

Publications in press
Hanson, G., McMillen, S., Mower, K., Bruett, C., Duarte, L., Koduri, S., Pinzon, L. Warthen, M.,
Smith, K., Meeks, H. and Trump, B. “Comprehensive Oral Care Improves Treatment Outcomes in
Male and Female High-Severity and Chronic Substance Use Disorder Patients (SUDPs). Journal of the
American Dental Association

Publications published (243)

Curtin, K., Fleckenstein, A.E., Keeshin, B. Yurgelun-Todd, D., Renshaw, P., Smith K, and Hanson,
G.R. “Increased risk of diseases of the basal ganglia and cerebellum in patients with a history of
attention-deficit/hyperactivity disorder.” Neuropsychopharmacology 43 (13) (2018) 2548-2555.

Barak LS, Bai Y, Peterson S, Evron T, Urs NM, Peddibhotla S, Hedrick MP, Hershberger P, Maloney
PR, Chung TD, Rodriguiz RM, Wetsel WC, Thomas JB, Hanson GR, Pinkerton AB, Caron MG. “


                                                  7
                                                                                                       8


ML314: A biased neurotensin receptor ligand for methamphetamine abuse.” ACS Chemical Biology
11 (2016) 1880-1890.

Pittenger ST, Swalve N, Chou S, Smith MD, Hoonakker AJ, Pudiak CM, Fleckenstein AE, Hanson
GR, Bevins RA. Sex differences in neurotensin and substance P following nicotine self-
administration in rats. Synapse 70 (2016) 336-346.
Fricks-Gleason AN, German CL, Hoonakker AJ, Friend DM, Ganesh KK, Carver AS, Hanson GR,
Fleckenstein AE, Keefe KA. An acute, epitope-specific modification in the dopamine transporter
associated with methamphetamine-induced neurotoxicity. Synapse 11 (2016) 1880-1890.

Baladi MG, Nielsen SM, McIntosh JM, Hanson GR, Fleckenstein AE. Prior nicotine self-
administration attenuates subsequent dopaminergic deficits of methamphetamine in rats: role of
nicotinic acetylcholine receptors. Behav Pharmacol. 2016 Feb 11

Vieira-Brock PL, McFadden LM, Nielsen SM, Ellis JD, Walters ET, Stout KA, McIntosh JM, Wilkins
DG, Hanson GR, Fleckenstein AE. Chronic Nicotine Exposure Attenuates Methamphetamine-Induced
Dopaminergic Deficits. J Pharmacol Exp Ther. 355 (2015) 463-472.

Vieira-Brock PL, McFadden LM, Nielsen SM, Smith MD, Hanson GR, Fleckenstein AE. Nicotine
Administration Attenuates Methamphetamine-Induced Novel Object Recognition Deficits.
Int J Neuropsychopharmacol. 18 (2015) 18

Alburges ME, Frankel PS, Hoonakker AJ, Hanson GR. Responses of limbic and extrapyramidal
substance P systems to nicotine treatment. Psychopharmacology (Berl). 2009 Jan;2015(4):517-27

German, C.L., Baladi, M., McFadden, L.M., Hanson, G.R., and Fleckenstein, A.E. Regulation of the
dopamine and vesicular monoamine transporters: Pharmacological targets and implications for disease.
Pharmacological Review 67 (2015) 1005-1024.

Alburges, M.E., Hoonakker, A.J., Cordova, N.M., Robson, C.M., McFadden, L.M., Martin, A.L.,
Hanson, G.R. Effect of low doses of methamphetamine on rat limbic-related neurotensin systems.
Synapse 69 (2015) 396-404.

McFadden, L.M., Vieira-Brock, P.L., Hanson, G.R., and Fleckenstein, A.E. Prior methamphetamine
self-administration attenuates the dopaminergic deficits caused by a subsequent methamphetamine
exposure. Neuropharmacology 93 (2015) 146-154.

Curtin, K., Fleckenstein, A.E., Robison, Reid, Crookston, M., Smith, K., and Hanson, G.R.
Methamphetamine/amphetamine abuse and risk of Parkinson’s disease in Utah: a population-based
assessment. Journal of Drug and Alcohol Dependence 146 (2015) 30-38.

Baladi, M.G., Nielsen, S.M., Umpierre, A. Hanson, G.R., and Fleckenstein, A.E. Prior methyphenidate
self-administration alters the subsequent reinforcing effects of methamphetamine in rats. Behav.
Pharmacol. 25 (2014) 758-765.

Baladi, M.G., Newman, A.H., Nielsen, S.M., Hanson, G.R., and A.E. Dopamine D3 receptors
contribute to methamphetamine-induced alterations in dopaminergic neuronal function: Role of
hyperthermia. Eur J Pharmacol. 732 (2014) 105-110.

                                                  8
                                                                                                         9



German, C.L., Alburges, M.E., Hoonakker, A.J., Fleckenstein, A.E., and Hanson, G.R. Mephedrone
alters basal ganglia and limbic dynorphin systems. Synapse (2015) ahead of print.

German, C.L., Hoonakker, A.H., Fleckenstein, A.E., Hanson, G.R. Mephedrone alters basal ganglia
and limbic neurotensin systems. J. Neurochem. 130 (2014) 402-407.
McFadden, L.M., Vieira-Brock, P.L., Hanson, G.R., and Fleckenstein, A.E. Methamphetamine self-
administration attenuates hippocampal serotonergic deficits: role of brain-derived neurotophic factor.
International Journal of Neuropharmacology 17 (2014) 1350-1320.
Alburges, M.E., Hoonakker, A.J., Cordova, N.M., Robson, C.M., NcFadden, L.M., Martin, A.L. and
Hanson, G.R. Responses of the rat basal ganglia neurotensin systems to low doses of
methamphetamine. Paychopharmacology (Berl.) 231 (2014) 2933-2940.
Peddibhotia, S., Hedrick, M., Hershberger, P., Maloney, P., Li, Y., Milewski, M., Gosalia, P., Gray,
W., Mehta, A., Sugarman, E., Hood, B., Suyama, E., Mguyen, K., Heynen-Genel, Su. Vasile, S.,
Salaniwal, Su., Stonich, D., Su, Y., Mangravita-Novo, A., Vicchiarelli, M., Roth, G., Smith, La.,
Chung, T., Hanson, G.R., Thomas, J., Caron, M., Barak, L., Pinkerton, A.” Discovery of ML314, A
Brain Penetrant Nonpetidic Beta-Arrestin Biased Agonist of the Neurotensin NTR1 Receptor. ACS
Medicinal Chemistry Letters, J. Med. Chem. 4 (2013) 846-851.
McFadden, L.M., Hanson, G.R., and Fleckenstein, A.E. The effects of methamphetamine self-
administration on cortical monoaminergic deficits induced by subsequent high-dose methamphetamine
administration. Synapse 67 (2013) 875-881.
German, C.L., Fleckenstein, A.E., and Hanson, G.R. Bath Salts and synthetic cathinones: An emerging
designer drug phenomenon. Life Sci. (2013).
Hanson, G.R., Hoonakker, A.J., Robson, C.M., McFadden, L.M., Frankel, P.S., and Alburges, M.E.
Response of Neurotensin Basal Ganglia Systems During Extinction of Methamphetamine Self
Administration in Rat. J. Pharmacol. Exp. Ther. 348 (2013) 173-181.
German, C.L., Hanson, G.R., Fleckenstein, A.E. Amphetamine and Methamphetamine Reduce Striatal
Dopamine Transporter Function Without Concurrent Dopamine Transporter Relocalization. J
Neurochem. 123 (2012) 288-97.

Hanson, G.R., Hoonakker, A.J., Alburges, M.E., McFadden, L.M., Robson, C.M., and Frankel, P.S.:
Response of limbic neurotensin systems to methamphetamine self-administration. Neuroscience 203
(2012) 99-107.

McFadden, L., Hadlock, G.C., Allen, S.C., Vieira-Brock, P.L., Stout, K.A., Ellis, J.D., Hoonakker,
A.J., Anderyak, D.M., Neilson, S.M., Wilkins, D.G., Hanson, G.R., and Fleckenstein, A.E.
Methamphetamine self-administration causes persistent striatal dopaminergic alterations and mitigates
the deficits caused by a subsequent methamphetamine exposure. J. Pharmacol. Exp. Ther. 340 (2012)
295-303.
Hadlock GC, Webb KM, McFadden LM, Chu PW, Ellis JD, Allen SC, Andrenyak DM, Vieira-Brock
PL, German CL, Conrad KM, Hoonakker AJ, Gibb JW, Wilkins DG, Hanson GR, Fleckenstein AE.
4-Methylmethcathinone (mephedrone): neuropharmacological effects of a designer stimulant of abuse.
J. Pharmacol. Exp. Ther. 339 (2011) 530-536.


                                                   9
                                                                                                           10

Ellis, J.D., German, C.L., Birdsall, E., Hanson, J.E., Crosby, M.A., Rowley, S.D., Sawada, N.A., West,
J.N., Hanson, G.R, Fleckenstein AE. Ephedrine decreases vesicular monoamine transporter-2 function.
Synapse 65(2011) 449-451.
Hadlock, G.C., Nelson, C.C., Baucum, A.J. 2nd, Hanson, G.R., Fleckenstein, A.E. Ex vivo
identification of protein-protein interactions involving the dopamine transporter. J. Neurosci. Methods.
196 (2011) 303-307.
Frankel, P.S., Hoonakker, A.J., Alburges, M.E., McDougall, J., Fleckenstein, A.E., and Hanson, G.R.:
Response of Basal Ganglia Neurotensin System to Methamphetamine Self-Administration. J.
Pharmacol. Exp. Therapeutics. 336 (2011) 809-815.

Alburges, M.E., Hoonakker, A.J., Horner, K.A., Fleckenstein, A.E., and Hanson, G.R.:
Methylphenidate alters basal ganglia neurotensin systems through dopaminergic mechanisms: a
comparison with cocaine treatment. J. Neurochem. 117 (2011) 470-478.

McFadden, L.M., Hoonakker, A.J., Vieira-Brock, P.L., Stout, K.A., Sawada, N.M., Ellis, J.D., Allen,
S.C., Walters, E.T., Nielsen, S.M., Gibb, J.W., Alburges, M.E., Wilkins, D.G., Hanson, G.R.,
Fleckenstein, A.E. Methamphetamine treatment during development attenuates the dopaminergic
deficits caused by subsequent high-dose methamphetamine administration. Synapse. 65 (2011) 771-
777.
Hadlock, G., Chu, P., Walters, E., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine-Induced
Dopamine Transporter Complex Formation and Dopaminergic Deficits: The Role of D2 Receptor
Activation. J. Pharmacol. Exp. Ther. 335 (2010) 207-212.

Chu, P., Hadlock, G., Vieira-Brock, P., Stout, K., Hanson, G.R., and Fleckenstein, A.E.:
Methamphetamine Alters Vesicular Monoamine Transporter-2 Function and Potassium-Stimulated
Dopamine Release. J Neurochem. 115 (2010) 325-332.

Hanson, G.R.: NIDA 35-year anniversary: Past lesson, present accomplishments and future challenges
(2001-2003). Drug and Alcohol Dependence. 107 (2010) 102-105.

Hadlock, G.C., Baucum, A.J. 2nd, King, J.L., Horner, K.A., Cook, G.A., Gibb, J.W., Wilkins, D.G.,
Hanson, G.R., and Fleckenstein, A.E.: Mechanisms underlying methamphetamine-induced dopamine
transporter complex formation. J. Pharmacol. Exp. Ther. 329 (2009) 169-74.

Hanson, J.E., Birdsall, E., Seferian, K., Crosby, M., Keefe, Dristen, Gibb, J., Hanson, G.R., and
Fleckenstein, A.E.: Methamphetamine-induced dopaminergic deficits and refractoriness to subsequent
treatment. Eur. J. Pharmacol. 607 (2009) 68-73.

Farnsworth, S.J., Volz, T.J., Hanson, G.R., and Fleckenstein, A.E..: Cocaine alters vesicular dopamine
sequestration and Potassium-stimulated dopamine release: The role of D2 receptor activation. J.
Pharmacol. Exp. Ther. 328 (2009) 1-6.

Volz, T.J., Farnsworth, S.J, Hanson, G.R, and Fleckenstein, A.E.: Method development and validation
of an in vitro model of the effects of methylphenidate on membrane-associated synaptic vesicles.
J Neurosci Methods. 177 (2009) 177-182.




                                                  10
                                                                                                         11


Volz, T.J., Farnsworth, S.J., Hanson, G.R., and Fleckenstein, A.E.: Measurement of plasmalemmal
dopamine transport, vesicular dopamine transport, and K(+)-stimulated dopamine release in frozen rat
brain tissue. J Neurosci Methods. 2009 Jun 15;180 (2):317-20. Epub 2009 Mar 28

Alburges, M.E., Frankel, P.S., Hoonakker, A.J., Hanson, G.R.: Responses of limbic and
extrapyramidal substance P systems to nicotine treatment. Psychopharmacology (Berl) 201 (2009)
517-527.

Volz, T.J., Farnsworth, S.J., Rowley, S.D., Hanson, G.R., and Fleckenstein: Age-dependent
differences in dopamine transporter and vesicular monoamine transporter-2 function and their
implications for methamphetamine neurotoxicity. Synapse 63 (2009) 147-51.

Fleckenstein, A.E., Volz, T.J. and Hanson, G.R.: Psychostimulant-induced alterations in vesicular
monoamine transporter-2 function: neurotoxic and therapeutic implications. Neuropharmacology 56
(2009) 133-138.

Volz ,T.J., Farnsworth, S.J., Hanson, G.R., and Fleckenstein, A.E.; Methylphenidate-induced
alterations in synaptic vesicle trafficking and activity. Ann. N. Y. Acad. Sci. 1139 (2008) 285-90.

Frankel, P.S., Hoonakker, A.J., and Hanson, G.R.: Differential response of neurotensin to
methamphetamine self-administration. Ann. N. Y. Acad. Sci. 1139 (2008) 112-7

Volz, T.H., Farnsworth, S.J., Hanson, G.R., and Fleckenstein, A.E.: Methylphenidate-induced
alterations in synaptic vesicle trafficking and activity: Functional Consequences and Therapeutic
Implications. Ann. N.Y. Acad. Sci. 1139 (2008) 285-290.

Volz, T.J., Farnsworth, S.J., Rowley, S.D., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate-
induced increases in vesicular dopamine sequestration and dopamine release in the striatum: The role
of muscarinic and dopamine D2 Receptors. J. Pharmacol. Exp. Ther. 327 (2008) 161-167.

Frankel, P.S., Alburges, M.E., Bush, L., Hanson, G.R., and Kish, S.: Striatal and ventral pallidum
dynorphin concentrations are markedly increased in human chronic cocaine users. Neuropharm. 55
(2008) 41-46.

Chu, P.W., Seferian, K.S., Birdsall, E., Truong, J.G., Riordan, J.A., Metcalf, C.S., Hanson, G.R., and
Fleckenstein, A.E.: Differential regional effects of methamphetamine on dopamine transport. Eur. J.
Pharmacol. 590 (2008) 105-10.

Volz, TJ, Farnsworth, SM., King, JL, Riddle, EL, Hanson, GR, and Fleckenstein, A.E.:
Methyphenidate administration alters vesicular monoamine transporter-2 function in cytoplasmic and
membrane-associated vesicles. J. Pharmacol. Exp. Ther. 323 (2007) 738-745.

Riddle, E.L., Hanson, G.R., Fleckenstein, A.E. Therapeutic doses of amphetamine and
methylphenidate selectively redistribute the vesicular monoamine transporter-2. Eur J Pharmacol. 571
(2007) 25-8.

Alburges, M.E., Hoonakker, A.J., and Hanson, G.R.: Nicotinic and dopamine D(2) receptors mediate
nicotine-induced changes in ventral tegmental area neurotensin system. Eur. J. Pharmacol. 573 (2007)
124-132.

                                                   11
                                                                                                            12



Frankel, P.S., Alburges, M.E., Bush, L., Hanson, G.R. and Kish, S.J.: Brain levels of neuropeptides in
human chronic methamphetamine users. Neuropharmacology 53 (2007) 447-454.

Volz, T., Fleckenstein, A. and Hanson, G.R.: Methamphetamine-induced alterations in monoamine
transport: implications for neurotoxicity, neuroprotection and treatment. Addiction 102 (suppl. 1)
(2007) 44-48.

Frankel PS, Hoonakker AJ, Danaceau JP, Hanson GR. Mechanism of an exaggerated locomotor
response to a low-dose challenge of methamphetamine.. Pharmacol Biochem Behav. 86 (2007) 511-
515.

Volz, T., Hanson, G.R., and Fleckenstein, A.E.: The role of plasmalemmal dopamine and vesicular
monoamine transporters in methamphetamine-induced dopaminergic deficits. J. Neurochem. 101
(2007) 883-888.

Fleckenstein, A.E., Volz, T., Riddle, E., Gibb, J.W., and Hanson, G.R.: New insights into the
mechanism of action of amphetamines. Ann. Rev. Pharmacol. Tox. 47 (2007) 681-698.

Rau, K, Truong, J., Wilkins, D., Fleckenstein, A.E., and Hanson, G.R.: Age-Dependent effects of
methamphetamine on VMAT-2. Ann. N.Y. Acad. Sci. 1074 (2006) 154-159.

Berman JW, Carson MJ, Chang L, Cox BM, Fox HS, Gonzalez RG, Hanson GR, Hauser KF, Ho WZ,
Hong JS, Major EO, Maragos WF, Masliah E, McArthur JC, Miller DB, Nath A, O'Callaghan JP,
Persidsky Y, Power C, Rogers TJ, Royal W 3rd. NeuroAIDS, drug abuse, and inflammation: building
collaborative research activities. J. Neuroimmune Pharmacol. 4 (2006) 351-99.

Volz, T.J., Hanson, G.R., and Fleckenstein, A.E.: Kinetic analysis of developmental changes in
vesicular monoamine transporter-2 function. Synapse 60 (2006) 474-477.

Horner, K., Westwood, S., Hanson, G.R., and Keefe, K.: Multiple high doses of methamphetamine
increase the number of preproneuropeptide Y mRNA-expressing neurons in the striatum of rat via a
dopamine D1 receptor-dependent mechanism. J. Pharmacol. Exp. Ther. (2006).

Riddle, E., Fleckenstein, A.E., and Hanson, G.R.: Mechanisms of methamphetamine-induced
dopaminergic neurotoxicity. J. American Association of Pharmaceutical Science. 8 (2006) E413-8.

Rau, K., Birdsall, E., Volz, T., Riordan, J., Baucum, A., Adair, B., Bitter R., Gibb, J.W., Hanson, G.R.,
and Fleckenstein, A. E.: Methamphetamine administration reduces hippocampal VMAT-2 uptake. J.
Pharmacol. Exp. Ther. (May, 2006)

Volz, T.J., Hanson, G.R., and Fleckenstein, A.E.: Measurement of kinetically resolved vesicular
dopamine uptake and efflux using rotating disk electrode voltammetry. J. Neurosci. Methods 155
(2006) 109-115.

Riddle, E. L., Fleckenstein, A.E., and Hanson, G.R.: Role of monoamine transporters in mediating
psychostimulant effects. J. American Association of Pharmaceutical Science 7 (2005) E847-E851.



                                                   12
                                                                                                         13


Frankel, P.S., Hoonakker, A.J., hanson, G.R., Bush, L., Keefe, K.A., and Alburges, M.E.: Differential
neurotensin responses to low and high doses of methamphetamine in the terminal regions of striatal
efferents. Eur. J. Pharmacol. 522 (2005) 47-54.

Rau, K.S., Birdsall, E., Janson, J.E., Johnson-Davis, K.L., Carroll, F.I., Wilkins, D.G., Gibb, J.W.,
Hanson, G.R., and Fleckenstein, A.E.: Bupropion increases striatal vesicular monoamine transport.
Neuropharmacology, (2005) 820-830.

Truong, J.G., Wilkings, D.G., Baudys, J., Crouch, D.J., Johson-Davis, K.L., Gibb, J.W., Hanson, G.R.,
and Fleckenstein, A.E.: Age-dependent methamphetamine-induced alterations in vesicular monomaine
transporter-2 function: Implications for neurotoxicity. J. Pharmacol. Exp. Ther. 314 (2005) 1087-1092.

Crowley, W, Ramoz, G., Keefe, K,, Torto, R., Kalra, S. and Hanson, G.R.: Differential effects of
methamphetamine on expression of neuropeptide Y mRNA in hypothalamus and on serum leptin and
ghrelin concentrations in ad libitum-fed and schedule-fed rats. Neurosci. 132 (2005) 167-173.

Horner, K., Adams, D. , Hanson, G.R., and Keefe, K.: Blockade of stimulant-induced preprodynorphin
mRNA expression in the striatal matrix by serotonin depletion. Neurosci. 131 (2005) 67-77.

Adams, D., Hanson, G.R., and Keefe, K.A.: 3,4-Methylenedioxymethamphetamine increases
neuropeptide messenger RNA expression in rat striatum. Mol. Brain Res. 133 (2005) 131-142.

Truong, J.G., Newman, A., Hanson, G.R. and Fleckenstein, A.E.: Dopamine D2 receptor activation
increases vesicular dopamine uptake and redistributes vesicular monoamine transporter-2 protein. Eur.
J. Pharmacol. 504 (2004) 27-32.

Hanson, G.R., Sandoval, V., Riddle, E. and Fleckenstein, A.E.: Psychostimulant and vesicle
trafficking: A novel mechanism and therapeutic implications. Annals of New York Academy of
Sciences 1025 (2004) 146-150.

Hanson, G.R., Rau, K.S., and Fleckenstein, A.E.: The Methamphetamine Experience: A NIDA
Partnership. Neuropharmacology 47 (2004) 92-100.

Truong, J.G., Hanson, G.R. and Fleckenstein, A.E.: Apomorphine increases vesicular monoamine
transporter-2 functions: Implications for neurodegeneration. Eur. J. Pharmocology 492 (2004) 143-147.

Baucum, A.J., Rau, K., Riddle, E., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine increases
dopamine transporter oligomer formation via a dopamine- and hyperthermia-associated mechanism. J.
Neurosci. 24 (2004) 3436-3443.

Fleckenstein, A. E. and Hanson, G.R.: Impact of psychostimulants on vesicular monoamine transporter
function. Eur. J. Pharmacol. 479 (2003) 283-289.

Truong, J., Rau, K., Hanson, G.R. and Fleckenstein, A.E.: Pramipexole increases vesicular dopamine
uptake: implications for treatment of Parkinson’s disease. European Journal of Pharmacology 474
(2003) 223-226.




                                                   13
                                                                                                           14


Ugarte, Y., Rau, K., Riddle, E., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine rapidly
decreases mouse vesicular dopamine uptake: role of hyperthermia and dopamine D-2 receptor. Eur. J.
Pharmacol. 472 (2003) 165-171.

Johnson-Davis, K., Hanson, G.R. and Keefe, K.A.: Lack of effect of kappa-opioid receptor agonism on
long-term methamphetamine-induced neurotoxicity in rats. Neurotoxicity Research 5 (2003) 273-282.

Adams, D.H., Hanson, G.R. and Keefe, K.A.: Neuropeptide mRNA responses to psychostimulants.
NIDA Research Monograph Series, CPDD proceedings of the 64th Annual Scientific Meeting, 183;
121.

Sandoval, V., Riddle, E.L., Hanson, G.R. and Fleckenstein, A.E. Methylphenidate alters vesicular
monoamine transport and prevents methamphetamine-induced dopaminergic deficits. J. Pharmacol.
Exp. Ther. 304 (2003) 1181-1187.

Hanson, G.R.: Opening the Door to Mainstream medical Treatment of Drug Addiction. NIDA Notes 17
(2003) 3,4.

Hanson, G.R. and Li, T.K.: Public Health Implications of Excessive Alcohol Consumption and
Substance Abuse, JAMA 289 (2003) 1031-1032.

Riddle, E., Topham, M., Hanson, G.R. and Fleckenstein, A.E.: Ceramide-induced alterations in
monamine transporter function: A comparison with methamphetamine. J. Neurochem. 458 (2003) 87-
93.

Adams, D.G., Hanson, G.R. and Keefe, K.A. Distinct effects of methamphetamine and cocaine on
preprodynorphin messenger RNA in rat striatal patch and matrix. J. Neurochem. 84 (2003) 87-93.

Hanson, G.R.: New Insights Into Relapse. NIDA Notes 3 (October, 2002) 3,4.

Metzger, R. Brown, J., Sandoval, V., Wang, Y., Hanson, G.R. and Fleckenstein, A.E.: Inhibitory effect
of reserpine on dopamine transporter function. European J. of Pharmacology 456 (2002) 39-43.

Sandoval, V., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate redistributes vesicular
monoamine transporter-2: Role of dopamine receptors. J. Neurosci. 22 (2002) 8705-8710.

Hanson, G.R., Leshner, A. I., and Tai, B.: Introduction: Putting drug abuse research to use in real-life
settings. J. Substance Abuse Treat. 23 (2002) 69, 70.

Johnson-David, K.L., Hanson, G.R. and Keefe, K.A.: Differential long-term post-synaptic
consequences of methamphetamine and cocaine on basal ganglia function. J. Neurochem. 82 (2002)
1472-1479.

Hanson, G.R., Keefe, K.A., Bush, L. and Alburges, M.A.: Distinct responses of basal ganglia
substance P systems to low and high doses of methamphetamine. J. Neurochem. 82 (2002) 1171-1178.

Riddle, E.L., Topham, M., Haycock, J. Hanson, G. and Fleckenstein, A.: Differential trafficking of the
vesicular monoamine transporter-2 by methamphetamine and cocaine. Eur. J. Pharmacol. 449 (2002)
71.

                                                   14
                                                                                                       15



Brown, J. Riddle, E., Sandoval, V. Weston, R., Hanson, J.E., Crosby, Hanson, G.R. and Fleckentstein,
A.E.: A single methamphetamine administration rapidly decreases vesicular dopamine uptake.
Submitted to J. Pharmacol. Exp. Ther. 302 (2002) 497-501.

Crosby, M.J., Hanson, J.E., Fleckenstein, A.E. and Hanson, G.R.: Phencyclidine increases vesicular
dopamine uptake. Eur. J. Pharmacol. 438 (2002) 75-78.

Hansen, J.P., Riddle, E.L., Sandoval, V., Brown, J.M., Gibb, J.W., Hanson, G.R. and Fleckenstein,
A.E., Methylenedioxymethamphetamine decreases plasmalemmal and vesicular dopamine transport:
mechanisms and implication for neurotoxicity. J. Pharmacol. Exp. Ther. 300 (2002) 1093-1100.

Riddle, E.L., Kokoshka, J.M., Wilkins, D.G., Hanson, G.R. and Fleckenstein, A.E.: A
nonpharmacokinetic model of tolerance to the neurotoxic effects of methamphetamine in young rats.
Eur. J. Pharmacol. 435 (2002) 181-185.

Brown, J.M., Hanson, G.R. and Fleckenstein, A.E.: Cocaine-induced increases in vesicular dopamine
uptake: role of dopamine receptors. J. Pharmacol. Exp. Ther. 298 (2001) 1150-1153.

Alburges, M., Keefe, K.A. and Hanson, G.R.: Contrasting responses by limbic metenkephalin systems
to low and high doses of methamphetamine. Brain Research. 905 (2001) 120-126.

Brown, J.M., Hanson, G.R. and Fleckenstein, A.E.: The vesicular monoamine transporter-2: A novel
target for cocaine and other psychostimulants. J. Pharmacol. Exp. Ther. 296 (2001) 762-767.

Adams, D.H., Hanson, G.R. and Keefe, K.A.: Differential effects of cocaine and methamphetamine on
neurotensin/neurmedin N and preprotachykinin mRNA expression in unique regions of the striatum.
Neuroscience 102 (2001) 843-851.

Alburges, M.E., Keefe, K.A. and Hanson, G.R.: Contrasting responses by extrapyramidal
metenkephalin systems to low and high doses of methamphetamine. J. Neurochem. 76 (2001) 721-729.

Sandoval, V., Riddle, E., Uguarte, Y, Hanson, G. R., and Fleckenstein, A.: Methamphetamine-induced
rapid and reversible changes in dopamine transporter function; An in vitro model. J. Neuroscience 21
(2001) 1413-1419.

Chapman, D., Hanson, G.R., Kesner, R.P. and Keefe, K.A.: Long-term consequences in basal ganglia
function after a neurotoxic regimen of methamphetamine. J. Pharmacol. Exp. Ther. 296 (2001) 520-
527.

Sandoval, V., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine decreases mouse striatal
dopamine transporter activity: Roles of hyperthermia and dopamine. Eur. J. Pharmacol. 409 (2000)
265-271.

Metzger, R.R., Hanson, G.R., Haughey, H, Wilkins, D.G., Gibb, J.W. and Fleckenstein, A.E.:
Methamphetamine-induced rapid decrease in dopamine transporter function: Contribution of multiple
factors. J. Pharmacol. Exp. Ther. 295 (2000) 1077-1085.



                                                 15
                                                                                                        16


Kokoshka, J.M., Fleckenstein, A.E., Wilkins, D. and Hanson, G.R.: Age-dependent differential
responses of monoaminergic systems to high doses of methamphetamine. J. Neurochem. 75 (2000)
2095-2102

Adams, D.H., Hanson, G.R. and Keefe, K.A.: Cocaine and methamphetamine differentially affect
opioid peptide mRNA expression in the striatum. J. Neurochem. 75 (2000) 2061-2070.

Fleckenstein, A.E., Gibb, J.W. and Hanson, G.R.: Differential effects of psychostimulant
administration on monoaminergic transporter function: pharmacological consequences and implications
for neurotoxicity. Eur. J. Pharmacol. 406 (2000) 1-13.

Haughey, H.M., Fleckenstein, A.E., Metzger, R.R. and Hanson, G.R.: The effects of methamphetamine
on serotonin transporter activity: Role of dopamine and hyperthermia: J. Neurochem. 75 (2000) 1608-
1617.

Brown, J.M., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine rapidly decreases vesicular
dopamine uptake. J. Neurochem. 74 (2000) 2221-2223.

Haughey, H.M., Brown, J.M., Wilkins, D.G., Hanson, G.R., and Fleckenstein, A.E.: Differential effects
of methamphetamine on Na+/Cl- -dependent transporters. Brain Research 863 (2000) 59-65.

Alburges, M.E., Ramos, B.P., Bush, L. and Hanson, G.R.: Responses of the extrapyramidal and limbic
substance P systems to ibogaine and cocaine treatments. Eur. J. Pharmacol. 390 (2000) 119-126.

Bush, L., McCabe, T.R. and Hanson, G.R.: Selective antagonism of nigral neuropeptide responses to
methamphetamine by conantokin G, a naturally occurring conopeptide. Eur. J. Pharmacol. 387 (2000)
55-58.

Alburges, M.E. and Hanson, G.R.: Ibogaine pretreatment dramatically enhances the dynorphin
response to cocaine. Brain Research 847 (1999) 139-142.

Fleckenstein, A.E., Haughey, H.M., Metzger, R.R., Kokoshka, J.M., Riddle, E.L., Hanson, J.E., and
Hanson, G.R.: Differential effects of psychostimulants and related agents on dopaminergic and
serotonergic transporter function. Eur. J. Pharmacol. 382 (1999) 45-49.

Haughey, H. M., Brown, J.M., Fleckenstein, A.E. and Hanson, G.R.: Oxygen radicals differentially
affect Na+/Cl- dependent transporters. Eur. J. Pharmacol. 379 (1999) 107-110.

Hanson, G.R., Jensen, M. and White, H.S.: Distinct features of seizures induced by cocaine and
amphetamine analogs. Eur. J. Pharmacol. 377 (1999) 167-173.

Hiroi, N., Fienberg, A., Haile, C., Alburges, M., Hanson, G.R., Greengard, P. and Nestler, E.J.:
Neuronal and behavioral abnormalitites in striatal function in DARRP-32-mutant mice. Eur. J.
Neurosci. 11 (1999) 1114-1118.

Hanson, G.R., and Keefe K.A.: Dopamine D-1 regulation of caudate neurotensin mRNA in the
presence or absence of the nigrostriatal dopamine pathway. Mol. Brain Res. 66 (1999) 111-121.



                                                  16
                                                                                                           17


Kralios, F., Anderson, F., Hanson, G.R., Kralios, A. and Cuff, N.: Postnatal development of
peptidergic innervation of the canine heart. J. Mol. Cell Cardiol. 31 (1999) 215-225.

Westwood, S. and Hanson, G.R.: Effects of stimulants of abuse on extrapyramidal and limbic
neuropeptide Y systems. J. Pharmacol. Exp. Ther. 288 (1999) 1160-1166.

Alburges, M.E. and Hanson, G.R.: Differential responses by neurotensin systems to ibogaine and
cocaine. Brain Res. 818 (1999) 96-104.

Haughey, H.M., Fleckenstein, A.E., and Hanson, G.R.: Differential regional effects of
methamphetamine on the activities of tryptophan and tyrosine hydroxylase. J. Neurochem. 72 (1999)
661-668.


Kokoshka, J.M., Wilkins, D.G., Vaughan, R.A., Hanson, G.R. and, Fleckenstein, A.E.: Nature of
methamphetamine-induced rapid and reversible changes in dopamine transporters. Eur. J. Pharmacol.
361 (1998) 269-275.

Kokoshka, J.M., Metzger, R.R., Hanson, G.R., Gibb, J.W. and Fleckenstein, A.E.:
Methamphetamine treatment rapidly inhibits serotonin, but not glutmate, transporters in rat brain. Brain
Research, 799 (1998) 78-83.

Metzger, R., Hanson, G.R.., Gibb, J.W. and Fleckenstein, A.E.: 3,4-Methylenedioxymeth-
amphetamine-induced acute changes in dopamine transporter function. Eur. J. Pharmacol. 349 (1998)
205-210.

Hanson, G.R., Wagstaff, J.D., Merchant, K., and Gibb, J.W.: Psychostimulant and neuropeptide
response. Adv. Pharmacol. 42 (1998) 1014-1016.

Hanson, G.R., Gibb, J.W., Metzger, R.R., Kokoshka, J. and Fleckenstein, A.E.: Methamphetamine-
induced rapid and reversible reduction in the activities of tryptophan hydroxylase and dopamine
transporters: Oxidative consequences. Annals of the New York Academy of Sciences, 844 (1998) 103-
107.

Gygi, M., Fleckenstein, A.E., Gibb, J.W. and Hanson, G.R.: Role of endogenous dopamine in the
neurochemical deficits induced by methcathinone. J. Pharmacol. Exp. Ther., 283 (1997) 1350-1355.

Gibb. J.W., Bush, L. and Hanson, G.R.: Exacerbation of methamphetamine-induced neurochemical
deficits by melatonin. J. Pharmacol. Exp. Ther., 283 (1997) 630-639.

Gibb, J.W., Johnson, M., Elayan, E., Lim, K., Matsuda, L. and Hanson, G.R.: Neurotoxicity of
Amphetamines and their metabolites series, Pharmacokinetics, Metabolism, and Pharmaceutics of
Drugs of Abuse. NIDA Research Monograph, 173 (1997) 128-145.

Fleckenstein, A.E., Metzger, R.R., Beyeler, M.L., Davis, K.J., Wilkins, D.G., Gibb, J.W. and Hanson,
G.R.: Oxygen radicals diminish dopamine transporter function in rat striatum: implications for
methamphetamine toxicity. Eur. J. Pharmacol., 334 (1997) 111-114.




                                                  17
                                                                                                       18


Fleckenstein, A.E., Wilkins, D.G., Gibb, J.W. and Hanson, G.R.: Interaction between hyperthermia
and oxygen radical formation in the 5-hydroxytryptaminergic response to a single methamphetamine
administration. J. Pharmacol. & Exp. Ther., 283 (1997) 281-285.

Fleckenstein, A.E., Metzger, R.R., Wilkins, D.G, Gibb, J.W. and Hanson, G.R.: Rapid and reversible
effects of methamphetamine on dopamine transporters. J. Pharmacol. Exp. Ther., 282 (1997) 834-838.

Huang, W. and Hanson, G.R.: Differential effect of haloperidol on release of neurotensin in
extrapyramidal and limbic systems. Eur. J. Pharmacol., 332(1997) 15-21.

Fleckenstein, A.E., Beyeler, M.L., Jackson, J.C., Wilkins, D.G., Gibb, J.W. and Hanson, G.R.:
Methamphetamine-induced decrease in tryptophan hydroxylase activity: Role of 5HT transporters.
Eur. J. Pharmacol., 324 (1997) 179-186.

Wagstaff, J.D., Gibb, J.W. and Hanson, G.R.: Role of dopamine D-1 and NMDA receptors in
regulating neurotensin release in the striatum and nucleus accumbens. Brain Res. 748 (1997) 241-244.

Fleckenstein, A.E., Metzger, R.R., Gibb, J.W. and Hanson, G.R.: A rapid and reversible change in
dopamine transporters induced by methamphetamine. Eur. J. Pharmacol. 323 (1997) R9-R10.

Hanson, G.R., Bush, L., Taylor, V.L., Gibb, J.W., Davis, K. and Schmidt, C.J.: Comparison of
neurotensin responses to MDL 100, 907, a selective 5HT 2A antagonist, with clozapine and
haloperidol, Brain Res. Bull. 42 (1997) 211-219.

Gygi, M.P., Gygi, S.P., Johnson, M., Wilkins, D., Gibb, J.W. and Hanson, G.R.: Mechanisms for
tolerance to methamphetamine effects. Neuropharmacol. 35 (1996) 751-757.

Kalivas, P.W., Bush, L. and Hanson, G.: High and low behavioral response to novelty is associated
with differences in neurotensin and substance P content. Ann. N.Y. Acad. Sci. 780 (1996) 164-167.

Wagstaff, J.D., Gibb, J.W., and Hanson, G.R.: Microdialysis assessment of methamphetamine-induced
changes in extracellular neurotensin content in the striatum and nucleus accumbens. J. Pharmacol. &
Exp. Ther., 278 (1996) 547-554.

Wagstaff, J.D., Gibb, J.W. and Hanson, G.R.: Dopamine D-2 receptors regulate neurotensin release
from nucleus accumbens and striatum as measured by in vivo microdialysis. Brain Res., 721 (1996)
196-203.

Gygi, M.P., Gibb, J.W. and Hanson, G.R.: Methcathinone: An initial study of its effects on
monoaminergic systems. J. Pharmacol. Exp. Ther., 276 (1996) 1066-1072.

Che, S., Hanson, G.R. and Gibb, J.W.: Effect of body temperature on the acute decrease of tryptophan
hydroxylase activity induced by 3,4-methylenedioxymethamphetamine. Eur. J. Pharmacol., 293 (1995)
447-453.

Kralios, F.A., Anderson, F.L., Hanson, G.R. and Kralios, A.C.: Myocardial electrophysiological
effects of neuropeptide Y in dogs. American J. Physiology. 268 (Heart Circ. Physiol 37) (1995)
H2195-H2201.


                                                 18
                                                                                                        19


Hanson, G.R., Midgley, L., Bush, L. and Gibb, J.W.: Response of extrapyramidal and limbic
neurotensin systems to phencyclidine (PCP) treatment. Eur. J. Pharmacol. 278 (1995) 167-173.

Hanson, G.R., Singh, N., Merchant, K., Johnson, M. and Gibb, J.W.: The role of NMDA receptor
systems in neuropeptide responses to stimulants of abuse. Drug and Alcohol Dependence 37 (1995)
107-110.

Wagstaff, J.D., Bush, L., Gibb, J.W. and Hanson, G.R.: Endogenous neurotensin antagonizes
methamphetamine-enhanced dopaminergic activity. Brain Res. 665 (1994) 237-244.

Johnson, M., Hanson, G.R., Gibb, J.W., Adair, J. and Filloux, F.: Effect of neonatal hypoxia-ischemia
on nigral-striatal dopamine receptors and on striatal neuropeptide Y, dynorphin A and substance P
concentrations in rats. Developmental Brain Res. 83 (1994) 109-118.

Midgley, L.P., Wagstaff, J.D., Singh, N.A., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Dynamic
dopaminergic regulation of neuropeptide Y systems in discrete striatal and accumbens regions. Eur. J.
Pharmacol. 251 (1994) 191-199.

Gygi, S., Gibb, J.W. and Hanson, G.R.: Differential effects of antipsychotic and psychotomimetic
drugs on neurotensin systems of discrete extrapyramidal and limbic regions. J. Pharmacol. & Exp.
Ther. 270 (1994) 192-197.

Johnson, M., Sonsalla, P., Letter, A., Hanson, G.R. and Gibb, J.W.: Role of the 5-HT2 receptor in the
methamphetamine-induced neurochemical alterations. J. Pharmacol. Exp. Ther. 270 (1994) 97-103.

Anderson, F.L., Kralios, A.C., Cluff, N. and Hanson, G.R.: Vagal-induced tachycardia: release of
vasoactive intestinal peptide and peptide PHI. American J. Physiology 267 (1994) H2019-H2024.

Merchant, K., Hanson, G.R. and Dorsa, D.: Induction of neurotensin and c-fos mRNA in distinct
subregions of rat neostriatum following acute methamphetamine: Comparison with acute haloperidol
effect. J. Pharmacol. Exp. Ther. 269 (1994) 806-812.

Midgley, L.P., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Differential regulation of neuropeptide Y
systems in limbic structures of the rat. J. Pharmacol. and Exp. Ther. 267 (1993) 707-713.

Gibb, J.W., Johnson, M., Stone, D.M. and Hanson, G.R.: Mechanisms mediating biogenic amine
deficits induced by amphetamine and its congeners. NIDA Res. Monograph 136 (1993) 226-241.

Gygi, S.P., Gibb, J.W., Johnson, M., and Hanson, G.R.: Blockade of tachykinin NK1 receptors by CP-
96345 enhances dopamine release and the striatal dopamine effects of methamphetamine in rats. Eur.
J. Pharmacol. 250 (1993) 177-180.

Elkins, K.W., Gibb, J.W., Hanson, G.R., Wilkins, D.G. and Johnson, M.: Effects of nimodipine on the
amphetamine- and methamphetamine-induced decrease in tryptophan hydroxylase activity. Eur. J.
Pharmacol. 250 (1993) 395-402.

Dinger, B., Wang, Z.Z., Chen, J., Wang, W., Hanson, G.R., Stensaas, L. and Fidone, S.:
Immunocytochemical and neurochemical aspects of sympathetic ganglion chemosensitivity. Adv. Exp.
Med. Biol. 337 (1993) 25-30.

                                                  19
                                                                                                          20



Anderson, F.L., Kralios, A., Reid, B. and Hanson, G.R.: Release of vasoactive intestinal polypeptide
and neuropeptide Y from canine heart. American J. Physiol. 265 (1993) H959-965.

Johnson, M., Bush, L., Hanson, G.R. and Gibb, J.W.: Effects of Ritanserin on the 3,4-
methylenedioxymethamphetamine-induced decrease in striatal serotonin concentration and on the
increase in striatal neurotensin and dynorphin A concentrations. Biochem. Pharmacol. 46 (1993) 770-
772.

Elayan, I., Gibb, J.W., Hanson, G.R., Lim, H.K., Foltz, R.L. and Johnson, M.: Short-term effects of
2,4,5-trihydroxyamphetamine, 2,4,5-trihydroxymethamphetamine and 3,4-dihydroxymethamphetamine
on central tryptophan hydroxylase activity. J. Pharmacol. and Exp. Ther. 265 (1993) 813-818.

Anderson, F.L., Kralios, A, Reid, B., Thorpe, M. and Hanson, G.R.: VIP and NPY in the canine heart.
Distribution and effect of total and selective parasympathetic denervation. American J. Physiol. 265
(1993) H91-H95.

Elayan, I., Gibb, J.W., Hanson, G.R., Foltz, R., Lim, H. and Johnson, M.: Long-term alteration in the
central monoaminergic systems of the rat by 2,4,5-trihydroxyamphetamine but not by 2-hydroxy-4,5-
methylenedioxymethamphetamine or 2-hydroxy-4,5-methylenedioxyamphetamine. Eur. J. Pharm. 221
(1992) 281-288.

Anderson, F.L., Port, D., Reid, B., Hanson, G.R., Kralios, A., Hershberger, R. and Bristow, M.: Effect
of therapeutic dopamine administration on myocardial catecholamine and neuropeptide Y
concentrations in the failing ventricles of patients with idiopathic dilated cardiomyopathy. J. Cardiac
Pharmacology 20 (1992) 800-804.

Midgley, L.P., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Characterization of phencyclidine-induced
effects on neuropeptide Y systems in the rat caudate-putamen. Brain Research 593 (1992) 89-96.

Hanson, G.R., Bunker, C., Johnson, M., Bush, L. and Gibb, J.W.: Response of monoaminergic and
neuropeptide systems to 4-methylaminorex: a new stimulant of abuse. Eur. J. Pharm. 218 (1992) 287-
293.
Johnson, M., Elayan, I., Hanson, G.R., Foltz, R.L., Gibb, J.W. and Lim, H.K.: Effects of 3,4-
dihydroxymethamphetamine and 2,4,5-trihydroxymethamphetamine, two metabolites of 3,4-
methylenedioxymethamphetamine, on central serotonergic and dopaminergic systems. J. Pharmacol.
Exp. Ther. 261 (1992) 447-453.
Johnson, M., Mitros, K., Stone, D.M., Zobrist, R., Hanson, G.R. and Gibb, J.W.: Effect of flunarizine
and nimodipine on the decrease in tryptophan hydroxylase activity induced by methamphetamine and
3,4 methylenedioxymethamphetamine. J. Pharmacol. Exp. Ther. 261 (1992) 586-591.

Singh, N., Bush, L., Gibb, J.W. and Hanson, G.R.: Role of N-methyl-D-aspartate receptors in D-1, but
not D-2, mediated changes in striatal and accumbens neurotensin systems. Brain Res. 571 (1992) 260-
264.

Anderson, F., Kralios, A. C., Hershberger, R., Hanson, G.R., and Bristow, M.R.: Vasoactive intestinal
peptide in the canine heart: Effect of total cardiac denervation. American Journal of Physiology. 262
(1992) H598-H602.

                                                  20
                                                                                                             21



Alburges, M., Hanson, G.R., Gibb, J.W., Sakashita, C.O. and Rollins, D.E.: Fentanyl receptor assay:
II. Utilization of a radioreceptor assay for the analysis of fentanyl analogs in urine. J. Analytical Tox.
16 (1992) 36-41.

Anderson, F.L., Port, D.J., Reid, B.R., Larrabee, P., Hanson, G.R. and Bristow, M.R.: Myocardial
catecholamines and neuropeptide Y depletion in the foiling ventricles of patients with idiopathic dilated
cardiomyopathy correlation with ß adrenergic receptor down regulation. Circulation. 85 (1992) 46.

Alburges, M., Hanson, G.R., Gibb, J.W., Sakashita, C.O. and Rollins, D.E.: Fentanyl receptor assay: I.
Development of a radioreceptor assay for analysis of fentanyl and fentanyl analogs in urine. J.
Analytical Tox. 15 (1991) 311-318.

Hanson, G.R. Singh, N., Bush, L. and Gibb, J.W.: Response of extrapyramidal and limbic
neuropeptides to fenfluramine administration: Comparison with methamphetamine. J. Pharmacol. Exp.
Ther. 259 (1991) 1197-1202.

Singh, N., Midgley, L., Bush, L., Gibb, J.W. and Hanson, G.R.: N-methyl-D-aspartate receptors
mediate dopamine-induced changes in extrapyramidal and limbic dynorphin systems. Brain Research
555 (1991) 233-238.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Norepinephrine does not contribute to methamphetamine-
induced changes in hippocampal serotonergic systems. Neuropharmacol. 30 (1991) 617-622.

Johnson, M., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Blockade of the 3,4-methylene-
dioxymethamphetamine-induced changes in neurotensin and dynorphin A systems. Eur. J. Pharmacol.
193 (1991) 367-370.

Johnson, M., Bush, L., Gibb, J.W. and Hanson, G.R.: Role of NMDA receptors in the response of
extrapyramidal neurotensin and dynorphin A systems to cocaine and GBR 12909. Biochem. Pharm. 41
(1991) 649-652.

Merchant, K.M., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Neurotensin-dopamine interactions in the
substantia nigra of the rat brain. J. Pharmacol. Exp. Ther. 255 (1990) 775-780.

Singh, N., Bush, L., Gibb, J.W. and Hanson, G.R.: Dopamine-mediated changes in CNS neurotensin
systems: A role for N-methyl-D-aspartate receptors. Eur. J. Pharmacol. 187 (1990) 337-344.

Alburges, M., Hanson, G.R. and Gibb, J.W.: Role of methamphetamine metabolism in the
development of CNS tolerance to the drug. Clinical Investigation (Investigación Clínica: Venezuela),
34 (4): 165-176, 1990.

Smiley, P., Johnson, M., Bush, L., Gibb, J.W. and Hanson, G.R.: Effects of cocaine on extrapyramidal
and limbic dynorphin systems. J. Pharmacol. & Exp. Ther. 253 (1990) 938-943.

Bunker, C., Johnson, M., Gibb, J.W., Bush, L. and Hanson, G.R.: Neurochemical effects of an acute
treatment with 4-methylaminorex (4-MAX): A new stimulant of abuse. Eur. J. Pharmacol. 180 (1990)
103-111.


                                                    21
                                                                                                         22


Hanson, G.R., Sonsalla, P., Letter, A., Merchant, K.M., Johnson, M., Bush, L. and Gibb, J.W.: Effects
of amphetamine analogs on CNS neuropeptide systems. NIDA Research Monograph for Technical
Review Meeting on "Pharmacology and Toxicology of Amphetamine and Related Designer Drugs",
Vol. 94, 1989, pp. 259-269.

Gibb, J.W., Stone, D.M., Johnson, M. and Hanson, G.R.: Role of dopamine in the neurotoxicity
induced by amphetamines and related designer drugs. NIDA Research Monograph in "A Technical
Review on Pharmacology and Toxicology of Amphetamine and Related Designer Drugs", Vol. 94,
1989, pp. 161-177.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Characterization of acute MDE action on central
serotonergic system. Biochem. Pharm. 38 (1989) 4333-4338.

Matsuda, L.A., Hanson, G.R. and Gibb, J.W.: Neurochemical effects of amphetamine metabolites on
central dopaminergic and serotonergic systems, J. Pharmacol. Exp. Ther. 251 (1989) 901-908.

Stone, D.M., Johnson, M., Hanson, G.R. and Gibb, J.W.: Acute inactivation of tryptophan hydroxylase
by amphetamine analogs involves the oxidation of sulfhydryl sites. Eur. J. Pharm. 172 (1989) 93-97.

Merchant, K.M., Bush, L., Gibb, J.W. and Hanson, G.R.: Dopamine D2 receptors exert tonic
regulation over discrete neurotensin systems of the rat brain. Brain Research 500 (1989) 21-29.

Johnson, M., Stone, D., Bush, L., Hanson, G. and Gibb, J.: Glucocorticoids and 3,4-
methylenedioxymethamphetamine (MDMA)-induced toxicity, Eur. J. Pharm. 161 (1989) 181-188.

Merchant, K.M., Gibb, J.W. and Hanson, G.R.: Role of dopamine D1 and D2 receptors in the
regulation of neurotensin systems of the neostriatum and the nucleus accumbens, Eur. J. Pharmacol.
160 (1989) 409-412.

Hanson, G.R., Smiley, P., Johnson, M., Bush, L. and Gibb, J.W.: Response by the neurotensin systems
of the basal ganglia to cocaine treatment, Eur. J. Pharmacol. 160 (1989) 23-30.

Stone, D.M., Hanson, G.R. and Gibb, J.W.: In vitro reactivation of rat cortical tryptophan hydroxylase
following in vivo inactivation by methylenedioxymethamphetamine, J. Neurochem. 53 (1989) 572-581.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Effect of MK-801 on the decrease in tryptophan
hydroxylase induced by methamphetamine and its methylenedioxy analog. Eur. J. Pharm. 165 (1989)
315-318.

Fidone, S.J., Gonzalez, C., Dinger, B.G. and Hanson, G.R.: Mechanisms of Chemotransmission in the
mammalian carotid body. Progress in Brain Research 74 (1988) 169-180.

Hanson, G.R., Merchant, K., Letter, A.A. and Gibb, J.W.: Characterization of methamphetamine
effects on the striatal-nigral dynorphin system, Eur. J. Pharmacol. 155 (1988) 11-18.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Effects of dopaminergic and serotonergic blockade on
neurochemical changes induced by acute administration of amphetamine analogs, Neuropharmacology
27 (1988) 1089-1096.


                                                  22
                                                                                                         23


Stone, D., Johnson, M., Hanson, G.R. and Gibb, J.W.: Role of endogenous dopamine in the central
serotonergic deficits induced by 3,4-methylenedioxymethamphetamine (MDMA). J. Pharmacol. Exp.
Ther. 247 (1988) 79-87.

Matsuda, L., Schmidt, C., Gibb, J.W. and Hanson, G.R.: Effects of methamphetamine on
monoaminergic systems in normal and ascorbic acid-deficient guinea pigs, Biochem. Pharmacol. 37
(1988) 3477-3484.

Merchant, K., Letter, A., Gibb, J.W. and Hanson, G.R.: Changes in the limbic neurotensin systems
induced by dopaminergic drugs, Eur. J. Pharm. 153 (1988) 1-9.

Johnson, M., Letter, A., Merchant, K., Hanson, G.R. and Gibb, J.: Effects of toxic doses of 3,4-
methylenedioxyamphetamine (MDA) and 3,4-methylenedioxymethamphetamine (MDMA) isomers on
the central serotonergic and dopaminergic systems of the rat, J. Pharmacol. Exp. Ther. 244 (1988) 977-
982.

Stone, D., Merchant, K.M., Hanson, G.R. and Gibb, J.W.: Immediate and long-term effects of
3,4-methylenedioxymethamphetamine (MDMA) on serotonin pathways in rat brain, Neuropharmacol.
26 (1987) 1677-1683.

McCabe, T., Hanson, G.R., Dawson, T., Wamsley, J. and Gibb, J.W.: Methamphetamine-induced
reduction in D1 and D2 receptors as evidenced by autoradiography: comparison with tyrosine
hydroxylase activity, Neuroscience 23 (1987) 253-261.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Effects of N-ethyl-3,4-methylenedioxyamphetamine
(MDE) on central serotonergic and dopaminergic systems of the rat, Biochem. Pharmacol. 36 (1987)
4085-4093.

McCabe, R.T., Gibb, J.W., Wamsley, J.K. and Hanson, G.R.: Autoradiographic analysis of muscarinic
cholinergic and serotonergic receptor alterations following methamphetamine treatment, Brain Res.
Bulletin. 19 (1987) 551-557.

Hanson, G.R., Matsuda, L.A. and Gibb, J.W.: Neurochemical basis for cocaine and methamphetamine
interactions. NIDA Research Monograph in Problems of Drug Dependence, 1987, Proceedings of the
49th Annual Scientific Meeting, Committee on Problems of Drug Dependence, 94-100.

Stone, D., Hanson, G.R. and Gibb, J.W.: Differences in the central serotonergic effects of
methylenedioxymethamphetamine (MDMA) in mice and rats, Neuropharmacology. 26 (1987) 1657-
1661.

Hanson, G.R., Merchant, K.M., Letter, A.A., Bush, L. and Gibb, J.W.: Methamphetamine-induced
changes in the striatal-nigral dynorphin system: Role of D1 and D2 receptors, Eur. J. Pharmacol. 144
(1987) 245-246.

Hanson, G.R., Matsuda, L.A. and Gibb, J.W.: Effects of cocaine on methamphetamine-induced
neurochemical effects: characterization of cocaine as a monoamine uptake blocker, J. Pharmacol. Exp.
Ther. 242 (1987) 507-513.



                                                  23
                                                                                                         24


Letter, A.A., Merchant, K.M., Gibb, J.W. and Hanson, G.R.: Effects of methamphetamine on
neurotensin concentrations in rat brain regions, J. Pharmacol. Exp. Ther. 241 (1987) 443-447.

Letter, A.A., Matsuda, L.A, Merchant, K.M., Gibb, J.W. and Hanson, G.R.: Characterization of
dopaminergic influence on striatal-nigral neurotensin systems, Brain Res. 422 (1987) 200-203.

Merchant, K.M., Letter, A.A., Johnson, M., Stone, D.M., Gibb, J.W. and Hanson, G.R.: Effects of
amphetamine-like designer drugs on neurotensin systems in the rat brain, Eur. J. Pharmacol. 138 (1987)
151-154.

Johnson, M., Stone, D.M., Hanson, G.R. and Gibb, J.W.: Role of the dopaminergic nigrostriatal
pathway in methamphetamine-induced depression of the neostriatal serotonergic system, Eur. J.
Pharmacol. l35 (1987) 231-234.

Matsuda, L., Schmidt, C., Gibb, J.W. and Hanson, G.R.: Ascorbic acid-deficiency alters central effects
of methamphetamine, Brain Research 400 (1987) 176-180.

Stone, D., Johnson, M., Hanson, G. and Gibb, J.W.: A comparison of the neurotoxic potential of
methylenedioxyamphetamine (MDA) and its N-methylated and N-ethylated derivatives. Eur. J.
Pharmacol. 134 (1987) 245-248.

Gibb, J.W., Stone, D.M., Stahl, D.C. and Hanson, G.R.: The effects of amphetamine-like designer
drugs on monoaminergic systems in rat brain. NIDA Research Monograph in Problems of Drug
Dependence, 1986, Proceedings of the 48th Annual Scientific Meeting, Committee on Problems of
Drug Dependence, pp. 316-321.

Hanson, G.R., Letter, A., Merchant, K. and Gibb, J.W.: Comparison of responses by substance P and
neurokinin A systems to methamphetamine treatment, Peptides 7 (1986) 983-987.

Sonsalla, P., Gibb, J. and Hanson, G.R.: Nigrostriatal dopamine actions on D2 receptors mediate
methamphetamine effects on the striatonigral substance P system, Neuropharmacology 25 (1986) 1221-
1230.

Hanson, G.R., Jones, L. and Fidone, S.: The actions of a chemoreceptor stimulus on carotid body
peptides, Peptides 7 (1986) 767-769.

Stone, D.M., Stahl, D.C., Hanson, G.R. and Gibb, J.W.: The effects of MDMA (ecstasy) and MDA on
monoaminergic systems in the rat brain, Eur. J. Pharmacol. 128 (1986) 41-48.

Hanson, G.R., Ritter, J.K., Schmidt, C.J. and Gibb, J.W.: Response of mesolimbic substance P systems
to methamphetamine treatment, Eur. J. Pharmacol. 128 (1986) 265-268.

Sonsalla, P.K., Gibb, J.W. and Hanson, G.R.: The roles of D1 and D2 dopamine receptor subtypes in
mediating the methamphetamine-induced changes in monoamine systems, J. Pharmacol. Exp. Ther.
238 (1986) 932-937.

Matsuda, L., Schmidt, C., Hanson, G.R., and Gibb, J.: Effect of 1-methyl-4-phenyl-1,2,3,6-
tetrahydropyridine (1-MPTP) on rat striatal tyrosine and tryptophan hydroxylase, Neuropharmacology
25 (1986) 249-255.

                                                 24
                                                                                                          25



Hanson, G.R., Jones, L. and Fidone, S.: Effects of hypoxia on neuropeptide levels in the rabbit
superior cervical ganglia, Journal of Neurobiology 17 (1986) 51-54.

Ritter, J.R., Schmidt, C.J., Gibb, J.W. and Hanson, G.R.: Dopamine-mediated increases in nigral
substance P-like immunoreactivity, Biochem. Pharmacol. 34 (1985) 3161-3166.

Schmidt, C.J., Gehlert, D., Peat, M., Sonsalla, P., Hanson, G.R. Wamsley, J. and Gibb, J.W.: Studies
on the mechanism of tolerance to methamphetamine, Br. Research 343 (1985) 305-313.

Schmidt, C.J., Sonsalla, P., Hanson, G.R., Peat, M. and Gibb, J.W.: Methamphetamine-induced
depression of monoamine synthesis in the rat: Development of tolerance, J. Neurochem. 44 (1985) 852-
855.

Ritter, J.R., Gehlert, D., Gibb, J.W., Wamsley, J. and Hanson, G.R.: Neuronal localization of substance
P receptors in rat neostriatum, Eur. J. Pharmacol. 109 (1985) 431-432.

Schmidt, C.J., Ritter, J.R., Sonsalla, P., Hanson, G.R. and Gibb, J.W.: The role of dopamine in the
neurotoxic effects of methamphetamine, J. Pharmacol. Exp. Ther. 233 (1985) 539-544.

Sonsalla, P., Gibb, J. and Hanson, G.: Opposite responses in the striatonigral substance P system to D1
and D2 receptor activation, Eur. J. Pharmacol. 105, (1984) 185-187.

Ritter, J.K., Schmidt, C.J, Gibb, J.W. and Hanson, G.R.: Increases of substance P-like
immunoreactivity within striatal-nigral structures following subacute methamphetamine treatment. J.
Pharmacol. Exp. Ther. 229 (1984) 487-492.

Partlow, L., Hanson, G. and Iversen, P.: Regulation of the proliferation of embryonic chick
leptomeningeal cells in vitro by both contact inhibition and co-culture with CNS neurons. J.
Neuroscience Research 8 (1982) 523-534.

Hanson, G.R., Iversen, P.L. and Partlow, L.M.: Neuronal stimulation of non-neuronal (glial) cell
proliferation: lack of specificity between different regions of the nervous system. Developmental
Brain Research 3 (1982) 547-555.

Hanson, G.R., Iversen, P.L. and Partlow, L.M.: Preparation and partial characterization of highly
purified primary cultures of neurons and non-neuronal (glial) cells from embryonic chick cerebral
hemispheres and other regions of the nervous system. Developmental Brain Research 3 (1982) 529-
545.

Hanson, G.R., Alphs, L., Wolf, W., Levine, R. and Lovenberg, W.: Haloperidol-induced reduction of
nigral substance P-like immunoreactivity: A probe of the interaction between dopamine and substance
P neuronal systems. J. Pharmacol. Exp. Ther. 218 (1981) 568-574.

Hanson, G.R., Alphs, L., Pradhan, S. and Lovenberg, W.: Response of striatonigral substance P
systems to a dopamine receptor agonist and antagonist. Neuropharmacology 20 (1981) 541-548.




                                                  25
                                                                                                        26


Pradhan, S., Hanson, G.R. and Lovenberg, W.: Inverse changes of substance P-like immunoreactivity
in dorsal raphe and serotonin levels in pons medulla following administration of cocaine and 5-
hydroxytryptophan. Biochemical Pharmacology 30 (1981) 1071-1076.

Hanson, G.R. and Lovenberg, W.: Elevation of substance P-like immunoreactivity in rat central
nervous system by protease inhibitors. J. Neurochem. 36 (1980) 1370-1374.

Hanson, G.R. and Partlow, L.M.: A comparison of two factors affecting the proliferation of non-
neuronal (glial) cells in vitro. Brain Research 192 (1980) 371-381.

Hanson, G.R. and Partlow, L.M.: Stimulations of non-neuronal cell proliferation in vitro by mitogenic
factors present in highly purified sympathetic neurons. Brain Research 159 (1978) 195-210.




                                                 26
                                                                                                      27


Book Chapters (29 total)


Hanson, G.R. and Fleckenstein, A.E.: Basic Neuropharmacological Mechanisms of Methamphetamine.
In: Methamphetamine Addiction, Chapter 3 (2009) edited by Roll, Rawson, Ling, and Shoptaw.
Published by Guilford Publications, Inc, New York, NY. Pp.30-60.

Elkashef, A., Vocci, F., Hanson, G.R., White, J., Wickes, W. and Tiihonen, J.: Pharmacotherapy of
Methamphetamine Addiction: An Update. In: Substance Abuse vol. 29 (2008) pp 31-

Riddle, E.L., Fleckenstein, A.E. and Hanson, G.R. Role of Monoamine Transporters in Mediating
Psychostimulant Effects. In: Drug Addiction, From Basic Research to Therapy. Editors: Rao Rapaka
and Wolfgang Sadee. Springer, AAPS Press (2008) pp. 169-178.

Hanson, G.R.: Analgesics, Antipyretics and Anti-inflammatory Drugs. In: Remington: The Science
and Practice of Pharmacy, 19th Edition. Editorial Chairman, Alfonso Gennaro. Williams and Wilkens
Publishing (2001).

Hanson, G.R.: Uterine and Antimigraine Drugs. In: Remington: The Science and Practice of
Pharmacy, 19th Edition. Editorial Chairman, Alfonso Gennaro. Williams and Wilkens Publishing.
(2001).

Hanson, G.R.: Local Anesthetics. In: Remington: The Science and Practice of Pharmacy, 19th
Edition. Editorial Chairman, Alfonso Gennaro. Williams and Wilkens Publishing (2001).

Fleckenstein, A.E. and Hanson, G.R.: Dopamine and Oxidative Consequennces: Dopamine and
Oxidative Consequences: The Methamphetamine Model. In: The Role of Catechol Quinone Species in
Cellular Toxicity. F.P. Graham Publishers. Edited by Robert Creveling (2000) pp. 91-102.

Hanson, G.R., Wagstaff, J.D., Merchant, K. and Gibb, J.W.: Psychostimulents and neuropeptide
response. In: Catecholamines Bridging Basic Science with Clinical Medicine. Editors, David
Goldstein, Graeme Eisenhofer and Richard McCarty. Academic Press, San Diego (1998), pp.1014-
1016.

Hanson, G.R.: Respiratory Drugs. In: Remington: The Science and Practice of Pharmacy, 19th Edition.
Editorial Chairman, Alfonso Gennaro. Mack Publishing Co., Easton, Penn. (1995), pp. 971-980.

Hanson, G.R.: Diuretic Drugs. In: Remington: The Science and Practice of Pharmacy, 19th Edition.
Editorial Chairman, Alfonso Gennaro. Mack Publishing Co., Easton, Penn. (1995), pp. 1039-1051.

Hanson, G.R.: Uterine and Antimigraine Drugs. In: Remington: The Science and Practice of
Pharmacy, 19th Edition. Editorial Chairman, Alfonso Gennaro. Mack Publishing Co., Easton, Penn.
(1995), pp. 1052-1056.

Hanson, G.R.: Local Anesthetics. In: Remington: The Science and Practice of Pharmacy, 19th
Edition. Editorial Chairman, Alfonso Gennaro. Mack Publishing Co., Easton, Penn. (1995), pp. 1146-
1153.



                                                 27
                                                                                                     28


Hanson, G.R.: Sedative and Hypnotic Drugs. In: Remington: The Science and Practice of Pharmacy,
19th Edition. Editorial Chairman, Alfonso Gennaro. Mack Publishing Co., Easton, Penn. (1995), pp.
1154-1170.

Hanson, G.R.: Analgesics, Antipyretics and Anti-inflammatory Drugs. In: Remington: The Science
and Practice of Pharmacy, 19th Edition. Editorial Chairman, Alfonso Gennaro. Mack Publishing Co.,
Easton, Penn. (1995), pp. 1196-1221.

Tolman, K.G., White, H.S. and Hanson, G.R.: Diseases: Manifestations and Pathophysiology. In:
Remington: The Science and Practice of Pharmacy, 19th Edition. Editorial Chairman, Alfonso
Gennaro. Mack Publishing Co., Easton, Penn. (1995), pp. 655-696.

Gibb, J.W., Hanson, G.R. and Johnson, M.: Neurochemical mechanisms of toxicity. III Toxicology.
In: Amphetamine and Its Analogs: Neuropsychopharmacology, Toxicology and Abuse: ed.: A.K. Cho
and D.S. Segal (1994) pp. 269-295.

Johnson, M., Bush, L., Midgley, L., Gibb, J.W. and Hanson, G.R.: MK-801 blocks the changes in
neurotensin concentrations induced by methamphetamine, 3,4-methylenedioxymethamphetamine,
cocaine, and GBR 12909. The Neurobiology of Neurotensin, Vol. 668, New York Academy of
Science Annals (1992), pp. 350-352.

Hanson, G.R., Singh, N., Merchant, K., Johnson, M., Bush, L. and Gibb, J.W.: Responses of limbic
and extrapyramidal neurotensin systems to stimulants of abuse: Involvement of dopaminergic
mechanisms. The Neurobiology of Neurotensin, Vol. 668. New York Academy of Science Annals
(1992) pp. 165-172.

Johnson, M., Mitros, K., Hanson, G.R. and Gibb, J.W.: Effects of MK801, flunarizine and nimodipine
on the methamphetamine- and 3,4-methylenedioxymethamphetamine-induced decline in tryptophan
hydroxylase activity. Excitatory Amino Acids. Ed. by B.S. Meldrum, Raven Press, New York, (1991),
pp. 717-721.

Gibb, J.W., Johnson, M., Stone, D. and Hanson, G.R.: MDMA: Historical Perspectives. In: The
Neuropharmacology of Serotonin (Editors: P.M. Whitaker-Azmitia and S.J. Peroutka). Annals of the
New York Academy of Sciences, vol. 600 (1990) pp. 601-612.

Gibb, J.W., Johnson, M. and Hanson, G.R., Neurochemical basis of neurotoxicity, Neurotoxicology 11
(1990) 317-322.

Hanson, G.R., Merchant, K.M., Johnson, M., Letter, A.A., Bush, L. and Gibb, J.W.: Effect of MDMA-
like drugs on CNS neuropeptide systems; In: Ecstasy: The Clinical, Pharmacological and
Neurotoxicological Effects of the Drug MDMA, Edited by Stephen Peroutka, Kluwar Academic Pub;
Boston, MA, (1989) pp 213-224.

Gibb, J.W., Stone, D., Johnson, M. and Hanson, G.R.: Neurochemical effects of MDMA; In: Ecstasy:
The Clinical, Pharmacological and Neurotoxicological Effect of the Drug MDMA, Edited by Stephen
Peroutka, Kluwer Academic Pub., Boston, MA, (1989) pp. 133-150.




                                                28
                                                                                                        29


Fidone, S., Gonzalez, C., Dinger, B., Obeso, A., Almaraz, L., Yoshizaki, K., Rigual, R. and Hanson,
G.R.: Transmitter interactions in peripheral arterial chemoreceptors, In: Chemoreceptors and Reflexes
in Breathing; Ed. S. Lahiri et. al., Oxford University Press, New York, (1989) pp. 85-98.

Hanson, G.R., Gonzalez, C., Obeso, A., Dinger, B. and Fidone, S.: In: Chemoreceptors and Reflexes in
Breathing, Ed. S. Lahiri, et. al., Oxford University Press, New York, (1989) pp. 37-43.

Gibb, J.W., Johnson, M., Stone, D. and Hanson, G.R.: Plasticity of catecholamine neurons after
administration of toxic doses of amphetamine congeners, Progress in Catecholamine Research. Part B:
Central Aspects, Editors: Merton Sandler, Annica Dahlstrom and R.H. Belmaker, Alan Liss Inc., N.Y.
(1988) 463-467.

Alburges, M.E., Hanson, G.R., Gibb, J.W., Sakashita, C.O. and Rollins, D.E.: Radioreceptor assay to
measure fentanyl and fentanyl-analogs in XXIV International Proceedings of the International
Association of Forensic Toxicologists. Banff, Canada, (1987) 206-212.

Hanson, G.R., Jones, L.F. and Fidone, S.J.: Regulation of neuropeptide levels in autonomic sensory
receptors and ganglia. In: Chemoreceptors in Respiratory Control, Ed. by Dave Pallot and Alex
Ribeiro. Croom Helm Publishing, London & Sydney (1987) pp 169-179.

Matsuda, L.A., Sonsalla, P.K., Schmidt, C.J., Hanson, G.R. and Gibb. J.W.: Effect of neuroleptic
agents on MPTP-induced decreases of striatal tyrosine hydroxylase activity. In: MPTP: A Neurotoxin
Producing a Parkinsonian Syndrome; edited by S.P. Markey, N. Castagnoli Jr., A.J. Trevor and I.J.
Kopin. (1986) pp. 437-441.


Abstracts (337 total)

Duarte, L., Hanson, GR, Mower, K., Pinzon, L., Trump, B., Koduri, S., Bruett, C. , Smith, K., Meeks,
H. Dental-Care Improves Substance Use Disorder Treatment Outcomes Independent of Gender. IADR,
Vancouver, Canada (2019).

Bruett, C., Hanson, G.R., McMillen, S., Duarte, L., Koduri, S., Pinzon, L., Warthen, M., Smith, K.,
Meeks, H., and Trump, B. Comprehensive Oral Healthcare Improves Treatment Outcomes in
Substance Use Disorder Patients. IADR, Vancouver, Canada (2019)

Hanson, GR, McFadden, L., Vieira-Brock, P, Fleckenstein, A, and Curtin, K. “Broadening the
dimensions of methamphetamine preclinical studies; Links with Parkinson’s disease. 4th SPSAAR/5th
IDARS Conference. Sydney Australia. August 20, 2015, Ref. #33.

Hanson, G.R. “Broadening the Dimensions of Methamphetamine Preclinical Studies.” Society of
Neuroendocrine Pharmacology Meeting. Miami, FL, April 25, 2015.

Vieira-Brock, P.L., Mcfadden, L., McIntosh, M., Hanson, G.R., Fleckenstein, A.E. “Nicotine,
Methamphetamine-induced dopaminergic Deficits, and the Impact on alpha4beta2 and alpha6 and beta
2 nicotinic receptors. ASPET, Boston, MA (April 1, 2015)




                                                  29
                                                                                                         30


Pittenger, S.T., Smith, M.D., Hoonakker, A., Hanson, G.R., Fleckenstein, A.E., and Bevins, R.A.:
Investigation of Sex Differences in neurotensin and Substance P Following Nicotine Self-
Administration. ASPET, Boston, MA (April 1, 2015) W310.

Fleckenstein, A.E., Keefe, K.A., German, C.L., Hoonakker, A.K., Friend, D.M., Carver, A.S., and
Hanson, G.R. Identification of a novel change in the dopamine transporter induced by a repeated, high-
dose regimen of methamphetamine. ASPET, Boston, MA (March 29, 2015) 42.08.

Baladi, M.G., Hanson, G.R., Fleckenstein, A.E. Prior nicotine self-administration attenuates
dopaminergic deficits induced by subsequent high-dose methamphetamine. Soc. For Neuro.
Washington DC, (Nov. 15, 2014) 55.04.

Viera-Brock, P. L., McFadden, L.M., Nielsen, S., Hanson, G.R., and Fleckenstein, A.E. Age-dependent
effects of nicotine pretreatment on methamphetamine-induced dopaminergic deficits: role of alpha6
nicotinic receptor subtypes. (Nov. 15, 2014) 55.08.

German, C.L., Gudheti, M., Hanson, G.R., Jorgensen, E., Fleckenstein, A.E. Super-resolution
assessment of methamphetamine altered VMAT2 presynaptic terminal distribution. (Nov. 15, 2014)
55.15.

Fleckenstein, A.E., Hoonakker, A., Hanson, G.R. and German, C. Mephedrone alters basal ganglia and
limbic dynorphin systems. (Nov. 19, 2014) 809.10.

Hanson, G.R., Fleckenstein, A.E., and Curtin, K. Dependence on amphetamines increases Parkinson’s
disease: effect of gender. CPDD 2014, San Juan, Puerto Rico, June 16, 2014, #1916107.

Smith, M. Fleckenstein, A.E., and Hanson, G.R.: Differential contributions of the two cell surface G-
protein coupled neurotensin (NT) receptors (NTr1 and NTr2) in open field accommodation. ASPET,
April 28, 2014, San Diego, CA #6237.

German, C.L., Gudheti, M.V., Hanson, G.R., Jorgensen, E.M., Fleckenstein, A.E. Super-resolution
evaluation of stimulant-induced changes in VMAT2 subcellular distribution. Soc. For Neuro. San
Diego (Nov. 9-13,2013) 157.06.

Vieira-Brock, P.L., McFadden, L.M., Hanson, G.R., and Fleckenstein, A.E. Nicotine administration
attenuates the object recognition deficits caused by methamphetamine in rats. Soc. For Neuro. San
Diego (Nov. 9-13,2013)157.10.

Baladi, M.G., Newman, A.H., Nielsen, S.M., Hanson, G.R., and Fleckenstein, A.E. Dopamine D3
receptors and the long-lasting effects of methamphetamine on monoaminergic systems. Soc. For Neuro.
San Diego (Nov. 9-13,2013) 157.13.

McFadden, L.M., Hanson, G.R., and Fleckenstein, A.E. Methamphetamine self-administration
attenuates hippocampal serotonergic deficits: Role of brain derived neurotrophic factor. Soc. For
Neuro. San Diego (Nov. 9-13,2013) 820.02.

Hanson, G.R., Hoonakker, A.J., Fleckenstein, A.E., and German, C.L. Mephedrone alters basal ganglia
and limbic neurotensin systems. Soc. For Neuro. San Diego (Nov. 9-13,2013) 817.08.


                                                  30
                                                                                                         31




Hanson, G.R., Hoonakker, A.J., Robson, C., McFadden, L.M., Frankel, P.S., and Alburges, M.E. “Role
of endogenous neurotensin (NT) systems in extinction of operant behavior associated with
methamphetamine (METH) or food self-administration. IDARS 4th Annual Conference, Mexico City,
Mexico, April 15-19, 2013.

McFadden, LM, Vieira-Brock, P, Muehle, J, Hanson, GR, Fleckenstein. Prior methamphetamine self-
administration attenuates cortical serotonergic deficits induced by subsequent high-dose
methamphetamine treatment regimen. Soc. for Neuro. New Orleans (Oct. 16, 2012) 562.02.

Alburges, M., Hoonakker, A., Cordova, N, Robson, C, Hanson, GR. Low doses of methamphetamine
cuased changes on basal ganglia neurtotensin and substance P systems. Soc. for Neuro. New Orleans
(Oct. 16, 2012) 562.07.

McFadden, LM, SC Allen, JD Ellis, AJ Hoonakker, JW Gibb, GR Hanson, and AE Fleckenstein.
Methamphetamine self-administration in rats attenuates deficits induced by a subsequent repeated high-
dose methamphetamine treatment. Soc. for Neuroscience, Washington D.C. (Nov. 12, 2011) 372.06.

Gibb, J.W., Webb, K., McFadden, L. Hoonakker, A., Vieira-Brock, P., Stout, K., Sawada, N., Ellis, J.,
Allen, S. Nielsen, S., Alburges, M., Wilkins, D., Hanson, G.R., Fleckenstein, A. Methamphetamine
treatment during development attenuates the serotonergic deficits caused by subsequent high-dose
methamphetamine administration. Soc. For Neuroscience, Washington D.C. (Nov. 12, 2011) 372.08.

Alburges, M., Hadlock, G., Conrad, K., Hanson, G.R., Fleckenstein, A. Methamphetamine-induced
persistent dopaminergic deficits and vesicular monoaminergic transporter-2 trafficking. Soc. For
Neuroscience, Washington D.C. (Nov. 12, 2011) 372.08.

Hanson, GR., McFadden, LM, SC Allen, JD Ellis, Pl Vieria-Brock, KA Stout, AJ Hoonakker, DM
Andrenyak, SM Nielsen, JW Gibb, DG Wilkins, AE Fleckenstein. The behavioral and neurochemical
effects of methamphetamine self-administration in rodents: A dose response study. Soc. for
Neuroscience, Washington D.C. (Nov. 12, 2011) 797.17.

Webb, KM, LM McFadden, AJ Hoonakker, PL Vieira-Brock, KA Stout, NM Sawada, JD Ellis, SC
Allen, SM Nielsen, JW Gibb, ME Alburges, DG Wilkins, GR Hanson, AE Fleckenstein.
Methamphetamine treatment during development attenuates the serotonergic deficits caused by
subsequent high-dose methamphetamine administration. Soc. For Neuroscience, Washington D.C.
(Nov. 12, 2011)

Hadlock, GC, LM McFadden, PW Chu, KM Webb, JD Ellis, SC Allen, JW Gibb, GR Hanson, and AE
Fleckenstein. Potential Abuse Liability of 4-methylmethcathinone (mephedrone). Soc. for
Neuroscience, Washington D.C. (Nov. 12, 2011).

Fleckenstein, A.E., Hadlock, G., Webb, K., McFadden, L., German, C., Nielsen, S., Conrad, K.,
Andrenyak, D., Gibb, J., Wilkins, D., Hanson, G.R. Neurotoxic potential of multiple high-dose
injections of 4-methylmethcathinone (mephedrone). Soc. for Neuroscience, Washington D.C. (Nov. 12,
2011) 690.09.

                                                 31
                                                                                                         32



Hadlock GC, KM Webb, KC Conrad, JW Gibb, SM Nielsen, DM Andrenyak, DG Wilkins, GR
Hanson, AE Fleckenstein. Neurotoxic potential of multiple, high-dose injections of 4-
methylmethcathinone (mephedrone). Soc. for Neuroscience, Washington D.C. (Nov. 12, 2011) 690.10.

German CL, GR Hanson and AE Fleckenstein. Amphetamine and dopamine transporter localization:
Lack of evidence for transporter relocation after in vivo treatment. Soc. For Neuroscience, Washington
D.C. (Nov. 12, 2011) 444.09.

Hanson, G.R., Hoonnakker, Alburges, M.E., and Frankel, P.S.: Differential roles of endogenous NT
systems in the extinction, maintenance and reinstatement of METH self-administration. IDARS,
August 2011, Istanbul Turkey.

Vieira-Brock, PL, Stout KA, Hoonakker AJ, Chu P-W, Walters ET, McDougal J, McFadden LM,
Wilkins DG, Hanson GR, Fleckenstein AE. Nicotine pretreatment attenuates methamphetamine-
induced striatal dopaminergic deficits. Soc. for Neuroscience, San Diego, CA. (Nov. 17, 2010) 477.19.

McFadden LA, Hanson GR, Fleckenstein AE. Methamphetamine self-administration leads to persistent
dopaminergic deficits. Soc. for Neuroscience, San Diego, CA. (Nov. 17, 2010) 477.16

Mcfadden LA, Hanson GR, Fleckenstein AE. Methamphetamine self-administration leads to acute
changes to dopaminergic markers. Soc. for Neuroscience, San Diego, CA. (Nov. 17, 2010) 477.17

Hadlock GC, Chu PW, Hanson GR, Fleckenstein AE. Methamphetamine-induced dopamine
transporter complex formation and persistent dopaminergic deficits. Soc. for Neuroscience, San Diego,
CA. (Nov. 17, 2010) 546.19

German CL, Hanson GR, Fleckenstein AE. Amphetamine and methamphetamine alter dopamine
transporter localization within striatal dopaminergic nerve terminals. Soc. for Neuroscience, San
Diego, CA. (Nov. 17, 2010) 546.11.


Alburges, M.E., Hoonakker, A.J., Horner, K.A., Fleckesnstein, A.E., and Hanson, G.R.” Effects of
methylphenidate on basal ganglia neurotensin systems in a rat model. Soc. for Neuroscience, San
Diego, CA (Nov. 17, 2010) 669.26.

Hanson, G.R., Hoonakker, A., Alburges, M.E., McDougall, J., and Frankel, P.: Differential regulation
of striatal neurotensin systems by maintenance and extinction of METH self-administration. Soc. for
Neuroscience. San Diego, CA, (Nov. 17, 2010) 270.3.

McFadden, L., Brock, P., Stout, K., Nielsen, S., Wilkins, D., Hanson, G.R., and Fleckenstein, A.E.:
Contingent methamphetamine administration decreases dopamine and vesicular monoamine-2
transporter function. ASPET, Anaheim, CA, April 24, (2010) 578.4.

Hoonakker, A.J., Brock, P.V., stout, K.A., Sawada, N., Suchy, A., Ellis, J., Allen, S., McFadden, L.,
Walters, E., Nielsen, S., Gibb, J.W., Alburges, M.E., Wilkiens, D., Hanson, G.R., and Fleckenstein,
A.E.: Methamphetamine treatment during development attenuates the dopaminergic deficits caused by
subsequent high-dose methamphetamine administration. ASPET, Anaheim, CA, April 24, (2010)
766.5.

                                                  32
                                                                                                           33



Hanson, G.R., Hoonakker, A.J., Alburges, M.E. , McDougall, J.W., Fleckenstein, A.E., and Frankel,
P.S.: Mechanism of neurotensin response to methamphetamine self administration. ASPET, Anaheim,
CA, April 24, (2010) 765.10.

Chu, P.-W, Sawada, N., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine-induced
alterations in vesicular monoamine transporter-2 function: mechanisms and implications for toxicity.
Soc. Neuroscience 39, Chicago (2009) 553.9.

Hadlock, G., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine-induced dopamine
transporter complex formation, microglial activation and neurotoxicity. Soc. Neuroscience 39, Chicago
(2009) 544.

Keefe, K.A., Kesner, R., Hanson, G.R., and Riedy, M.D.: Stimulus-response associations formed
during cocaine self-administration in response to discrete discriminative stimuli. Soc. Neuroscience 39,
Chicago (2009) 553.9.

Fleckenstein, A. E., Hanson, J.E., Birdsall, E., Seferian, K.S., Crosby, M.A., Keefe, K.A., Gibb, J.W.,
and Hanson, G.R.: Methamphetamine-induced dopaminergic deficits and refreactoriness to subsequent
treatment. Soc. Neuroscience 38 (2008) 57.9.

Hadlock, G.C., Baucum, A.J., Chu, P.-W., Gibb, J.W., and Fleckenstein, A.E.: Dopamine D2 receptor
mediates methamphetamine-induced alterations in dopamine transporter and vesicular monoamine
transporter-2 immunoreativity. Soc. Neuroscience 38 (2008) 57.12.

Alburges, M.E., Frankel, P.S., Hoonakker, A.J., and Hanson, G.R.: Nicotine-inuced chnges in globus
pallidus met-enkephalin systems are mediated by nicotinic and dopamine D-2 receptor mechanisms.
Soc. Neuroscience 38 (2008) 258.7.

Volz, R., Farnsworth, S.J., Hanson, G.R., and Fleckenstein, A.E.: Muscarinic and D2 receptor
activation mediate methylphenidate-induced alterations in vesicular monoamine transporter-2 function.
Soc. Neuroscience 38 (2008) 358.1.

Farnsworth, S.J., Volz, T. J., Hanson, G.R., and Fleckenstein, A.E.: Vesicular trafficking mediates
cocaine-induced decreases in vesicular dopamine sequestration and exocytotic dopamine release. Soc.
Neuroscience 38 (2008) 358.10.

Chu, P.-W., Farnsworth, S.J., Volz, R.J., Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: Differential
effects of methamphetamine and cocaine on vesicular monoamine transporter-2 in rat striatum. Soc.
Neuroscience 38 (2008) 358.7.

Alburges, M.E. and Hanson, G.R.: Cocaine-induced increases in limbic and basal ganglia met-
enkephalin content are mediated by a dopaminergic mechanism. CPDD 70th, San Juan, June 14-19,
2008.

Frankel, P., Hoonakker, A. and Hanson, G.R.: Role of contingency in rats self-administering
methamphetamine. Soc. Neuroscience 2007, 65.14.



                                                  33
                                                                                                         34


Chu, P., Birdsall, E., Rau, K., Hanson, G.R., and Fleckenstein, A.E.: Differential regional effects of
methamphetamine on monoamine transporters in rat striatum and nucleus accumbens. Soc.
Neuroscience 2007, 173.7.

Fleckenstein, A.E., Volz, T., Gibb, J. and Hanson, G.R.: Age-dependent differences in dopamine
transporter activity and immunoreactivity in adolescent versus young adult rats. Soc. Neuroscience
2007, 249.15.

Riddle, E., King, J., Hadlock, G., Baucum, J., Hanson, G.R. and Fleckenstein, A.E.:
Methamphetamine-induced dopamine transporter complexes are attenuated with a dopamine D2
receptor antagonist. Soc. Neuroscience 2007, 249.16.

Alburges, M., Hoonakker, A., and Hanson, G.R.: Effects of nicotine administration on rat brain
substance P systems. Soc. Neuroscience 2007, 275.9.

Hadlock, G., Baucum, A., Gibb, J., Parswar, K., Nelson, C., Hanson, G.R. and Fleckenstein, A.E.: Ex
vivo determination of protein-protein interactions involving the dopamine transporter. Soc.
Neuroscience 2007, 880.10.

Farnsworth, S., Volz, T., King, J., Riddle, E., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate
administration alters vesicular monoamine transporter-2 function: an in vitro model. Soc. Neuroscience
2007, 911.7.

Volz, T., Farnsworth, S., King, J., Riddle, E., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate
administration alters vesicular monoamine transporter-2 activity in cytoplasmic and membrane-
associated vesicles. Soc. Neuroscience 2007, 911.13.

Riedy, M., Kesner, R., Hanson, G.R. and Keefe, K.A.: Cue-induced arc mRNA expression in efferent
neurons of the dorsal striatum and cue-induced reinstatement of cocaine-seeking behavior. Soc.
Neuroscience 2007, 918.4.

Frankel, P., Hoonakker, A., and Hanson, G.R.: Neurotensin response to psychostimulant self-
administration. CPDD 69th Annual Meeting, Quebec City, Canada, June 20, 2007, pg. 56.

Volz, T., Hanson, G.R., and Fleckenstein, A.E.: Methylphenidate administration alters vesicular
monoamine transporter-2 function in cytoplasmic and membrane-associated vesicles. CPDD 69th
Annual meeting, Quebec City, Canada, June 21, 2007, pg. 79.

Sullivan, B., Hanson, G.R., Roget, N. and Woods, W.: A role for cognitive assessments as a predictor
of clinical outcomes. . CPDD 69th Annual meeting, Quebec City, Canada, June 20, 2007, pg. 65

Fleckenstein, A.E., Volz, T. and Hanson, G.R.: Methylphenidate-induced alterations in vesicular
monoamine transporter-2 function. Dopamine 50 years, Goteborg, Sweden, May 30-June 2, 2007. P0-
1.28.

Hanson, G.R., Fleckenstein, A.E. and Gibb, J.W.: The role of VMAT-2 in methamphetamine (METH)
effects. Dopamine 50 Years. Goteborg, Sweden, May 30-June 2, 2007. P0-3.44.



                                                   34
                                                                                                          35


Volz, T., Hanson, G.R., and Fleckenstein, A.E.: Kinetic analysis of methylphenidate-induced changes
in VMAT-2 function using rotating disk electrode votammetry. ACNP 31 (2006), 153, Hollywood,
Florida.

Frankel, P, Alburges, M., Bush, L., Hanson, G.R., and Kish, S.: Cortical alterations in dopamine-
related neuropeptides in methamphetamine, cocaine, and heroin users. Soc. Neuroscience 36 (2006)
392.1.

Alburges, M., Frankel, P., Bush, L., Hanson, G.R., and Kish, S.: Alterations in dopamine-related
neuropeptides in methamphetamine, cocaine, and heroin users. Soc. Neuroscience 36 (2006) 392.2.

Riddle, E., Chu., P., Hadlock, G., Farnsworth, S., Hanson, G.R., and Fleckenstein, A.E.: Mehtods for
determining alterations in the subcellular localization of dopamine signaling molecules in brain tissue
after in vivo administration of methamphetamine. Soc. Neuroscience 36 (2006) 391.6.

Baucum, A.J., Riordan, J., Hanson, G.R., and Fleckenstein, A.E.: Effect of reactive species on
dopamine transporter complex formation and function. Soc. Neuroscience 36 (2006) 532.7.

Riedy, M., Kesner, R., Hanson, G.R., Daberkow, D., and Keefe, K.: Novelty induced arc expression in
striatopallidal and striatonigral efferent neurons. Soc. Neuroscience 36 (2006) 556.7.

Alburges, M., Hoonakker, A., and Hanson, G.R.: Effects of nicotine and mecamylamine administration
on neurotensin systems in the rat ventral tegmental area. CPDD 68th, Scottsdale, Arizona, (June 17-22,
2006) pg. 6, 52.

Frankel, P., Albuges, M., Bush, L, Hanson, G.R., and Kish, S.: Neurotensin and metenkephalin levels
are altered in several brain regions in methamphetamine addicts. CPDD 68th, Scottsdale, Arizona,
(June 17-22, 2006) pg. 57, 101.

Riddle, E., Birdsall, E., Rau, K., King, L., Riordan, J., Keefe, K., Gibb, J., Hanson, G.R., and
Fleckenstein, A.E.: Prior exposure to a neurotoxic regimen of methamphetamine reveals the existence
of dopaminergic neurons resistant to further effects of methamphetamine treatment. CPDD 68th,
Scottsdale, Arizona, (June 17-22, 2006) pg. 68, 21.

Baucum, A.J., Johnson-Davis, K.L., Cook, G.A., Hanson, G.R., and Fleckenstein, A.E.:
Methamphetamine-induced dopamine complex formation: A role for reactive oxygen species and
dopamine receptors. Neuropsychopharmacol. 30: S132, Supplement 1, Dec. 2005, ACNP 44th meeting

Alburges, M., Frankel, P, Hoonakker, A. and Hanson, G.R.: Effect of low and high doses of cocaine
on met-enkephalin systems. Soc. Neuroscience 35 (2005) Washington D.C., 226.1

Hoonakker, A., Frankel, P. and Hanson, G.R.: Effect of low and high doses of cocaine on substance P
systems. Soc. Neuroscience 35 (2005) Washington D.C., 226.2

Baucum, A., Hanson, G.R. and Fleckenstein, A.E.: Mechanistic and biochemical characterization of
dopamine transporter complex formation. Soc. Neuroscience 35 (2005) Washington D.C., 269.11.




                                                   35
                                                                                                           36


Frankel, P., Hoonakker, A., Danaceau, J., Keefe, K., and Hanson, G.R.: Mechanisms of an exaggerated
response to a low dose of methamphetamine 3.5 h after a high-dose methamphetamine pretreatment.
Soc., Neuroscience 35 (2005) 342.9.

Riedy, M., Kesner, R., Hanson, G.R., Daberkow, D., and Keefe, K.: Predictive cue-induced
reinstatement of drug-seeking behavior and arc mRNA expression. Soc. Neuroscience 35 (2005) 681.1.

Fleckenstein, A.E., Baucum, A., Truong, J., and Hanson, G.R.: Methamphetamine-induced and 6-
OHDA-induced persistent dopaminergic deficits: association with dopamine transporter complex
formation. Soc. Neuroscience 35 (2005) 918.9.

Rau, K.S., Truong, J., Birdsall, E., Metcalf, C., Hanson, G.R.: Differential regional effects of
methamphetamine on vesicular and plasmalemmal monoamine transport. Soc. Neuroscience 35 (2005)
918.11.

Fleckenstein, A., Rau, K., Birdsall, E., Cook, G., Hanson, J., Crosby, M., Harris, B., Fox, K. and
Hanson, G.R.: Repeated methamphetamine treatment reveals the existence of resilient dopaminergic
neurons: implications for development and neurotoxicity. 43rd ACNP, San Juan Puerto Rico, 29 (2004)
S140.

Shurtleff, D. and Hanson, G.R.: NIDA’s division of basic neuroscience and behavioral research:
Overview of current directions and future research opportunities. 43rd ACNP, San Juan, Puerto Rico 29
(2004) S187.

Baucum, A.J., Johnson-Davis, K., Hanson, G.R., Wilkins, D., and Fleckenstein, A.E.:
Methamphetamine-induced dopamine transporter oligomerization and neurotoxicity. Soc. Neurosci.
(2004) 280.20.

Birdsall, E., Rau, K., Hanson, J., Carroll, F., Hanson, G.R. and Fleckenstein, A.E.: Bupropion increases
striatal vesicular dopamine uptake. Soc., Neurosci. (2004) 505.10.

Rau, K., Birdsall, E., Bitter, R., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine
decrease in vesicular uptake of norepinephrine and serotonin. Soc. Neurosci. (2004) 802.6.

Truong, J., Hanson, G.R., Gibb, J.W., Wilkins, D., and Fleckenstein, A.E.: Age-dependent differences
in methamphetamine alterations of vesicular dopamine uptake. Soc. Neurosci. (2004) 915.3.

Hanson, J., Rau, K., Birdsall, E., Crosby, M., Gibb, J.W., Fleckenstein, A.E. and Hanson, G.R.:
Ephedrine reduces plasmalemmal and vesicular dopamine uptake. Soc. Neurosci. (2004) 917.13.

Alburges, M., E. and Hanson, G.R.: Differential response by basal ganglia met-enkephalin and
dynorphin systems to multiple nicotine administration. Soc. Neurosci. (2004) 575.12.

Rau, K., Birdsall, E., Adair, B., Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: Differential regional
effects of methylphenidate and methamphetamine on VMAT-2 activity. Experimental Biology, 2004,
162.3, Washington, D.C.




                                                   36
                                                                                                        37


Truong, J., Greene, M., Cook, G. Hanson, G.R. and Fleckenstein, A.E.: Apomorphine increases
vesicular dopamine uptake and redistributes vesicular monoamine transporter-2 protein. Experimental
Biology, 2004, 162.4, Washington, D.C.

Baucum, A.J., Rau, K., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine increases dopamine
transporter oligomerization: a role for dopamine. Experimental Biology, 2004, 162.6, Washington,
D.C.

Fleckenstein, A.E., Hanson, J.E., Crosby, M., Rau, K. and Hanson, G.R.: Ephedrine decreases
plasmalemmal and vesicular dopamine transport. 66th CPDD, 2004.

Alburges, M.E. and Hanson, G.R.: Effects of nicotine administration on rat brain neurotensin systems.
66th CPDD, 2004.

Baucum, A.J., Rau, K.S., Hanson,J.E., Hanson, G.R. and Fleckenstein, A.E.: Neurotoxic regimens of
methamphetamine increase dopamine transporter oligomer formation. Soc. Neurosci. (2003) 253.13.

Daberkow, D., Kesner, R., Hanson, G.R. and Keefe, K.A.: The effects of methamphetamine-induced
monoamine depletions on basal ganglia-dependent learning. Soc. Neurosci. (2003) 642.7.

Rau, K., Adair, B., Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine decreases
hippocampal vesicular monoamine transporter function. Soc. Neurosci. (2003) 962.12.

Riddle, E., Hanson, G.R. and Fleckenstein, A.E.: Amphetamine and methylphenidate differentially and
selectively traffic the vesicular monoamine transporter-2. Soc. Neurosci. (2003) 373.5.

Truong, J.G., Horton, D.J., Hanson, G.R. and Fleckenstein, A.E.: Quinpirole increases vesicular
dopamine uptake and redistributes vesicular monoamine transperter-2 protein. Soc. Neurosci. (2003)
373.12.

Ramoz, G, Keefe, K., Hanson, G.R. and Crowley, W. R.: Differential effects of methamphetamine on
hypthalamic NPY mRNA expresion: interactions with leptin and ghrelin. Soc. Neurosci. (2003) 615.13.

Fleckenstein, A.E., Baucum, A.J., Riddle, E.L. and Hanson, G.R.: Differential effects of
psychostimulants on plasmalemmal dopamine and vesicular monoamine transporter-2 function. CPDD,
June, 2003, Florida.

Sandoval, V., Riddle, E.L., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate post-treatment
prevents methamphetamine-induced dopaminergic deficits: Role of the vesicular monoamine
transporter-2. ACNP 41, Dec. 8-12, 2002, 18, pg. 204.

Riddle, E., Ugarte, Y, Hanson, G.R., Fleckenstein, A.E.: In vitro effects of methamphetamine on
serotonin transporter function. Soc. Neuroscience, 28 (2002) 646.6.

Baucum, A., Riddle, E. Hanson, G.R. and Fleckenstein, A.E.: Impact of reducing agents on the
dopamine transporter. Soc. Neuroscience, 28 (2002) 745.9




                                                 37
                                                                                                         38


Truong, J., Riddle, E. Sandoval, V., Ugarte, Y. Wilkins, D., Hanson, G.R., Fleckenstein, A.E.: Impact
of age on stimulant-induced alterations in vesicular dopamine transport. Soc. Neuroscience, 28 (2002)
807.1.

Sandoval, V., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate prevents methamphetamine-
induced dopaminergic deficits. Soc. Neuroscience, 28 (2002) 809.9.

Ugarte, Y., Snadoval, V. Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: Methamphetmaine
decreases mouse vesicular monoamine transoporter-2 activity: role of hyperthermia and dopamine. Soc.
Neuroscience, 28 (2002) 343.8.

Bush, L.G., Alburges, M., Keefe, K. and Hanson, G.R.: Differential effects of low high doses of
methamphetamine extracellular substance P, neurotensin and dynorphin A in the substantia nigra. Soc.
Neuroscience, 28 (2002) 807.14.

Alburges, M.E., Bush, L., Hanson, G. R. and Keefe, K.: Alterations of D1 dopamine receptor
distribution in striatal neurons after methamphetamine treatment. Soc. Neuroscience, 28 (2002) 808.14.

Johnson-Davis, K, Fleckenstein, Hanson, G.R. and Wilkins, D.: Methamphetamine and mechanisms
underlying tolerance to the neurotoxic effects. Soc. Neuroscience, 28 (2002) 809.6.

Fleckenstein, A.E., Riddle, E.L., Sandoval, V., Brown, J.M., Weston, R.K. and Hanson, G.R.:
Psychostimulants differentially redistribute Vmat-2. CPDD, Quebec, Drug and Alcohol Dependence
66 (2002) S56

Alburges, M.E., Bush, L., Keefe, K.A. and Hanson, G.R.: Distinct responses of extracellular
neurotensin (measured by microdialysis) to low and high doses of methamphetamine. CPDD, Quebec,
Drug and Alcohol Dependence 66 (2002) S5.

Riddle, E.L., Topham, M.K., Hanson, G.R. and Fleckenstein, A.E.: Ceremide: a novel modulator of
monoamine transporter function. Experimental Biology 2002, New Orleans, 170.5.

Davis, K.L., Hanson, G.R. and Keefe, K.A.: The role of opioid peptides in methamphetamine-induced
neurotoxicity in rats. Experimental Biology 2002, New Orleans, 452.9.

Sandoval, V., Hanson, G.R., and Fleckenstein, A.E.: Methylphenidate redistriburtetes vesicular
monoamine transporter-2 immunoreactivity: role of dopamine receptors. Experimental Biology 2002,
New Orleans, 452.4.

Davis, K.L., Hanson, G.R. and Keefe, K.: Lack of protective effect of kappa agonists against
methamphetamine-induced neurotoxicity in rats. Soc. Neuroscience, 27 (2001) 445.3 .

Sandoval, V., Ugarte, Y.V., Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate
increases vesicular dopamine uptake. Soc. Neuroscience, 27 (2001) 221.21.

Gibb, J.W., Riddle, E.L., Kokoshka, J.M., Wilkins, D.G., Hanson, G.R., and Fleckenstein, A.E.:
Methamphetamine and tolerance to its neurotoxic effects. Soc. Neuroscience, 27 (2001) 445.6.



                                                  38
                                                                                                        39


Hanson, G.R., Crosby, M.J., Hanson, J.E., and Fleckenstein, A.E.: Phencyclidine increases vesicular
dopamine uptake. Soc. Neuroscience, 27 (2001) 152.15.

Riddle, E.L., Hansen, J.P., Sandoval, V., Brown, J.W., Gibb, Hanson, G.R. and Fleckenstein, A.E.:
Mehylenedioxymethamphetamine decreases plasmalemmal and vesicular dopamine transport:
Mechanisms and implications for neurotoxicity. Soc. Neuroscience, 27 (2001) 152.11.

Alburges, M., Keefe, K. A., Bush, L. and Hanson, G.R.: Distinct responses of extrapyramidal substance
P systems to low and high doses of methamphetamine. Soc. Neuroscience, 27 (2001) 445.1.

Fleckenstein, A.E., Brown, J.M., Weston, R.K. and Hanson, G.R.: Methamphetamine-induced decrease
in vesicular dopamine uptake: role of dopamine and hyperthermia. Soc. Neuroscience, 27 (2001)
774.13.

Sandoval, V., Brown, J.M., Gibb, J.., Hanson, G.R. and Fleckenstein, A.E.: Methylphenidate increases
vesicular dopamine uptake: A comparison with cocaine. FASEB Summer Research Conference,
Tucson, AZ, July 21-26, 2001.

Fleckenstein, A.E., Brown, J.M., Sandoval, V., Riddle, E.L., Hansen, J.P., Ugarte, Y.V., Gibb, J.W.
and Hanson, G.R.: Differential effects of psychostimulants on plasmalemmal and vesicular dopamine
uptake: Mechanisms and implications for neurotoxicity. 2001 FASEB Summer Research Conferences,
“New Perspectives in Transporter Biology.”

Fleckenstein, A.E., Riddle, E.L., Hansen, J.P., Sandoval, V., Brown, J.M., Gibb, J.W. and Hanson,
G.R.: Methylenedioxymethamphetamine decreases plasmalemmal and Vesicular dopamine transport.
Presented at “MDMA/Ecstasy Research: Advances, Challenges, Future Directions”, a NIDA-sponsored
Scientific Conference, July 19,20, 2001, Bethesda, MD.

Fleckenstein, A.E., Brown, J.M., Sandoval, V., Riddle, E.L., Ugarte, Y.V., Hansen, J.P., Gibb, J.W.
and Hanson, G.R.: Psychostimulants differentially alter plasmalemmal and vesicular dopamine uptake:
Mechanisms and implications for neurotoxicity. CPDD, Drug and Alcohol Dependence, 63 (2001)
#181.

Fleckenstein, A.E., Brown, J.M., Gibb, J.W. and Hanson, G.R.: D-2 Receptor-mediated regulation of
vesicular dopamine uptake. International Catecholamine Meeting, 2001.

Alburges, M.E., Perex, L., Bush, L. and Hanson, G.R.: Effect of low and high doses of
methamphetamine on neurotensin systems. Soc. Neurosci. 26 (2000) 190.10.

Sandoval, V., Ugarte, Y.V., Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: An in vitro model of the
rapid and reversible decrease in dopamine transporter function caused by methamphetamine
administration: A phenomenon distinct from neurotoxicity. Soc. Neurosci. 26 (2000) 291.7.

Adams, D.H., Hanson, G.R. and Keefe, K.A.: Low doses of psychostimulants decrease neuropeptide
mRNAs in striatum. Soc. Neurosci. 26 (2000) 190.7.

Westwood, S.C., Hanson, G.R. and Keefe, K.A.: The effect of high doses of methamphetamine on
neuropeptide Y in striatum. Soc. Neurosci. 26 (2000) 190.8.


                                                 39
                                                                                                         40


Haughey, H.M., Metzger, R.R., Kokoshka, J.M., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.:
Multiple factors contribute to the methampehtamine-induced decrease in striatal dopamine and
serotonin transporter activity. Soc. Neurosci. 26 (2000) 291.8.

Riddle, E.L., Topham, M.K., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine-
and Ceramide-induced alterations in monoamine transporter function: A comparison. Soc. Neurosci. 26
(2000) 439.5.

Metzger, R.R., Brown, J.M., Sandoval, V., Wang, Y.-M., Fleckenstein, A.E. and Hanson, G.R.:
Possible inhibitory effects of reserpine on dopamine transporter function. Soc. Neurosci. 26 (2000)
624.4.

Brown, J.M., Hanson, G.R., and Fleckenstein, A.E.: The vesicular monoamine transporter-2: A novel
site of cocaine action. Soc. Neurosci. 26 (2000).

Fleckenstein, A.E., Brown, J.M., Gibb, J.W. and Hanson, G.R.: Methamphetamine-induced decreases
in vesicular dopamine uptake: implications for neurotoxicity. Soc. Neurosci. 26 (2000) 869.19.

Davis, K.L., Hanson, G.R., and Keefe, K.A.: Long-term effects of methamphetamine on basal ganglia
function. Soc. Neurosci. 26 (2000) 190.9.

Brown, J.M., Hanson, G.R. and Fleckenstein, A.E.: Methamphetamine rapidly inhibits vesicular
dopamine uptake. ASBMB/ASPET/FPS/PSC (2000) Joint Meeting, 2000, Boston, MA.

Alburges, M.E., Bush, L., and Hanson, G.R.: Differential responses by met-enkephalin systems to low
and high doses of methamphetamine. CPDD, (2000) 3. Drugs and Alcohol Dependence 60 (2000) S4.

Fleckenstein, A.E., Haughey, H.M., Metzger, R.R., Ugarte, Y.V.: Methamphetamine-induced decreases
in dopamine and serotonin transporter function: Comparison of ex vivo and in vitro models. CPDD
(2000) 47. Drugs and Alcohol Dependence 60 (2000) S64.

Hanson, G.R., Fleckenstein, A.E. and Keefe, K.A.: Methamphetamine-induced persistent deficits in
monoamine systems and their consequences. ACS Symposium, Mar. 26, 27, 2000, San Francisco.

Fleckenstein, A.E., Haughey, H.M., Metzger, R.R., Kokoshka, J.M., Riddle, E.L., Hanson, J.E. and
Hanson, G.R.: Differential effects of phenylethylamines and related compounds on monoaminergic
transporter function. ACNP, 1999 Annual Meeting, Acapulco Mexico.

Sandoval, V., Kokoshka, J.W., Gibb, J.W., Hanson, G.R. and Fleckenstein, A.E.: Acute
methamphetamine effects on dopamine transporter activity in mouse striatum. SACNAS Conference,
Portland OR, Oct. 7, 1999.

Chapman, D.E., Hanson, G.R., and Keefe, K.A.: Methamphetamine produces long-lasting changes in
striatonigral neuron function. Soc. Neuroscience 25 (1999) 23.5.

Sandoval, V., Kokoshka, J.M., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine
rapidly and reversibly decreases dopamine transporter activity in mouse striatum. Soc. Neuroscience 25
(1999) 23.16.


                                                  40
                                                                                                        41


Metzger, R.R., Haughey, H.M, Hanson, G.R., and Fleckenstein, A.E.: Characterization of the role of
dopamine and hyperthermia in the methamphetamine-induced acute decrease in dopamine transporter
function. Soc. Neuroscience 25 (1999) 23.15.

Fleckenstein, A.E., Haughey, H.M., Metzger, R.R., Kokoshka, J.M., Riddle, E.L., Hanson, J.E., Gibb,
J.W., and Hanson, G.R.: Differential effects of psychostimulants and related agents on monoaminergic
transporter function. Soc. Neuroscience 25 (1999) 23.14.

Westwood, S.C., Keefe, K.A. and Hanson, G.R.: Effects of quinpirole on neuropeptide mRNA levels in
the striatum. Soc. Neuroscience 25 (1999).

Kokoshka, J.W., Gibb, J.W., Fleckenstein, A.E., and Hanson, G.R.: Age-dependent effects of
methamphetamine on dopamine and serotonin neurons. Soc. Neuroscience 25 (1999) 729.9.

Haughey, H.M., Metzger, R.R., Gibb, J.W., Fleckenstein, A.E., and Hanson, G.R.: Differential regional
responses of serotonin transporters on the acute effects of psychostimulants. Soc. Neuroscience 25
(1999) 728.12.

Alburges, M.E. and Hanson, G.R.: Effect of low and high doses of methamphetamine on met-
enkephalin systems. Soc. Neuroscience 25 (1999) 23.7.

Brown, J.M., Haughey, H.M., Hanson, G.R., and Fleckenstein, A.E.: Oxygen radicals differentially
alter Na+/Cl-dependent transporters. Soc. Neuroscience 25 (1999) 729.4.

Adams, D.H., Keefe, K.A., and Hanson, G.R.: Differential effects of psychostimulants on
preprodynorphin and preprotachykinin mRNA in subregions of striatum. Soc. Neuroscience 25 (1999)
23.4.

Chapman, D.E., Hanson, G.R., and Keefe, K.A.: Partial dopamine depletion induced by
methamphetamine alters substance P gene expression, Exp Biol., (1999) 625.2

Kokoshka, J.M., Metzger, R.R., Gibb, J.W., Hanson, G.R., and Fleckenstein, A.E.: Methamphetamine-
induced acute and long-term changes in dopamine transporters: Role of age and hyperthermia. Exp.
Biol. (1999) 625.1.

Haughey, H.M., Fleckenstein, and Hanson, G.R.: Acute effects of methamphetamine and xanthine
oxidase on norepinephrine transporter activity. Exp. Biol. (1999) 625.5.

Fleckenstein, A.E., Kokoshka, J.M., Vaughn, R.A., Metzger, J.W., Gibb, J.W., and Hanson, G.R.:
Selective and reversible effects of methamphetamine on striatal dopamine transporters. Exp. Biol.
(1998) 927.

Fleckenstein, A.E., Metzger, R.R. and Hanson, G.R.: Role of dopamine and hyperthermia in
methamphetamine-induced rapid reduction in striatal dopamine transport. ACNP, Puerto Rico, 1998.

Alburges, M.E. and Hanson, G.R.: Differential responses by neurotensin systems to ibogaine and
cocaine. Soc. Neuroscience 24 (1998) 192.15.



                                                 41
                                                                                                      42


Metzger, R.R., Hanson, G.R., Gibb, J.W., and Fleckenstein, A.E.: Multiple factors contribute to the
methamphetamine-induced rapid decrease in striatal dopamine transporter function. Soc. Neuroscience
24 (1998) 580.4.

Westwood, S.C. and Hanson, G.R.: Characterization of methamphetamine-induced changes in
extrapyramidal and limbic neuropeptide Y systems. Soc. Neuroscience 24 (1998) 388.10.

Hanson, G.R., Renden, R.B., and Keefe, K.A.: Differential regional effects of psychostimulants on
neurotensin/neuromedin N mRNA in striatum. Soc. Neuroscience 24 (1998) 161.11.

Fleckenstein, A.E., Kokoshka, J.M., Gibb, J.W., and Hanson, G.R.: Differential effects of selected
sitmulants on dopamine transporter functions. Soc. Neuroscience 24 (1998) 580.2.

Kokoshka, J. M., Haughey, H.M., Metzger, R.R., Wilkins, D., Gibb, J.W., Hanson, G.R., and
Fleckenstein, A.E.: Acute effects of mehtampetamine administrationon central monoaminergic
transporters. Soc. Neuroscience 24 (1998) 580.3.

Fleckenstein, A.E., Kokoshka, J.M., Gibb, J.W. and Hanson, G.R.: Characterization of the rapid and
reversible effects of methamphetamine on dopamine transporters. IUPHAR, 1998, Munich

Alburges, M.E. and Hanson, G.R.: Differential effects of ibogaine and cocaine on neurotensin and
dynorphin systems. CPDD, 1998, Scottsdale.

Fleckenstein, A.E., Kokoshka, J.M., Metzger, R., Wilkins, D, Gibb, J.W. and Hanson, G.R.:
Methamphetamine and oxygen radicals: Effects on tryptophan hydroxylase and serotonin transporter.
CPDD, 1998, Scottsdale.

Fleckenstein, A.E., Kokoshka, J.M., Vaughan, R.A., Metzger, R.R., Wilkens, D., Gibb, J.W. and
Hanson, G.R.: Rapid and reversible effects of methamphetamine on dopamine transporters. ACNP,
Hawaii, 1997.

Hanson, G.R., Metzger, R.R., Kokoshka, J., Gibb, J.W. and Fleckenstein, A.E.: Methamphetamine-
induced free radical formation: Impact on monoaminergic transporters and enzymes. ACNP (American
College of Neuropharmacology), 1997 Meeting (Kamuela, Hawaii).

Fleckenstein, A.E., Metzger, R., Wilkins, D., Gibb, J.W. and Hanson. G.R.: Psychostimulants
differentially affect dopamine transporter activity, CPDD, 1997.

Alburges, M.E. and Hanson, G.R.: Changes in neuropeptide systems after ibogaine or cocaine
administration. Soc. Neuroscience, 23 (1997) 936.6.

Fleckenstein, A.E., Metzger, R.R., Wilkins, D.G., Gibb, J.W. and Hanson, G.R.: Methamphetamine
and reactive oxygen species: Effects on dopamine transporter activity. Soc. Neuroscience, 23 (1997)
831.4.

Westwood, S.C., Gibb, J.W. and Hanson, G.R.: Response of extrapyramidal neuropeptide Y systems
to methamphetamine treatment. Soc. Neuroscience, 23 (1997) 832.14.



                                                 42
                                                                                                        43


Hanson, G.R. and Keefe, K.A.: 6-hydroxydopamine-induced dopamine depletion increases
neurotensin/neuromedin N mRNA in striatum. Soc. Neuroscience, 23 (1997) 292.2.

Kokoshka, J.M., Hanson, G.R., Metzger, R.R., Gibb, J.W. and Fleckenstein, A.E.: Differential effects
of methamphetamine on striatal aminergic transports. Soc. Neuroscience, 23 (1997) 831.12

Metzger, R.R., Hanson, G.R., Gibb, J.W. and Fleckenstein, A.E.: Effects of
methylenedioxymethamphetamine and other psychostimulants on dopamine transporter function in rat
striatum. Soc. Neuroscience, 23 (1997) 831.13.

Haughey, H.M., Fleckenstein, A.E., Gibb, J.W. and Hanson, G.R.: Differential regional responses of
monoamine systems to methamphetamine. Soc. Neuroscience, 23 (1997) 831.14.

Fleckenstein, A.E., Metzger, R.R., Wilkins, D.G, Gibb, J.W. and Hanson, G.R.: Rapid and reversible
effects of methamphetamine on dopamine transporters. CPDD, 1997.

Hanson, G.R., Gibb, J.W., Metzger, R., Kokoshka, J. and Fleckenstein, A.: Methamphetamine-induced
rapid and reversible decrease in dopamine transporter activity: An oxidative consequence? INS/NASN
Satellite meeting, Cellular and Molecular Mechanisms of Drugs of Abuse. Bermuda, July 16-18, 1997.

Hanson, G.R., Wagstaff, J.D., Merchant, K.M. and Gibb. J.W.: Psychostimulants and Neuropeptide
Responses. 8th International Catecholamine Symposium, Asilomar, Oct. 13-18, 1996.

Mills, R., Slade, T., Meiners, J., Johnson, L., Hanson, G.R. and Block, G.: Sex differences in
behavioral sensitization to amphetamine. Soc. Neuroscience 22 (1996) 187. 18.

Hanson, G.R., Fleckenstein, A.E., Beyeler, M.L., Jackson, J.C., Wilkins, D.G. and Gibb, J.W.: Acute
effects of methamphetamine on tryptophan hydroxylase activity in rat brain: Role of 5HT transporters.
Soc. Neuroscience, 22 (1996) 815.8.

Fleckenstein, A.E., Gibb, J.W. and Hanson. G.R.: Acute effects of methamphetamine on tryptophan
hydroxylase activity and oxygen radical formation in rat brain: Role of hyperthermia. Soc.
Neuroscience, 22 (1996) 815.7.

Metzger, R.R., Fleckenstein, A.E., Beyeler, M.L., Gibb, J.W. and Hanson, G.R.: Effects of reactive
oxygen species on dopamine transporter function in rat striatum: Implications for methamphetamine
toxicity. Soc. Neuroscience, 22 (1996) 815.5.

Huang, W. and Hanson, G.R.: Differential effect of haloperidol on release of neurotensin in
extrapyramidal and limbic system. Soc. Neuroscience, 22 (1996) 39.5.

Gygi, M.P., Gibb, J.W., Fleckenstein, A.E. and Hanson, G.R.: Characterization of the effects of
methcathinone-induced dopamine release. Soc. Neuroscience, 22 (1996) 457.12.

Alburges, M.E. and Hanson, G.R.: Response of CNS neurotensin and substance P systems following
ibogaine treatment. Soc. Neuroscience, 22 (1996) 737.17.

Hanson, G.R.: Interaction between neurotensin systems and the stimulants of abuse. Summer
Neuropeptide Conference. Martha's Vineyard, June, 1996.

                                                  43
                                                                                                        44



Fleckenstein, A.E., Beyeler, M., Jackson, J., Gibb, J.W. and Hanson, G.R.: Methamphetamine-induced
decreases in tryptophan hydroxylase activity and the role of 5-hydroxytryptamine transporters. CPDD,
1996.

Gygi, M.P., Gibb, J.W. and Hanson, G.R.: The role of dopamine in mediating the effects of
methcathinone. CPDD, 1996.

Wagstaff, J., Gibb, J.W. and Hanson, G.R.: Dose-dependent effect of methamphetamine on
neurotensin release in striatum and nucleus accumbens. Soc. Neuroscience, 21 (1995) 826.5.

Gygi, M.P., Gibb, J.W. and Hanson, G.R.: Acute and long-term neurochemical effects of
methcathinone, a new stimulant of abuse. Soc. Neuroscience, 21 (1995) 826.15.

Wagstaff, J., Gibb, J.W. and Hanson, G.R.: Role of D-2 receptors in neurotensin release induced by a
low dose of methamphetamine. Summer Neuropeptide Conference, 1995.

Kalivas, P., Hooks, M.S. and Hanson, G.R.: Role of neuropeptide transmission in individual
responsiveness to novelty. Summer Neuropeptide Conference, 1995.

Gibb, J.W., Bush, L. and Hanson, G.R.: Dramatic facilitation of methamphetamine toxicity by
melatonin. CPDD, NIDA Research Monograph Series 162 (1995) 295.

Gygi, M., Gibb, J.W. and Hanson, G.R.: The neurochemical effects of methcathinone on monoamine
systems. CPDD, NIDA Research Monograph Series 162 (1995) 299.

Che, S., Gibb, J.W., Hanson, G.R. and Johnson, M.: The effect of body temperature on the rapid
decrease in tryptophan hydroxylase activity induced by 3,4-methylenedioxymethamphetamine. Soc.
Neurosci. 20, 663.26, 1994.

Hanson, G.R., Bush, L.G., Gibb, J.W. and Schmidt, C.J.: Response of neurotensin systems suggests
that the 5HT-2 antagonist, MDL 100, 907, has clozapine-like antipsychotic effects. Soc. Neurosci. 20,
513.11, 1994.

Wagstaff, J.D., Gibb, J.W. and Hanson, G.R.: Dopamine D-2 regulation of neurotensin release from
striatum and nucleus accumbens as measured by microdialysis. Soc. Neurosci. 20, 471.3, 1994.

Gygi, M., Johnson, M., Wilkins, D., Gibb, J.W. and Hanson, G.R.: Mechanisms involved in
methamphetamine-induced tolerance. CPDD, 56th Meeting, Palm Beach, Florida, 1994, NIDA
research monograph 153, vol. 11.

Gibb, J.W., Hanson, G.R., Wilkins, D. and Johnson, M.: Effects of probenecid on the
methamphetamine-induced decrease in tryptophan hydroxylase activity. CPDD, 56th Meeting, Palm
Beach, Florida, 1994.

Gibb, J.W., Hanson, G.R. and Johnson, M.: The role of dopamine in neurotoxicity of amphetamines.
Dopamine ‘94 Meeting, IUPHAR Satellite, July, ‘94 - Quebec City.



                                                 44
                                                                                                       45


Gygi, S., Hanson, G.R., Wilkins, D.G. and Rollins, D.: Methamphetamine-induced tolerance in rats
appears to be pharmacokinetic in nature. Mass Spectrometry in Biomolecular Sciences, NATO-
sponsored Conference in Ishia, Italy. June 23-July 5, 1993.

Gibb, J.W., Hanson, G.R. and Johnson, M.: Neurochemical response to toxic doses of
methamphetamine. American College of Neuropsychopharmacology, Dec. 13-17, 1993, Honolulu.

Wagstaff, J.D., Bush, L., Gibb, J.W. and Hanson, G.R.: Endogenous neurotensin antagonizes
methamphetamine enhanced dopamine activity. Soc. Neurosci. 19, 200.3, 1993.

Hanson, G.R., Bush, L., Gibb, J.W. and Johnson, M. Effects of ritanserin on the increase in striatal
neurotensin and dynorphin A concentrations induced by 3,4-methylenedioxymetham-phetamine. Soc.
Neurosci., 19, 335.12, 1993.

Johnson, M., Schmit, P., Hanson, G.R., Weissman, D., Gibb, J.W. and Pujol, J.-F.: Effect of multiple
methamphetamine administration on rat brain tyrosine hydroxylase protein concentration. Soc.
Neurosci. 19, 335.2, 1993.

Gibb, J.W., Elkins, K., Wilkins, D., Hanson, G.R. and Johnson, M.: Nimodipine potentiates the
amphetamine- and methamphetamine-induced decrease in tryptophan hydroxylase activity by
increasing cerebral drug concentration. Soc. Neurosci. 19, 335.18, 1993.

Hanson, G.R., Wagstaff, J., Bush, L. and Gibb, J.W.: Neurotensin: Mediator of stimulant-induced
psychosis? ASCPT, 1993.

Gygi, S., Gibb, J.W. and Hanson, G.R.: Blockade of NK1 receptors by CP-96345 enhances the
dopamine effects of methamphetamine in rats. Soc. Neurosci. 18, 123.2, 1992.

Johnson, M., Lim, H.K., Foltz, R.L., Hanson, G.R. and Gibb, J.W.: Acute effect of 2,4,5-
trihydroxymethamphetamine on the hippocampal serotonergic system. Soc. Neurosci. 18, 639.8, 1992.

Elayan, I.M., Johnson, M., Lim, H.K., Hanson, G.R. and Gibb, J.W.: 2,4,5-Trihydroxyamphetamine, a
metabolite of MDMA, decreases tryptophan hydroxylase activity in vitro. Soc. Neurosci. 18, 639.9,
1992.

Gibb, J.W., Stone, D.M., Hanson, G.R. and Johnson, M.: In vivo oxidation of tryptophan hydroxylase
sulfhydryl sites by amphetamine analogues. 2nd International Symposium on Serotonin: from Cell
Biology to Pharmacology and Therapeutics, Sept. 15-18, 1992, Houston.

Filloux, F., Johnson, M., Adair, J. and Hanson, G.R.: Striatal neuropeptide alterations in an animal
model of hypoxia-ischemic encephalopathy. American Anatomy of Neurology, 44th Meeting, 1992
(San Diego), #0887.

Johnson, M., Bush, L.G., Midgley, L., Gibb, J.W. and Hanson, G.R.: MK-801 blocks the changes in
neurotensin concentrations induced by methamphetamine, 3,4-methylenedioxy-methamphetamine,
cocaine and GBR12909. 2nd International Conference on Neurotensin, Palm Beach, July 6-8, 1991.




                                                  45
                                                                                                           46


Singh, N., Midgley, L., Wagstaff, J., Bush, L., Gibb, J. and Hanson, G.: Effect of ibotenic acid lesions
on NMDA-, dopamine D-1- and D-2-mediated changes in striatal neurotensin systems. Soc. Neurosci.
Abstracts, 17, 536.20, 1991.

Gygi, S., Bush, L., Gibb, J.W. and Hanson, G.R.: Differential effects of clozapine and haloperidol on
striatal neurotensin systems in rats. Soc. Neurosci. Abstracts, 17, 165.7, 1991.

Elayan, I.M., Johnson, M., Hanson, G.R., Lim, H.K., Foltz, R. and Gibb, J.W.: Effect of 2,4,5-
trihydroxyamphetamine on monoaminergic systems in the rat brain. Soc. Neurosci. Abstracts, 17,
494.5, 1991.

Hanson, G.R., Johnson, M., Bush, L., Bunker, C. and Gibb, J.W.: Behavioral and neurochemical
responses to 4-methylaminorex; a new stimulant of abuse. Meeting for Committee on Problems of
Drug Dependence, NIDA Research Monograph Series, 119 (1991) 392.

Johnson, M., Gibb, J.W., Hanson, G.R., Foltz, R.L. and Lim, H.K.: Effects of 3,4,6-
trihydroxymethamphetamine on the central serotonergic and dopaminergic systems. Soc. Neurosci.
Abstracts, 17, 80.9, 1991.

Midgley, L.P., Bush, L., Gibb, J.W. and Hanson, G.R.: Gabaergic mediation of phencyclidine-induced
changes in striatal neuropeptide Y levels in the rat brain. Soc. Neurosci. Abstracts 17, 536.20, 1991.

Hanson, G.R., Singh, N., Bush, L. and Gibb, J.W.: Responses of striatal neurotensin pathways to
fenfluramine are mediated by D-1 and NMDA, but not 5HT systems. The Pharmacologist ASPET
Abstracts, vol. 33, 27, 1991.

Hanson, G.R., Merchant, K. and Gibb, J.W.: Regulation of neurotensin systems by dopamine D-1 and
D-2 receptor mechanisms. Catecholamine Gordon Conference, July 1990, Proctor Academy, New
Hampshire.

Bunker, C.F., Johnson, M., Hanson, G.R. and Gibb, J.W.: The mechanisms of neurochemical changes
induced by 4-methylaminorex (4-MAX)- a new stimulant of abuse. Soc. Neurosci. Abstracts, 16,
111.18, 1990.

Midgley, L.P., Bush, L., Gibb, J.W. and Hanson, G.R.: Phencyclidine-induced alterations of
extrapyramidal and limbic neuropeptide Y systems. Soc. Neurosci. Abstracts, 16, 450.12, 1990.

Gibb, J.W., Hanson, G.R., Bush, L.G., Mitros, K. and Johnson, M.: Effect of flunarizine on the
methamphetamine- and 3,4-methylenedioxymethamphetamine-induced changes in extrapyramidal
neurotensin. Soc. Neurosci. Abstracts, 16, 425.7, 1990.

Johnson, M., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Role of dopamine and glutamatergic systems
in the 3,4-methylenedioxymethamphetamine-induced changes in brain neurotensin and dynorphin A.
Soc. Neurosci. Abstracts, 16, 425.8, 1990.

Singh, N.A., Merchant, K.M., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Role of NMDA receptors in
dopamine D1- but not D2-, mediated changes in striatal neurotensin. Soc. Neurosci. Abstracts, 16,
284.1, 1990.


                                                   46
                                                                                                         47


Gibb, J.W., Mitros, K., Stone, D., Hanson, G.R. and Johnson, M.: Flunarizine prevents the 3,4-
methylenedioxymethamphetamine-induced alteration in the serotonergic system. The Second IUPHAR
Satellite Meeting on Serotonin, 1990, Basel, Switzerland.

Hanson, G.R., Singh, N., Bush, L. and Gibb, J.W.: Role of NMDA receptors in methamphetamine-
induced changes in extrapyramidal and limbic neuropeptide systems. Meeting for Committee on
Problems of Drug Dependence, NIDA Research Monograph Series, 105 (1990) 439.

Hanson, G.R., Singh, N., Bush, L., Johnson, M. and Gibb, J.W.: Role of NMDA receptors in
mediating dopaminergic regulation of extrapyramidal and limbic neuropeptide systems.
Neurochemistry International, 16 (1), 1990, 52.

Singh, N.A., Midgley, L.P., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Role of the NMDA receptor in
dopamine-mediated changes in dynorphin A systems. FASEB Journal, 4, 4231, 1990.

Bunker, C.F., Johnson, M., Hanson, G.R. and Gibb, J.W.: The acute effects of a single dose of 4-
methylaminorex (4-MAX) on rat brain neurochemistry. FASEB Journal, 4, 4235, 1990. 1990.

Midgley, L.P., Singh, N.A., Bush, L.G., Gibb, J.W. and Hanson, G.R.: Phencyclidine-induced effects
on the striatal neuropeptide Y system. FASEB Journal, 4, 5020, 1990.

White, H.S., Bunker, C.F., Gibb, J.W. and Hanson, G.R.: Characterization of seizures induced by i.c.v.
administration of cocaine, methamphetamine (METH) and 4-methylaminorex (4-MAX). FASEB
Journal, 4, 2780, 1990.

Johnson, M., Bush, L.G., Gibb, J.W. and Hanson, G.R.: MK-801 interferes with the cocaine-induced
increase in striatal and nigral neurotensin. FASEB Journal, 4, 1900, 1990.

Anderson, F.L., Port, J.D., Bristow, M.R., Hershberger, R., Kralios, A. and Hanson, G.R.:
Neuropeptide Y in the failing ventricle of patients with idiopathic dilated cardiomyopathy, Annual
Scientific Session of the American College of Cardiology, 1990.

Midgley, L., Gibb, J.W., Bush, L., Johnson, M. and Hanson, G.R.: Phencyclidine-mediated changes in
CNS neuropeptide systems, ASPET, The Pharmacologist, 31, 220, 1989.

Singh, N., Merchant, K.M., Gibb, J.W. and Hanson, G.R.: Effects of fenfluramine, norfenfluramine
and methamphetamine on extrapyramidal peptides, ASPET, The Pharmacologist 31, 219, 1989.

Mitros, K., Johnson, M., Hanson, G.R. and Gibb, J.W.: MK-801 attenuates the response of tryptophan
hydroxylase to methamphetamine, Soc. Neurosci. Abstracts, 15, 469.14, 1989.

Midgley, L., Merchant, K., Bush, L., Gibb, J.W. and Hanson, G.R.: Dopaminergic regulation of striatal
neuropeptide Y systems, Soc. Neurosci. Abstracts, 15, 235.5, 1989.

Merchant, K.M., Gibb, J.W. and Hanson, G.R.: Tonic regulation of the neurotensin systems by basally
released dopamine in the basal ganglia, Soc. Neurosci. Abstracts, 15, 235.7, 1989.




                                                  47
                                                                                                           48


Johnson, M., Mitros, K., Hanson, G.R. and Gibb, J.W.: Flunarizine blocks the decrease in tryptophan
hydroxylase activity induced by 3,4-methylenedioxy-methamphetamine, Soc. Neurosci. Abstracts, 15,
469.13, 1989.

Singh, N., Merchant, K., Gibb, J.W. and Hanson, G.R.: Role of glutamate in dopamine-mediated
neurotensin changes, Soc. Neurosci. Abstracts, 15, 235.8, 1989.

Hanson, G.R., Midgley, L., Bush, L., Johnson, M. and Gibb, J.W.: Comparison of responses by
neuropeptide systems in rat to the psychotropic drugs, methamphetamine, cocaine and PCP, CPDD,
51st Annual Meeting, NIDA Research Monograph Series, 95 (1989) 348.

Gibb, J.W., Johnson, M. and Hanson, G.R.: MK-801 attenuates the methamphetamine-induced
decrease in tryptophan hydroxylase activity. CPDD, 51st Annual Meeting, NIDA Research
Monograph Series (1989) 511.

Merchant, K.M., Gibb, J.W. and Hanson, G.R.: Tonic dopaminergic regulation of discrete neurotensin
systems. FASEB Journal, 3, 2915, 1989.

Midgley, L., Gibb, J.W., Bush, L., Johnson, M. and Hanson, G.R.: The effects of phencyclidine
administration on neuropeptide levels. FASEB Journal, 3, 4690, 1989.

Singh, N., Merchant, K., Gibb, J.W. and Hanson, G.R.: Differential responses of extrapyramidal
peptides to fenfluramine, norfenfluramine and methamphetamine. FASEB Journal, 3, 2914, 1989.

Johnson, M., Hanson, G.R. and Gibb, J.W.: MK-801 interferes with the methamphetamine-but not the
MDMA-induced decline in central tryptophan hydroxylase. FASEB Journal, 3, 4703, 1989.

Hershberger, R.E., Anderson, F.L. and Hanson, G.R.: T-Lymphocyte VIP Receptors exhibit increased
affinity with no change in density in patients with heart failure. 38th Annual Scientific Session of the
American College of Cardiology, March 1989.

Cheng, G-F., Dinger, B., Hanson, G.R. and Fidone, S.: Effects of hypoxia stimulation on
catecholamine storage and release in rabbit superior cervical ganglia. IX International Symposium on
Peripheral Arterial Chemoreceptors, 1988.

Hanson, G.R., Johnson, M., Bush, L., Smiley, P. and Gibb, J.W.: Dramatic responses by dynorphin
systems of the basal ganglia to cocaine treatment. Soc. Neurosci. Abstracts, 14, 46.10, 1988.

Johnson, M., Hanson, G.R. and Gibb, J.W.: The role of norepinephrine in the short-term decrease in
hippocampal tryptophan hydroxylase activity induced by methamphetamine. Soc. Neurosci. Abstracts,
14, 46.3, 1988.

Merchant, K., Bush, L., Gibb, J.W. and Hanson, G.R.: Receptor-specific interactions of the nigra-
striatal dopamine projections with striatal neurotensin systems in the rat brain. Soc. Neurosci.
Abstracts, 14, 46.11, 1988.

Stone, D.M., Hanson, G.R. and Gibb, J.W.: In vitro reactivation of central tryptophan hydroxylase
after in vivo inactivation by amphetamines. Soc. Neurosci. Abstracts, 14, 213.3, 1988.


                                                   48
                                                                                                         49


Hanson, G., Smiley, P., Bush, L. and Gibb, J.: Cocaine-induced changes in the neurotensin systems of
the basal ganglia. Research Monograph Series 90, "Problems of Drug Dependence 1988", Proceedings
of 50th Annual Scientific Meeting of CPDD, pg. 31 (1988).

Hanson, G.R., Bush, L., Merchant, K. and Gibb, J.W.: Characterization of methamphetamine effects
on the striatal-nigral dynorphin system. FASEB Journal, 2, 4969, 1988.

Stone, D.M., Johnson, M., Hanson, G.R. and Gibb, J.W.: Role of endogenous dopamine in
methylenedioxymethamphetamine (MDMA)-induced serotonergic neurotoxicity. FASEB Journal, 2,
8769, 1988.

Merchant, K., Bush, L., Gibb, J.W. and Hanson, G.R.: Does the nigral-striatal dopamine pathway
mediate the effects of methamphetamine and haloperidol on neurotensin systems. FASEB Journal, 2,
4970, 1988.

Alburges, M.E., Hanson, G.R., Gibb, J.W., Sakashita, C.O. and Rollins, D.E.: Evaluation of a
radioreceptor assay to measure fentanyl and fentanyl-like drugs using gas chromatography/mass
spectrometry and radioimmunoassay techniques. FASEB Journal, 2, 8780, 1988.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Do dopamine antagonists block methamphetamine-
induced changes in tryptophan hydroxylase activity by interfering with the serotonin uptake system?
FASEB Journal, 2, 8770, 1988.

Alburges, M.E., Hanson, G.R., Gibb, J.W., Sakashita, C.O. and Rollins, D.E.: Radioreceptor assay to
measure fentanyl and fentanyl-analogs in XXIV International Proceedings of the International
Association of Forensic Toxicologists. Banff, Canada, 1987.

Hanson, G.R., Matsuda, L.A. and Gibb, J.W.: Cocaine pretreatment enhances response to
methamphetamine administration. ASPET, The Pharmacologist, 29 (3), 1987, 288.

Stone, D.M., Hanson, G.R. and Gibb, J.W.: Mice are less sensitive than rats to
methylenedioxymethamphetamine (MDMA)-induced neurotoxicity. ASPET, The Pharmacologist,
29(3) 1987, 272.

Merchant, K., Letter, A., Gibb, J.W. and Hanson, G.R.: Effects of methamphetamine on mesolimbic
neurotensin systems of the rat brain. Soc. Neurosci. Abstracts, 13, 354.11, 1987.

Smiley, P.L., Gibb, J.W. and Hanson, G.R.: Effects of cocaine on neurotensin systems of the rat brain.
Soc. Neurosci. Abstracts, 13, 354.10, 1987.

Matsuda, L., Hanson, G.R. and Gibb, J.W.: Systemic or cerebral administration of p-
hydroxyamphetamine reduces dopamine and serotonin concentrations in the rat CNS. Soc. Neurosci.
Abstracts, 13, 134.2, 1987.

Hanson, G.R., Stone, D.M., Matsuda, L.A., Gibb, J.W. and Johnson, M.: Blockade of dopaminergic or
serotonergic receptors does not prevent the methamphetamine- or 3,4-methylenedioxymethamphe-
tamine-induced decrease of tryptophan hydroxylase activity. Soc. Neurosci. Abstracts, 13, 354.9,
1987.


                                                 49
                                                                                                          50


Johnson, M., Bush, L., Stone, D., Hanson, G.R. and Gibb, J.W.: Effects of adrenalectomy on the 3,4-
methylenedioxymethamphetamine (MDMA)-induced decrease of tryptophan hydroxylase activity in
the frontal cortex and hippocampus. Soc. Neurosci. Abstracts, 13, 464.8, 1987.

Stone, D., Hanson, G.R. and Gibb, J.W.: GABA-Transaminase inhibitor protects against
methylenedioxymethamphetamine (MDMA)-induced neurotoxicity. Soc. Neurosci. Abstracts, 13,
251.3, 1987.

Hanson, G., Gonzalez, C., Dinger, B. and Fidone, S.: Local regulation of ganglionic activity during
stress. Julius H. Comroe Memorial Symposium, 1987: Sponsored by the University of Pennsylvania,
Dept. of Physiology.

Hanson, G.R., Matsuda, L.A. and Gibb, J.W.: Characterization of the interactions by cocaine with
monoamine uptake carrier complexes. IUPHAR 10th International Congress of Pharmacology, 1987.

Gibb, J.W., Hanson, G.R., Stone, D.M. and Johnson, M.: Role of dopamine in neurotoxicity induced
by methamphetamine and its congeners. IUPHAR 10th International Congress of Pharmacology, 1987.

Hanson, G.R., Gonzalez, C., Dinger, B. and Fidone, S.: Local regulation of ganglionic activity during
stress. COMRO Memorial Symposium, 1987; Sponsored by University of Pennsylvania, Dept. of
Physiology.

Fidone, S., Hanson, G., Gonzalez, C. and Hanson, G.R.: Transmitter interactions in peripheral arterial
chemoreceptors. Julius H. Comroe Memorial Symposium, 1987; sponsored by the University of
Pennsylvania, Dept. of Physiology.

Matsuda, L.A., Hanson, G.R. and Gibb, J.W.: Effect of locally injected methamphetamine (METH)
and its metabolites on striatal biogenic amine systems. Fed. Am. Soc. Expl. Biol. Abstracts, 46(3) 480,
1987.

Johnson, M., Stone, D.M., Hanson, G.R. and Gibb, J.W.: Selective blockade of the methamphetamine-
induced decrease of neostriatal tryptophan hydroxylase activity. Fed. Am. Soc. Expl. Biol. Abstracts,
46(3) 484, 1987.

Alburges, M.E., Hanson, G.R., Gibb, J.W. and Rollins, D.E.: Characterization of CNS [3-H] fentanyl
binding properties. Fed. Am. Soc. Expl. Biol. Abstracts, 46(3) 482, 1987.

Dinger, B., Hanson, G., Obeso, A., Gonzales, C. and Fidone, S.: Intrinsic chemosensitivity of rabbit
superior cervical ganglia, Soc. Neurosci. Abstracts, 12, 243.5, 1986.

Hanson, G.R., Letter, A.A., Merchant, K. and Gibb, J.W.: Comparison of responses by substance P
and substance K systems to methamphetamine treatment. Soc. Neurosci. Abstracts, 12, 277.17, 1986.

Stone, D.M., Hanson, G.R. and Gibb, J.W.: Does dopamine play a role in the serotonergic
"neurotoxicity" induced by 3,4-methylenedioxymethamphetamine (MDMA)? Soc. Neurosci.
Abstracts, 12, 169.4, 1986.

Alburges, M., Hanson, G.R. and Gibb, J.W.: Role of metabolism in the development of tolerance to
methamphetamine (in biological systems). Soc. Neurosci. Abstracts, 12, 329.13, 1986.

                                                  50
                                                                                                         51



Letter, A.A., Merchant, K., Gibb, J.W. and Hanson, G.R.: Roles of D2 and 5HT2 receptors in
mediating the effects of methamphetamine, 3,4-methylenedioxymethamphetamine and 3,4-
methylenedioxyamphetamine on striato-nigral neurotensin systems. Soc. Neurosci. Abstracts, 12,
277.7, 1986.

Gibb, J.W., Hanson, G.R. and Johnson, M.: Effects of (+)-3,4-methylenedioxymethamphetamine
[(+)MDMA] and (-)-3,4-methylenedioxyamphetamine [(-)MDMA] on brain dopamine, serotonin and
their biosynthetic enzymes. Soc. Neurosci. Abstracts, 12, 169.2, 1986.

Johnson, M., Hanson, G.R. and Gibb, J.W.: Effects of DL-ethyl-3,4-methylenedioxyamphetamine
(EDMA) on brain dopamine and serotonin and their biosynthetic enzymes. Soc. Neurosci. Abstracts,
12, 169.3, 1986.

Hanson, G.R., Merchant, K., Letter, A., Stone, D. and Gibb, J.W.: Effects of MDA and MDMA on
neurotensin and substance P systems in rat basal ganglia. Abstract for 48th Annual Scientific Meeting
of the Committee of Problems of Drug Dependence, Inc. (CPDD), June 16-19, 74 (1986).

Gibb, J.W., Stone, D.M., Stahl, D.C. and Hanson, G.R.: The effects of amphetamine-like designer
drugs on monoaminergic systems in rat brain. Abstract for 48th Annual Scientific Meeting of the
Committee of Problems of Drug Dependence, Inc. (CPDD), June 16-19, 316 (1986).

Hanson, G.R., Merchant, K., Gibb, J.W. and Letter, A.A.: Multiple toxic doses of methamphetamine
alter neurotensin concentrations in various regions of the rat brain. Fed. Am. Soc. Expl. Biol.
Abstracts, 45(4) 3715 1986.

Stone, D.M., Stahl, D.C., Hanson, G.R. and Gibb, J.W.: Effects of 3,4-methyl-
enedioxymethamphetamine (MDMA) on tyrosine hydroxylase and tryptophan hydroxylase activity in
the rat brain. Fed. Am. Soc. Expl. Biol. Abstracts, 45(4) 5267 1986.

Merchant, K., Letter, A., Stone, D., Gibb, J.W. and Hanson, G.R.: Responses of brain neurotensin-like
immunoreactivity to 3,4-methylenedioxymethamphetamine (MDMA) and 3,4-
methylenedioxyamphetamine (MDA). Fed. Am. Soc. Expl. Biol. Abstracts,45(4) 5268 1986.

Letter, A.A., Merchant, K., Gibb, J.W. and Hanson, G.R.: Effects of dopamine antagonists on
methamphetamine-induced changes in CNS neurotensin systems. Fed. Am. Soc. Expl. Biol. Abstracts,
45(4) 4435 1986.

Johnson, M., Gibb, J.W. and Hanson, G.R.: Lack of methamphetamine effects on cholecystokinin
concentrations in different brain areas. Fed. Am. Soc. Expl. Biol. Abstracts, 45(4) 3714, 1986.

Hanson, G., Jones, L. and Fidone, S.: Effects of natural stimuli on neuropeptide levels in the carotid
body and superior cervical ganglion. Presented at VIII International Symposium on Peripheral Arterial
Chemoreceptors, 1985.

Sonsalla, P.K., Gibb, J.W. and Hanson, G.R.: A study of the underlying mechanisms for acute
methamphetamine depression of striatal tryptophan hydroxylase, Soc. Neurosci. Abstracts, 11, 76.2,
1985.


                                                 51
                                                                                                          52


Matsuda, L., Sonsalla, P., Gibb, J. and Hanson, G.: Effect of 1-methyl-4-phenyl-1,2,3,6-
tetrahydropyridine (1-MPTP) on nigral substance P-like immunoreactivity (SPLI), Soc. Neurosci.
Abstracts, 11, 293.5, 1985.

McCabe, R.T., Hanson, G.R., Wamsley, J., and Gibb, J.: The effects of multiple high doses of
methamphetamine on muscarinic cholinergic receptors in the rat CNS, Soc. Neurosci. Abstracts, 11,
237.4, 1985.

Matsuda, L.A., Sonsalla, P., Schmidt, C., Hanson, G.R. and Gibb, J.: Effect of neuroleptic agents on
1-MPTP-induced decreases of striatal tyrosine hydroxylase (TH) activity, MPTP symposium, 1985.

Sonsalla, P.K., Gibb, J.W., and Hanson, G.R.: Muscarinic receptor blockade enhances the actions of
methamphetamine on the striatal dopamine system, ASPET Abstracts, 2, 934, 1985.

Gibb, J.W., Sonsalla, P.K., Schmidt, C.J., and Hanson, G.R.: The roles of D1 and D2 receptors in
methamphetamine-induced changes in transmitter systems of the basal ganglia, NIDA Research
Monograph 67; Problems of Drug Dependence/Proceedings 47th Annual Scientific Meeting (CPDD),
1985, pg 517.

Hanson, G.R., Sonsalla, P., Ritter, J.R. and Gibb, J.W.: SCH 23390 attenuates the methamphet-amine-
induced changes in the serotonergic system, Fed. Am. Soc. Exptl. Biol. Abstracts, 44(4) 2803, 1985.

Ritter, J., Gehlert, D., Gibb, J. and Hanson, G.: Neuronal localization of substance P receptors in rat
striatum, Fed. Am. Soc. Exptl. Biol. Abstracts, 44 (3), 96, 1985.

Matsuda, L., Schmidt, C.J., Gibb, J.W. and Hanson, G.R.: Scorbutic condition prevents
methamphetamine (METH)-induced changes in central serotonergic and substance P (SP) systems,
Fed. Am. Soc. Exptl. Biol. Abstracts, 44 (5) 5713, 1985.

Sonsalla, P., Schmidt, C.J., Gibb, J.W. and Hanson, G.R.: Sulpiride does not block the
methamphetamine-induced changes in the serotonergic system, Fed. Am. Soc. Exptl. Biol. Abstracts,
44 (4); 2801, 1985.

McCabe, T., Gehlert, D., Dawson, T., Schmidt, C.J., Hanson, G.R., Gibb, J.W. and Wamsley, J.:
Alterations of dopamine receptor subtypes in the rat CNS following methamphetamine treatment, Fed.
Am. Soc. Exptl. Biol. Abstracts, 44 (6) 8288, 1985.

Schmidt, C., Ritter, J., Sonsalla, P. Hanson, G., and Gibb, J.W.: Methamphetamine-induced dopamine
release may be "toxic" to serotonergic and dopaminergic neurons, Soc. Neurosci. Abstracts, 10,259.8,
1984.

Gibb, J., Schmidt, C., Gehlert, D., Peat, M., Sonsalla, P. and Hanson, G.: Studies on the mechanism of
tolerance to methamphetamine, Soc. Neurosci. Abstracts, 1984. 10,259.17, 1984.

Ritter, J., Schmidt, C., Gibb, J., and Hanson, G.: Opposite effects of methamphetamine on substance P
systems in rat basal ganglia, Soc. Neurosci. Abstracts, 10,204.14, 1984.

Sonsalla, P., Gibb, J., and Hanson, G.: The methamphetamine-induced increase in nigral substance p-
like immunoreactivity is mediated by the D2 receptor, Soc. Neurosci. Abstracts, 10,204.13, 1984.

                                                   52
                                                                                                        53



Gibb, J., Schmidt, C., Sonsalla, P., Cook, T., Ritter, J., Peat, M. and Hanson, G.: Neuro-chemical
alteration of central neurotransmitter systems by psychomotor stimulus. 14th CINP (Collegium
International Neuro-Physocho-pharmacologium) Congress, Florence, Italy, 1984.

Gibb, J., Schmidt, C., Sonsalla, P., Hanson, G. and Peat, M.: Tolerance and neurochemical responses
to methamphetamine. IUPHAR 9th International Congress of Pharmacology, #209, 1984.

Peat, M., Hanson, G., Warren, P., Schmidt, C. and Gibb, J.: Effects of chronic fenfluramine treatment
on the serotonergic and substance P system of the young rat. IUPHAR 9th International Congress of
Pharmacology, #2033, 1984.

Schmidt, C., Sonsalla, P., Hanson, G., Peat, M. and Gibb, J.: Tolerance develops to the neurochemical
effects of methamphetamine. Fed. Am. Soc. Exptl. Biol. Abstracts, 43 (3); 1764, 1984.

Sonsalla, P., Gibb, J. and Hanson, G.: Subacute methamphetamine administration to DA-lesioned rats:
Effects on nigral substance P-like immunoreactivity. Fed. Am. Soc. Exptl. Biol. Abstracts, 43(3);
1753, 1984.

Ritter, J.R., Hanson, G.R., Schmidt, C.J. and Gibb, J.W.: Effects of specific dopamine and serotonin
uptake inhibitors on striatal-nigral substance P activity. Soc. Neurosci. Abstracts, 9:143, 1983.

Hanson, G.R., Jones, L. and Fidone, S.: Effects of hypoxia and denervation on carotid body peptides.
Soc. Neurosci. Abstracts, 9:41, 1983.

Peat, M., Hanson, G.R., and Gibb, J.W.: The acute effects of amphetamine and methamphet-amine on
the serotonergic system of the rat brain. Soc. Neurosci. Abstracts, 8:76.6, 1982.

Hanson, G.R., Gisclon, E., Peat, M., and Gibb, J.W.: Interactions between dopamine and substance P
systems in rat basal ganglia. Soc. Neurosci. Abstracts, 8:276.13, 1982.

Hanson, G.R., Partlow, L.M. and Iversen, P.L.: Inhibition by cerebral neurons of (3H)-thymidine
incorporation into choroid plexus cells in vitro. Soc. Neurosci. Abstracts, 8:276.13, 1982.

Hanson, G.R., Jones, L.F. and Fidone, S.J.: Regulation of neuropeptide levels in autonomic sensory
receptors and ganglia. In: Chemoreptors in Respiratory Control, Ed. by Dave Pallot and Alex Ribeiro.
Croom Helm Publishing, London & Sydney (1987), pp 169-179.

Levine, R., Hanson, G.R., Aiken, M.A., Rogers, J.A. and Lovenberg, W.: Effects of specific
neurochemical lesions on the hydroxylase cofactor (HC) content in the nigrostriatal system. ASPET
22:337, 1980.

Pradhan, S., Hanson, G.R. and Alphs, L.: Effect of haloperidol on neurotransmitter systems in rat
striatum and nigra. Trans. Amer. Soc. Neurochem. 11:272, 1980.

Hanson, G.R. and Lovenberg, W.: Elevation of rat CNS substance P levels by protease inhibitors.
Fed. Am. Soc. Expl. Biol. Abstracts, 64:1733, 1980.



                                                  53
                                                                                                      54


Hanson, G.R. and Partlow, L.M.: Neuronal stimulation of (3H)-thymidine incorporation by
nonneuronal cells. Soc. Neurosci. Abstracts, 3:1704, 1977.

Hanson, G.R. and Partlow, L.M.: Stimulation of thymidine incorporation in glia by cell sonicates.
Am. Soc. Neurochem. Abstracts, 8:150, 1977.




Books (Principal Authorship)
1.    An Introduction to Common Medicines, 1st Edition, 1983: Author.

2.    An Introduction to Common Medicines, 2nd Edition, 1987: Author.

3.    An Introduction to Common Medicines, 3rd Edition, 1989: Author.

4.    An Introduction to Common Medicines, 4th Edition, 1992: Author.

5.    An Introduction to Common Medicines, 5th Edition, 1995: Author

6.    An Introduction to Common Medicines, 6tth Edition, 1998: Author

6.    Drugs and Society, 3rd Edition, 1992: Jones and Bartlett Publisher: Senior Author.

7.    Drugs and Society, 4th Edition, 1995: Jones and Bartlett Publisher: Senior Author.

8.    Drugs and Society, 5th Edition, 1998: Jones and Bartlett Publisher: Senior Author.

9.    Drugs and Society, 6th Edition, 2000: Jones and Bartlett Publisher: Senior Author.

10.   Drugs and Society, 7th Edition, 2002: Jones and Bartlett Publisher: Senior Author.

11.   Drugs and Society, 8th Edition, 2004: Jones and Bartlett Publisher: Senior Author.

12.   Drugs and Society, 9th Edition, 2006: Jones and Bartlett Publisher: Senior Author.

13.   Drugs and Society, 10th Edition, 2009: Jones and Bartlett Publisher: Senior Author.

14.   Drugs and Society,11th Edition, 2012: Jones and Bartlett Publisher: Senior Author.

15.   Drugs and Society, 12th Edition, 2015: Jones and Bartlett Publisher: Senior Author.

16.   Drugs and Society, 13th Edition, 2018: Jones and Bartlett Publisher: Senior Author

17.   Remington Pharmaceutical Sciences, 19th Edition, 1995: Mack Publishing: Editorial Board.

18.   Remington Pharmaceutical Sciences, 20th Edition, 2001: Williams and Wilkins: Editorial Board.

                                                  54
                                                                                                           55




Areas of Research Interest and Experience

1.      Neurochemistry:
        - analysis of neuropeptides, monoamines, excitatory amino acids and cholinergic transmitter
          systems in brain, carotid, body, sympathetic and sensory ganglia and in the heart. Evaluation
          of central and systemic mechanism for stimulants of abuse, antipsychotics, and other
          psychoactive agents

2.      Receptors:
        - analysis of receptor binding properties of substance P, dopamine, cholinergic and serotonergic
          ligands using homogenate and autoradiographic techniques

3.      Transmitter release:
        - analysis of transmitter release from brain and peripheral ganglia using superfusion, push/pull
          cannula and microdialysis techniques
        -analysis of transporter activity including transporter proteins for dopamine, serotonin,
          norepinephrine and glutamate
        -trafficking of plasmalemmal and vesicular transporters

4.      Oxidative mechanisms and free radicals
        -formation of free radicals evaluated by analysis of free radical trapping

5.      Tissue culture technique for the study of neuronal and glial elements of CNS and PNS neurons
        from sympathetic and sensory ganglia. Evaluation of ion fluxes, in particular calcium, sodium
        and potassium channels.

6.      Electrophysiology in the study of sympathetic reflex systems.

7.      Utah Population Data Base used for linkage studies between drugs of abuse and disease outcomes
        such as ADHD and Parkinson’s disease

Symposia Organized:

Topic:             Pharmacology and Toxicology of Amphetamine Analogs
Participants:      Lewis Seiden, Steve Peroutka, James Gibb, Chris Schmidt, Mark Molliver and Ray
                   Fuller
Organization:      1989 ASPET Meeting
Role:              Organized and Chaired Symposium

Topic:             Psychopharmacological Institute on Leisure and Mental Health
Meeting:           1st Conference on Leisure and Mental Health - sponsored by College of Health,
                   University of Utah
Participants:      Dr. Sydney Post, Dr. Laura Shane-McWhorter, Dr. Pablo Stewart, Bruce Chandler,
                   Dr. Glen Hanson
Role:              Organized and implemented the Psychopharmacological sessions on July 9, 1992 at
                   University Park Hotel.


                                                      55
                                                                                                        56


Topic:             Neurotoxicity of Amphetamines
Participants:      Annette Fleckenstein, Chris Schmidt, Bryan Yamatoto, Lewis Seiden
Organization:      1997 ASPET, San Diego, CA
Role:              Organized and Chaired Symposium

Topic:             The Neurotoxicity of Amphetamines and Related Stimulants
Meeting:           A 2-day colloquium supported by a NIDA-funded R-13 award and an ASPET award
                   and held in Washington D.C. April 16,17, 1999
Budget:            $50,000
Participants:      James Gibb, Lewis Seiden, Charles Vorhees, James O'Callaghan, Glen Hanson,
                   Bryan Yamamoto, Marc Caron, Syed Ali, Annette Fleckenstein, Glenn Dryhurst, Jean
                   Lud Cadet, Donald Kuhn, George Ricaurte, Charles Schuster, Deborah Mash, and
                   Stephen Kish
Role:              Co-chair and organizer with Dr. Donald Kuhn

Topic:             MDMA/Ecstasy Research: Advances, Challenges, Future Directions
                   A 2-day conference supported by NIDA and held on the NIH Campus, July 19-20,
                   2001.
Participants:      The leading international researchers in MDMA research. The objective was to
                   obtain an update of the latest research on MDMA at both the research and clinical
                   level. Total attendance was 565. The opening address was by Dr. Alan Leshner
                   (NIDA director); the keynote speaker was Dr. Ruth Kierschstein (acting NIH
                   Director).
Role:              Co-organizer and conducted conference



Highlights of Invited Presentations (277):

            Ten lectures on drug abuse-related topics in “Introduction to Drugs and Society” class at
        BYU Hawaii University, Feb.-Mar. 2018

          Substance Use Disorder & the Adolescent Brain-Why Do They Go Together? Salt Lake
County Conference, Salt Lake City, Utah June 14, 2017.

            FLOSS presentation- SAMSHA-HRSA, Center for Integrated Health Solutions. Webinar
(~600 attendees), June 13, 2017.

          Substance Use Disorder & the Adolescent Brain-Why Do They Go Together? Utah County
Conference, Provo, Utah June 5, 2017.

          FLOSS Presentation, National Oral Health Coalition HRSA Panel Presentation.
Albuquerque, April 25, 2017.

             Build Up Your Teen Treatment IQ. ATTC Webinar. Jan. 17, 2017.

           The Role of Drugs in Dentistry: their use, misuse, excuse and abuse. CE for the University
of Utah School of Dentistry CE program. Oct. 13, 2016, Salt Lake City, UT.


                                                    56
                                                                                                    57


           Dental Relevance of Substance Use Dependence (SUD) and Rx Abuse-Role of Opioid Drug
Management. University of Baylor, Texas A & M College of Dentistry. Faculty Development Seminar,
July 15, 2016.

             Prescription abuse in Dentistry. Utah Dental Assoc. Conference. April 9, 2015. ~150
attendees.

          The Biomedical Basis of Drug Addiction in Adolescents (4 hours presentation). ATTC,
Cheyenne, Wyoming, May 6, 2015.

          Changing Landscape of Addiction. Collaborative Perspectives on Addiction, 3rd Annual
Meeting, American Psychological Association, Baltimore Maryland, March 7, 2015.

         The Biomedical Basis of Drug Addiction in Adolescents (4 hours presentation). ATTC,
Lander Wyoming, Aug. 5, 2014.

          Prescription Drug Abuse. Surgical-Medical Society 69th Annual Conference, Ogden, Utah.
May 16, 2014.

             Drug Abuse: Role in Decision-Making. DCSF, Suicide Prevention. Oct. 29, 2013. Provo,
UT

             Prescription abuse in Dentistry. Utah Dental Assoc. Conference. April 9, 2015. ~150
attendees.

          Psychostimulants: Older Designer Skeletons Shrouded in New Cultural Phenomenon.
Emerging Trends in the Abuse of Designer Drugs and Their Catastophic Health Effects: Update on
Chemistry, Toxicology, Addiction Potential and Treatment. NIDS Conference. Washington D.C. July
26, 2013.

           Management of Oral Pain: Prescription Abuse. University of Utah, School of
Dentistry/Utah Dental Association Conference. April 19, 2013, St. George, Utah.

           Role of Endogenous Neurotensin (NT) Systems in Extinction of Operant Behavior
Associated With Methamphetamine (METH) of Food Self-Administration. 4th Annual IDARS meeting,
Mexico City, Mexico, April 15-19, 2013.

           Pain Medications: Therapy and Abuse. Utah Dental Association Convention, Salt Lake
City, UT. Feb. 28, 2013.

           Legalization of Marijuana: Fact and Fiction. Salt Lake County Conference on Family
Health. Salt Lake City, UT. Feb. 2, 2013

            Prescription Drug Abuse: Case, Consequence and Control. 27th Annual Update Conference
in Physical Medicine and Rehabilitation. Park City, UT, Jan. 31, 2013.

           Keynote Speaker: Neurobiological Basis of Poor Decision-Making by Adolescents. Suicide
Prevention Conference. Brigham Young University, Provo Utah. November 30, 2012.


                                                   57
                                                                                                         58


          Pharmaceutical for Drug Abuse Therapy: How Does It Work? Utah Fall Conference, St.
George, UT, September 27,2012.

          Prescription Abuse: Cause, Consequences and Control. Keynote Talk, University of Utah
School on Alcoholism and Other Drug Dependencies. University of Utah, Salt Lake City, UT June 18,
2012.

          Neurophysiology of Addiction. Physicians’ Track, University of Utah School on
Alcoholism and Other Drug Dependencies. University of Utah, Salt Lake City, UT, June 18, 2012

          Differential Roles of NT Systems in Maintenance, Extinction, & Reinstatement of METH
Self-Administration. Winter Brain Conference. January 22, 2012, Alta Utah.

           Drug Abuse: A Family Matter. 10th Anniversary Silverstein Lectures, Northwestern
University, Chicago, October 26, 27, 2011. Two lectures

          Brain Development, Drugs and Decision Making. 2011 Utah Fall Substance Abuse
Conference, St. George, September 22, 2011. Two sessions.

           Neurobiology of Addiction. Seminar to judge, court personnel and DCSF in Carbon County,
Price, Utah. Sept. 9, 2011.

          Prescription Drug Abuse/Addiction: Cause, Consequence and Control. UPhA (Utah
Pharmacists Association) 2011 Conference, Salt Lake City, UT. August 13, 2011.

            Presentation to the Utah medical Association on Senate bill SB61 to require 4 CEU hours
on topics related to drug dependence/addiction every 2 years for prescribers/dispenser of prescription
drugs to renew their Control Substance Licenses. Salt Lake City, UT, January 27, 2011

           Presentation to Senate Health and Human Services Committee on bill SP61 to require those
who prescribed or dispense prescription drugs to take at least 4 hrs CEU every 2 hours in order to
renew their Controlled Substance license. January 2011.

           The Science of Drug Abuse and Addiction. West Jordan High School, South Jordan Utah,
January 20, 2011.

         Report on Spice and its Regulation. Brown Bag meeting, Salt Lake City Government.
November 19, 2010.

           Prescription Abuse Problems. Parents’ Night, Saratoga Springs. November 4, 2010.

           Reducing Prescription Drug Abuse. Juab Medical Coalition. Nephi, Utah. September 29,
     2010.
          Report on Spice, Salvia divinorum and Tramadol (Ultram). Utah Legislature Judiciary, Law
Enforcement, and Criminal Justice Interim Committee. September 15, 2010

           Reducing Prescription Drug Misuse and Abuse. Sevier County Drug Abuse Conference,
Richfield, Utah. September 11, 2010.


                                                  58
                                                                                                      59


         Report on Spice, Salvia divinorum and Tramadol (Ultram). Utah Legislature HHS Interim
Committee. June 23, 2010. Salt Lake City, Utah

           Reducing Prescription Drug Misuse and Abuse. Two Bear River Health Department
Seminars, Logan, Utah, April 29th and April 30th, 2010.

          New Perspectives in Drug Addiction Diagnosis and Treatment. Behavioral Science &
Health Senior Capstone lecture. University of Utah, March 30, 2010.

          Drugs, Brains and Development. Keynote speaker. Utah State Office of Education
Conference. St. George, UT. March 1, 2010.

          The Science of Drug Abuse and Addiction. West Jordan High School, South Jordan Utah,
February 11, 2010.

         Prescription Abuse/Addiction Neurobiology: Call to Action. Utah State Legislature, Interim
Committee. Salt Lake City, UT. Sept. 16, 2009.

     Prescription Abuse: Morbidity and Consequences. Sevier County Workshops on Prescription
Drug Abuse. Richfield, Utah. September 13, 2009.

      Genetics and Prevention: The Trojan Horse or Marshall Plan. Georgia School of Addiction
Studies. Savannah, Georgia, August 31-Sept. 1, 2009.

     Role of Genetics in Prevention Studies. Georgia School of Addiction Studies. Savannah,
Georgia, August 31-Sept. 1, 2009.

    Treatment of the Future: Research Finds of the Brain and Genetics. NAADAC Conference. Salt
Lake City, UT. August 21, 2009.

       Cocaine Session. Chair. IDARS, Seoul S. Korea. August 18, 2009.

      The Role of Neurotensin in Extinction of Methamphetamine Self Administration. IDARS,
Seoul S. Korea. August 19, 2009.

      Pharmaceutical: Basic Course of Addiction and Behavior. Utah Drug Endangered Children
Conference. Westminster College. Salt Lake City, UT. August 5, 2009.

         The Neurobiology of Addiction and Recovery: Application to Caregivers. Utah Drug
     Endangered Children Conference. Westminster College. Sal Lake City, UT. August 5, 2009.

          Evolution of the Brain: Insights into Genetics, Health and Disease (Moderator and member
     of panel discussion). Not Just a Matter of Gray and White: Exploring the Importance of
     Evolution, Genes and Experience on Brain Development. National Children’s Study,
     NIDA/NICHD. Washington D.C., July 9-10, 2009.

          The Neurobiology of Recovery: Basis of Success and Failure. Water Conservancy staff
     Training, Heriman, UT, June 16, 2009.


                                                59
                                                                                                           60


             Keynote:Addiction Vulnerabilities: Implications in Prevention. Midsouth Summer School
        on Alcohol and Other Drugs of Abuse, University of Arkansas, Little Rock. June 8, 2009.

             Genetics and Prevention: The Trojan Horse or Marshall Plan. Midsouth Summer School on
        Alcohol and Other Drugs of Abuse, University of Arkansas, Little Rock. June 8, 2009.

                Drug Abuse and Addiction. Water Conservancy Staff Training. Salt Lake City, UT. June 2,
        2009.

                Prescription Abuse and drug Disposal. Utah Hospital Association. Salt Lake City, May 29,
        2009.

                The Neurobiology of Drug Addiction: A Disease Model. Salt Lake Chamber. May 11, 2009.

          Neurobiology of Recovery: Basis of Success and Failure. Annual Parental Defense
Conference, April 23, 2009. Zermatt Resort, Midway, Utah

            Prescription Abuse/Dependence. Pharmaceutical Drug Crime Training for Rocky Mountain
High Intensity Drug Trafficking Area, Salt Lake City, UT. April 16, 2009.

           Adolescents and Abuse of Opioid Narcotics. Prescription Pain Medication Management &
Education Steering Committee, Utah Department of Health, Salt Lake City, UT. March 17, 2009.

            METH Neurotoxicity and Its Long-term Effects: It’s All In Your Head. Youth Services
Training. Salt Lake City, March 17, 2009.

            Effects of Nicotine on Limbic and Baal Ganglia Neuropeptide Systems. NIDA
presentation, Bethesda, MD. Mar. 10, 2009.

                 Neurotensin, Mediator of Extinction to METH self-administration. NIDA
presentation, Bethesda, MD, Mar. 11, 2009.

                Prescription Abuse/Dependence. Legal Workshop. Sundance, UT. Nov. 8, 2008.

          Neurotensin, mediator of extinction to METH self-administration. Department of
Neuroscience, MUSC, Charleston S.C. Oct. 17, 2008.

                The Neurobiology of Drug Addiction. College of Pharmacy, Mercer University. Oct. 20,
2008.

        METH Neurotoxicity and Its Long-term Effects: It’s All in Your Head. Cache County
METH Family Workshop. Oct. 25, 2008.

          METH Neurotoxicity and Its Long-term Effects: It’s All in Your Head. Idaho Health Care
Conference. Pocatello, Idaho, Oct. 23, 2008.

           The Neurobiology of Recovery: Basis of Success and Failure. Drug Endangered Children,
5th National Conference. Salt Lake City, UT. Oct. 6, 2008.


                                                     60
                                                                                                      61


          The Moving Target of Addiction: Past, Present and ???. Keynote Talk. Utah Fall
Conference on Substance Abuse. Layton, UT, Oct. 3, 2008.

          The Link of Drug Abuse/Addiction With Psychiatric Disorder. Utah Fall Conference on
Substance Abuse, Layton, UT. Oct. 2, 2008.

          Neurobiology of Addiction: the Disease Model and Mental Health, Health Fair (substance
abuse workers), Four Corners, Price Utah, Sept. 23, 2008.

         METH Neurotoxicity and Its Long-term Effects: It’s All in Your Head. Health Fair
(Methamphetamine Families) Four Corners, Price Utah, Sept. 23, 2008

           Abuse of Prescription Drugs: What health Providers Need to Know. Health Fair (Health
Providers) Four Corners, Price Utah, Sept. 23, 2008.

          Role of Genetics in Prevention Strategies. National Prevention Network 21st Annual
Prevention Research Conference. Indianapolis, IN, August 26, 2008.

           Addiction Vulnerabilities: Implication in Prevention. Keynote talk for National Network
21st Annual Prevention Research Conference. Indianapolis, IN, August 26, 2008.

            Drug Addiction, cognition and vulnerabilities. Utah State Mental Hospital, Provo, UT.
July 31, 2008.

             Long-term Consequences of Substance Dependence, a Particular Problem of METH and
Narcotics. Drug Recognition Conference, Utah State Drug Recognition Expert Program, Utah Highway
Patrol. Logan, UT June 12, 2008.

            NIDA 35th Anniversary. The National Institute on Drug Abuse at 35. Washington D.C., May
21, 2008.

         METH Neurotoxicity and Its Long-term Effects: It’s All In Your Head. Department of
Juvenile Justice, Salt Lake City, UT. May 20, 2008.

         METH Effects on Brain and Behavior. Meth and Families: All-Day Workshop. Weber Human
Services. Ogden, UT May 17, 2008.

        Understanding Drug Addiction, Town Meeting, Gunnison, Sanpete County, May 12, 2008.

        The Neurobiology of Drug Abuse and Adolescents. Town Meeting, Pleasant Valley, Sanpete
County. May 5, 2008.

        METH Families presentation at Richfield activity Day, Richfield, Utah, April 19, 2008.

       The Neurobiology of Drug Addiction: A Disease Model. Bingham Memorial Hospital CME.
Blackfoot Idaho. March 27, 2008

      Transporters of DA: Role in Neurotoxicity and Potential Target for Therapeutics. Finnegan
Grand Rounds, Department of Psychiatry, University of Utah, Salt Lake City, UT. March 18, 2008.

                                                  61
                                                                                                     62



       Neurobiology of Addiction. Drugs Addiction, Therapy and Crime Conference, U of U Law
School, March 13, 2008, Salt Lake City, UT.

       The Neurobiology of Drug Addiction: A Disease Model. Distinguish Lecturer, Ohio State
University, College of Pharmacy, March 6, 2008.

       Methamphetamine-Damage Control: What Does it Really Do to the Brain? Brown Bag
Presentation, Salt Lake City Mayor’s Coalition on Alcohol, Tobacco and Other Drugs. Salt Lake City
Building and local TV broadcasting. February 8, 2008.

        Methamphetamine-Damage Control: What Does it Really Do to the Brain? Davis County
School Administrators. Farmington, UT, Feb. 6, 2008.

       The Biology of Addiction and Its Vulnerabilities. The Utah Department of Health’s Tobacco
Prevention and Control Program. Layton, UT Jan. 15, 2008.

       If it is a disease, can we prevent it. Salt Lake County Substance Abuse System-Day
Conference. Nov. 28, 2007, Salt Lake City, UT

       Drug Abuse Update: Genetics of Treatment and Prevention. State of Utah Parole Board. Nov.
26, 2007.

      The Role of Genetics in Prevention Strategies. Utah Fall Substance Abuse Conference,
September 26-28, 2007. St. George, UT

        Addiction, Prescription, Conviction: Intersection of Neurobiology, Medicine and the Law.
University of Pharmacy Continuing Education Program. August 29, 2007 and Sept. 12, 2007, Salt Lake
City and American Fork.

       Drug Dependence: Long-Term Changes and Effects. In Search of Signatures of chronic Drug
Use. NIDA, Sept. 5, 2007, Washington DC.

     METH-damage control: What does it really do to the brain? METH and Families: All-Day
Workshop for professionals. Provo UT, August 25, 2007.

     Significance of differential responses by neurotensin systems to METH and cocaine self-
  administration: Therapeutic implications. International Drug Abuse Research Society (IDARS) 1
  Aug. 14, 2007.

      Singapore Arm Forces Medical Services Conference. Singapore Aug. July 30, 31. Two lectures
  were presented that included:
     i. Understanding the Nature and Expression of Addiction.
     ii. The Role of Biomedical Research in Developing More Effective Therapeutic Strategies for
     Addiction Disorders.

       Thailand Ministry of Health Conference on Substance Abuse Aug. 2 and 3. Six lectures
presented were the same as that presented in Taipei (see below).


                                                 62
                                                                                                      63


      Taipei Family Week. Taipei Taiwan, Aug. 9 & 10, 2007. Sponsored by City Government of
  Taipei. Six lectures presented including:
     i. Neurobiological Basis of Addiction
     ii. Developmental Windows: What makes adolescence a gateway to addiction & Comorbidity,
     the overlap of psychiatric diseases and SDD.
     iii. Role of Poor Decision Management and Etiologies.
     iv. How are SDDs defined and What is Their impact on Individual Users.
     v. The Basis and Value of the Disease Model to Understand and Deal with SDDs.
     vi. Individual-level strategies Including Behavioral and Medical Interventions. Where Do we Go
     From Here?

       Neurobiology of Addiction/Physicians’ section. University of Utah School on Alcoholism and
 other Drug Dependencies, 56th Annual Session. University of Utah, Salt Lake City, UT, June 25,
 2007.

      Neurobiology of Addiction/Dental and Treatment sections, University of Utah School on
 Alcoholism and other drug dependencies, 56th Annual Session, University of Utah, Salt Lake City,
 UT, June 25, 2007.

      Substance Abuse and the Developing Brain: Why Do We Care?, Education/Prevention section,
 University of Utah School on Alcoholism and other Drug Dependencies, 56th Annual Session,
 University of Utah, Salt Lake City, UT, June 28, 2007.

      The Neurobiology of Addiction: It is no Hokey Pokey. Key Note talk to Judges ASTAR
 Western Regional West/Northwest Boot Camp, Event 1 in the National Resource Judge Program.
 June 14, 2007, Seattle, WA, University of Washington Law School sponsor.

     METH-damage control: What does it really do to the brain? METH and Families: All-Day
 Workshop for professionals. St. George UT, June 8, 2007.

        METH-damage control: What does it really do to the brain? METH and Families: All-Day
 Workshop for families and METH users. St. George UT, June 9, 2007.

         What Are They Thinking? Child Welfare Success-Children, Parents and You Conference.
 Child Welfare Institute. Salt Lake City, UT May 15, 2007
         Adolescents, the Developing Brain, & Drugs of Abuse: A Recipe for Trouble. 28th Annual
Troubled Youth Conference. Utah State Services, Snowbird, UT, May 10, 2007.

         Methamphetamine Abuse and HIV Neuropathogenesis. Society of NeuroImmune
Pharmacology. 13th Conf. Salt Lake City, April 12, 2007.

        Understanding Substance Abuse & Addiction: Is it all in your head. Educational Resource
Development a Council, March 26, 2007, University of Utah.

          Drug Addiction and its Biology. Capstone seminar, University of Utah. Feb. 20, 2007.

          Your Youth and Drugs. Young President Organization. University of Utah, Salt Lake City,
UT, Feb. 15, 2007.


                                                63
                                                                                                      64


           Development of Our Children and Drugs. Salt Lake County Council, Salt Lake City, UT Jan.
9, 2007.

       Molecular Libraries Roadmap: Small Molecules, Big Science. Discussant and Co-chair. ACNP
31 (2006) Hollywood, Florida.

        Two lectures on METH, the Brain and Behavior. National METH Awareness Day, Library
Auditorium, SLC Library, Nov. 30, 2006.

      METH and Families: All Day Workshop. Salt Lake City, UT. Sponsored by Governor
Huntsman and Utah Department of Human Resources, Nov. 4, 2006.

       Why Neurobiology is Important for Treatment. NIDA Blending Conference (Blending Science
and Practice: Bridges to the Future) Seattle, WA, Oct. 16, 2006.

       The Neurobiology of Addiction. 4 talks to Maine Educator, Camden Physicians and Mental
Health providers and Community members. Camden Maine, Oct. 5 & 6, 2006.


       METH effects on Neurobiology and implication for treatment. ISAM meeting, O Porto
Portugal, Sept. 27, 2006.

           The Biology of Addiction. Western Regional Meeting of the Federation of State Physicians
Health Plans. Bryce Canyon, Sept. 22, 2006.

        The Why? And What? of Methamphetamine Abuse. National WIC Association 2006 NWA
Nutrition and Breastfeeding Conference. Sept. 21, 2006.

       Drug Abuse and METH Addiction. Utah State Parole/Pardons Board. Salt Lake City, UT
9/18/06.

       METH, Damage Control: What Does It Really Do to the Brain? Third Drug Endangered
Children Conference. Westminister College, Salt Lake City, UT August 17, 2006.

      Methamphetamine Addiction and Toxicity. Law Enforcement and Criminal Justice Interim
committee, Utah State Legislature. July 19, 2006.

      The Molecular Library Roadmap Initiative: An Overview. The NIH Roadmap and
Neuroscience Blueprint. CPDD 68th, Scottsdale, Arizona, (June 17-22, 2006) pg. 6, 52.

       Methamphetamine: The Here, the Now, and the Why? Annual Conference for Utah District
Court Judges. May 25, 2006. Midway, UT

       METH Addiction and Toxicity: Clincial Implications. Utah Methamphetamine Joint Task
Force. May 15, 2006, Utah State Office Building, Salt Lake City, UT.

        Addiction Medicine: What’s New?” HIV/AIDS Quarterly Roundtable. Salt Lake City, April 20,
2006.


                                                  64
                                                                                                      65


       Methamphetamine, a Metabolic Stressor. Symposium Lecture at The 12th Meeting of the
Society on Neuroimmune Pharmacology, Santa Fe, NM, April 7, 2006.

       Methamphetamine addiction and its implications. Methamphetamine Issues in child Welfare
Conference. Utah Court Improvement Program. Mar. 31, 2006 Park City, UT.

        Neurotoxicity of Methamphetamine/ NeuroAids and Drug Abuse; NeuroAIDS, Drug Abuse,
and Inflammmation: Building a Collaborative Research Agenda. NIDA Conference, Washington D.C.,
Mar. ,23, 2006.

     Basic Brain Neuroanatomy and Neurochemistry: What’s Going On Up There?. 8th Annual
Fundamentals of Addiction Medicine. Seattle, WA, Mar. 2,3, 2006.

       Brain Chemistry and Cognitive Function in Drug Abuse. Fundamentals of Addiction Medicine,
Seattle, WA, Mar. 2,3, 2006.

     Methamphetamine Pharmacology and Implications on Treatment. CTN Brainstorming Session
on METH: Tying Up Loose Ends. ACNP meeting. Hawaii, Hilton Dec. 10, 2005.

     2 talks for satellite meeting at AAPS in Nashville Nov. 4 and 5 2005. 1st talk on NIDA and
Roadmap. 2nd talk on METH toxicity.

      Cognitive Development & Vulnerability to Addiciton-Why Kids are such Lousy Decision
Makers. Critical Issues Facing Children & Adolescents, Salt Lake City, UT Nov. 1, 2005.

       Methamphetamine and Addiction: the Double Whammy. Joining Forces Conference. Salt Lake
City, UT Oct. 3, 2005.

        NIH Reauthorization: Why Should We Care? University of Utah Department Chairs Meeting.
Salt City, UT. Oct. 3, 2005.

       Cognitive Approaches to Addiction: Progress and Pitfalls. NIDA Conference. Chair discussion
panel on “What drug abuse brings to the cognitive sciences.” Wasington D.C., Sept. 12 & 13, 2005.

            Cellular Events Leading to Methamphetamine-induced DA Neurotoxicity. ISN, European
Society for Neurochemistry. Cellular and Molecular Mechanisms of Drugs of Abuse and
Neurotoxicity. Venice, Isola di San Servolo, Italy. August 16-19, 2005.

          Neuropeptide Systems: Targets for Drug Addiction Therapy. Review and Evaluation of
NIDA targets for Potential NIH Roadmap Library Screening. Satellite of CPDD, Orlando, Florida, June
17, 2005.

           The Neurobiology of Drug Addiction: A Disease Model. Grand Rounds (Internal
Medicine), University of Utah, Salt Lake City, UT May 26, 2005

          Drug Abuse and Mental Illness: How and Why They are Linked. Utah Spring Mental
Health Conference 2005, Park City, May 19, 2005.



                                                65
                                                                                                       66


         Missed Opportunity: Substance Abuse and Primary Care Detection and Treatment. CASA
Conference, Missed Opportunity. The Barbara Jordan Conference Center, Washington D.C., April 22,
005.

          The Neurobiology of Methamphetamine-induced Neurotoxicity. Seminar speaker for the
Department of Pharmacology and Toxicology at Virginia Commonwealth University, Richmond, VA,
April 12, 2005.

      Drug Abuse and Mental Illness: How and Why They Are Linked. Methamphetamine
Response: A Multi-Discipline Approach. Tennessee Alliance, Nashville TN, March 29, 2005

      The Neurobiology of Methamphetamine Neurotoxicity. Methamphetamine Research
Workgroup. NIDA/UCLA, Los Angeles, March 9, 2005.

      The Pathology of Addiction: What’s Up With the Brain. 7th Annual Fundamentals of Addiction
Medicine. Seattle, WA, March 3, 2005.

     Drug Addiction: It is All in Your Head. Salt Lake City Mayor’s Drug, Alcohol and Tobacco
Coalition. Salt Lake City, UT. Feb. 12, 2005.

    Your Brain on Nicotine. Turning Up the Volume on Tobacco Control. Utah Department of Health
Tobacco prevention and Control Program. Sheraton City Center, SLC UT, Jan. 20. 2005.

      NIH Roadmap: The Journey and Road Hazards. HCI Director’s Lecture. University of Utah, Nov.
17, 2004.

     Neurobiology of Addiction. Summit Foundation, Las Vegas, October 29, 2004.

      What do we know about the neurobiology of addiction: Does it matter? 36th Summer CASAT
Institute, Las Vegas, August 2, 2004.

      The Role of Drugs in Adolescent Emotional Trauma. Intermountain Trauma Network, Salt Lake
City, UT, July 16, 2004.

     The Role of VMAT-2 Dynamics in the Neurotoxicity of the Amphetamines. Frontiers in
Addiction Biology: Genomics and Beyond, Vanderbilt University Summer Conference, Nashville, TN
May 24-26, 2004.

     Basic Neurobiology and Its Correlation wit Co-Morbidity. Utah State Spring Mental Health
Conference, 2004. Ogden, UT, May 19, 2004

     Drug Addiction: Criminal Justice Vs. Science in the impact on Public Policy. Behavioral Science
and Health Senior Capstone. University of Utah, April 6, 2004.

    Progress and Priorities at NIDA. Keynote Address, Society on NeuroImmune Pharmacology,
SNIP, 10th annual meeting on Neuroimmune circuits and infectious diseases. Santa Fe, NM, 2004.

     Methamphetamine and Its Role in Addiction. Advances in Psychopharmacology 2004
Conference, Department of Veterans Affairs, Salt Lake City, UT

                                                 66
                                                                                                     67



      Psychostimulant-induced Alterations of Monoamine Transport: Mechanisms and Implications for
Neurotoxicity. Kevin Finnegan Memorial Lecture. Department of Psychiatry, University of Utah, Mar.
4, 2004.

    Methamphetamine 101-Chemistry of Meth, Tennessee’s 1st Annual conference,
Methamphetamine Response: A Multidiscipline Approach to Protecting Tennessee Communities.
Nashville, TN, Dec. 2, 2003.

     The Neurobiology of Addiction and Social Policy. Society for Neuroscience Annual Meeting,
2003, Social Issues Roundtable. New Orleans, LA

     The Neurobiology of Addiction, Minorities and Social Policy. Society for Neuroscience Annual
Meeting, 2003, Minority Issues in Neuroscience, New Orleans, LA.

      Neurobiology of Addiction. Invited Seminar for the Huntsman Cancer Lecture Series. October
15, 2003.

     The Neurobiology of Addiction. Invited lecturer for Genetics and Addiction Master Teacher
Program. July 14-19, 2003, University of Utah, Salt Lake City, Utah.

     Marijuana and Kids. Part of an expert panel for ONDCP Anti-Drug Media Campaign, the
Marijuana Initiative. July 9, 2003. Salt Lake City, UT.

    The Neurobiology of Addiction: What Does It Mean for Children and Adolescents. Drug
Endangered Children Conference, Idaho. July 8-10, 2003, Boise, ID.

     The Neurological Consequences of Methamphetamine Use. Drug Endangered Children
Conference, Idaho. July 8-10, 2003, Boise ID.

    Overview on Frontal/Prefrontal Functioning. Developing Behavioral Treatments for Drug
Abusers with Cognitive Impairments. NIDA Conference, Washington D.C. June 4-5, 2003.

     Methamphetamine Neurotoxicity and Long-term Consequences. Drug Endangered Children, Salt
Lake City, UT, March 27, 2003.

      Endangered Children and Drug Addiction: Keynote Talk. Drug Endangered Children, Salt Lake
City, UT, March 27, 2003.

      CTN National Steering Committee Meeting, NIDA Director’s Report. Albuquerque, NM, March
25, 2003.

    Introduction, Stress and the Brain. NIH Symposium for Brain Awareness Week, NIH, Bethesda,
MD, March 12, 2003.

     Beyond Clinical Walls: Expanding Mental Health, Drug and Alcohol Services Research Outside
the Specialty Care System. NIMH, NIDA and NIAAA sponsored Conference “Beyond the Clinical
Walls”, March 10th, 2003, Washington D.C.


                                                67
                                                                                                          68


      Drugs and Pain: Substance Abuse, Addiction and Pain Management. Keynote address at CASA
Conference, Feeling No Pain: Substance Abuse, Addiction and Pain Management. New York, Feb. 27,
2003.

    Understanding & Treating Drug Abuse and Addiction: What Can Pharmacologists Do? 2003
Annual Meeting of the Association for Medical School Pharmacology. Tucson, Feb. 1, 2003.

     Drug Abuse: Morality versus Medicine, Proper Perspective. Town Meeting, Winterbrain, Salt
Lake City, Jan. 28, 2003

      The Neurobiology of Relapse: Neuroscience Advances and Opportunities. Society of
Neuroscience, 28th annual meeting, 2002, Orlando Florida.

      How the science of stress and substance abuse can influence treatment. International Society for
Traumatic Stress Studies 18th Annual Conference, Baltimore MD, 2002.

      Neuropeptides, a role in drug addiction. Satellite, Society of Neuroscience, 28th annual meeting.
Orlando, FL, Nov. 2, 2002.

      Biology of Substance Abuse, Dual Diagnosis Workshop VA, SLC Health Care System. Salt
Lake City, UT, Nov. 1, 2002

      Amphetamine, methamphetamine, MDMA and steroids, ASAM Review Course in Addiction
Medicine. Chicago, IL, October 26, 2002.

      NIDA Director’s Report, CTN Steering Committee Meeting, Bethesda, MD, October 22, 2002.

      New Research at NIDA, CSAM, Newport Beach, CA, October 11, 2002.

      Addiction Medicine Review Course: Cocaine and Methamphetamine, CSAM, Newport Beach,
CA, October 12, 2002.

     Drugs of Abuse and the Immune System: What do we know about their interactions. Society on
NeuroImmune Pharmacology, 9th Conference. Clearwater Beach, Florida, October 5, 2002.

       Blending Research on Drug Abuse and Mental Health Into Clinical Practice with Latinos.
Eighth Annual Latino Behavioral Health Institute, Universal City, CA, Sept. 24-26, 2002.

      Hispanic Drug Abuse Research, Advancing the Field-Keynote. Second National Conference
Hispanic Drug Abuse Research: Advancing the Field. Universal City, CA, Sept. 26-28, 2002.

     Club Drug Use. Rocky Mountain Club Drug Conference. Ft. Collins, CO, September 25, 2002.

     New Trends in Drug Abuse. Western Hemisphere Drug Policy Leadership Conference.
Washington D.C., September 17, 2002.

      Understanding Drug Abuse and Addiction: What Can Psychologists Do?. APA Annual
Convention. Chicago, August 22, 2002.


                                                  68
                                                                                                       69


    The Neurological Consequences of Club Drug Use. Club Drugs: It’s More than just Ecstasy.
ADAD Research Forum. Colorado Depart. Of Human Services. Denver Colorado, July 18, 2002.

        Clarifying the Controversy about Whether Drug Abuse Influences AIDS Progression. Chair
Satellite Session. XIV International AIDS Conference, July 7-11, 2002.

       Psychostimulant Abuse and HIV Risk. Chair Satellite Session. XIV International AIDS
Conference, July 7-11, 2002.

      Determinants of HIV Infection Among IDUs. Chaired Oral Abstract Session. XIV International
AIDS Conference, July 7-11, 2002.

      The Role of NIDA and the NIH Structure. Department of Pharmacology and Toxicology
Seminiar, University of Utah. Salt Lake City, June 17, 2002.

      Strategies Against Addiction: Medication Development. International Conference on
Neuroscience and Addictions: New Developments, New Hopes. Mexico City, June 24, 2002.

       Discussant, and Co-chair on the Symposium, Neuropeptidergic responses to psychostimulant
drugs of abuse: strategies for drug development. CPDD, Quebec City, Canada, 2002.

         Testimony before Canadian Senatorial Committee on Legalization of Marijuana, Ottawa,
Canada, 2002

        Report from the National Institute on Drug Abuse. CPDD, Quebec City, Canada, 2002.

       Molecular Underpinnings of methamphetamine-related neurotoxicity. Neurotoxicity of
Methamphetamine Symposium, The HIV Neurobehavioral Research Center and the Scripps Research
Intitute, San Diego, May 29, 2002.

       Novel Effect of Psychostimulants on Monoamine Transporters: A New perspective on Drug
Trafficking. Boston University Grand Rounds. Boston, MA, May 8, 2002.

       The Process of Addiction: How Does Methamphetamine Fit? NIDA Methamphetamine Clinical
Trials Group Meeting. Honolulu, HI, May 9, 2002.

     Putting Drug Abuse Research to Use in Real-life Settings. Keynote speaker for Blending Clinical
Practice & Research, March 14,15, 2002, New York City.

      Nicotine Addiction and NIDA. SRNT (Society for Research on Nicotine and Tobacco) 8th
National Conference. February 22, 2002, Savannah, GA

     Drug Abuse and Addiction, the State of the Science. National Association of Alcohol of Drug
Abuse Counselors (NAADAC). Washington D.C., February 25, 2002.

        NIDA Director’s Report. CTN Steering Committee Conference. Charlestown, SC. January 16,
2002.

        NIDA update. 5th NIDA Constituency Conference. Virginia. December 3, 2001.

                                                69
                                                                                                      70



       Drug-Seeking Behavior and the Transition to Dependence (moderator and introduction).
November 2, 2001. The State of the Art in Addiction Medicine—from Molecules to Managed Care,
American Society of Addiction Medicine (ASAM), Washington D.C.

       Basic Neurobiology of Addiction. September 12, 2001. Clinical Trial Networks Workshop.
 National Institute on Drug Abuse, Washington D.C.

       Ecstasy: A preclinical evaluation of its potential for neurotoxicity. September 6, 2001.
 Presented at the U.S.-Netherlands Workshop on Bi-national Research Colloboration on Drug Abuse
 and Drug Addiction. NIDA-sponsored, Rocky Gap, Cumberland MD.

     Overview of MDMA-induced persistent neurotoxicity: Preclinical perspectives. July 20, 2001.
Presented at “MDMA/Ecstasy Research: Advances, Challenges, Future Directions” Conference.
NIDA-sponsored on NIH campus.

     Drug Abuse; A Federal Perspective. April 10, 2001, Motivational Workshop, a joint symposium
of the Addiction Research and Education Center (AREC) and the Callister Foundation, University of
Utah, Salt Lake City, UT

      Effects of Psychostimulants on Monoamine Transporters. February 12, 2001, Psychiatry Grand
Rounds, University of Utah.

       21st Annual Conference of Agencies and Organizations Serving Troubled Youth. May 11,
2000, Snowdird, UT, Presentation: Drug Abuse: The Role of Brain Chemistry.

      Drug Abuse and the Brain. Continuing education presentation to Jordan School District
Psychologists and Social Workers, Salt Lake City, May 5, 2000.

       Methamphetamine-induced Persistent Deficits in Monoamine Systems and Their Consequences.
In: "Chemical Research on the Toxicology of Drugs of Abuse," ACS, San Francisco, Mar. 26, 27,
2000.

      Methamphetamine Toxicity. In "METH Think Tank" sponsored by NIDA, Division of
Treatment and Development. Washington D.C., Jan. 14, 2000.

      Critical Issues in Children and Adolescents, Sept. 3, 1999, Salt Lake City, UT: Keynote
Speaker-"Drugs of Abuse".

    20th Annual Conference of Agencies and Organizations Serving Troubled Youth. May 13, 1999,
Snowdird, UT, Presentation: Drug Abuse: So What's Up in the Brain.

      Special Colloquium: "The Neurotoxicity of Amphetamines and Related Stimulants" supported by
an R13 (National Institute on Drug Abuse). Title is "The dopamine neuronal system: target and
mediator and mediator of amphetamine-induced neurotoxicity." ASPET. Washington D.C., April 16,
17, 1999.

       Michigan State University, invited speaker: Methamphetamine Story: the short and long of it.
Lansing MI, March 9, 1999.

                                                 70
                                                                                                     71



     ACNP (American College of Neuropsychopharmacology) 36th Meeting: Methamphetamine-
induced free radical formation: Impact on monoaminergic transporters and enzymes. Hawaii, Dec. 6-
14, 1997.

     Wayne State University, Grand Round Presentation, School of Medicine: Methamphetamine-
induced reactive oxygen species (ROS) cause selective and reversible monoaminergic changes."
Detroit, November 12, 1997.

     ISN Satellite Meeting, Cellular and Molecular Mechanisms of Drugs of Abuse: Cocaine,
Ibogaine and Substituted Amphetamine: "Methamphetamine-induced rapid and reversible decrease in
dopamine transporter activity: An oxidative consequence." Hamilton, Bermuda, July 1997.

    The Art and Science of Pediatric Nursing, Issues in the 90's: "Over the Counter Drugs: What's
New, What's Hot, What's Not." Park City, 1997.

    Utah Dental Assoc. Convention, Feb. 1997, Salt Lake City: "Pharmacological Principles and
Agents Used in Modern Dentistry."

     Pediatric Continuing Education, Apr., 1997, Park City: "Over the Counter Drugs: What's New,
What's Hot, What's Not."

     The 8th Catecholamine Symposium, Asilomar, Oct. 1996: ""Psychostimulants and
Neuropeptides."

     Summer Neuropeptide Conference, June, 1996, Martha's Vineyard: "Interaction between
Neurotensin Systems and the Stimulants of Abuse."

     University of Utah, 1996 Health Sciences Academy, topic: Drug Abuse, April 20, 1996.

    University of Utah, Neuroscience Snowbird Minisymposium, May 12, 1995: "The Role of
Dopamine in Methamphetamine Neurotoxicity".

     CPDD 55th Annual Scientific Meeting, June, 1993: “The Role of NMDA Receptors Systems in
Neuropeptide Responses to Stimulants of Abuse”. In Toronto, Canada.

     The 1st International Conference on Leisure and Mental Health, July 9, 1992: “The Basis of
Psychoactive Drugs”.

      Frontiers in Neuroscience lecture series, University of Utah, "Dopamine regulation of
extrapyramidal and Limbic Neurotensin Systems", Oct. 24, 1991.

      2nd International Conference on Neurotensin, July, 1991: Responses of limbic and
extrapyramidal neurotensin systems to stimulants of abuse: involvement of dopaminergic mechanisms.
In Palm Beach, Florida.

     C.E. Seminar; "Drugs on the Limbic System: from Agony to Ecstasy". University of Utah,
College of Pharmacy, June 1, 1991.


                                                  71
                                                                                                    72


     Davis Dental Association in Bountiful, Utah. "Use of therapeutic agents in dental practice".
September, 1990.

      Seminar; "Interactions between dopamine and neuropeptides in limbic and extrapyramidal
structures". Department of Zoology, Brigham Young University. December 6, 1990.

      Project "Fun" (University of Utah service project to elderly in Salt Lake City Community) -
lecture to elderly on "Use of Common Drugs": September, 1990 and May, 1991. Also lectured to
National Society of the Sons of Utah Pioneers on Drugs in the Elderly, Sept. 1991.

      American Association of Colleges of Pharmacy (AACP) 91st Annual Meeting. Presentation
Title: Neuropeptides: Today's Modulators, Tomorrow's Therapeutics? Salt Lake City, Utah, July 8,
1990.

     Mountain West Chapter of the Society of Toxicology, VIth Annual Meeting. Presentation Title:
Human and Animal Neurotoxicity from Drugs of Abuse and their Metabolites. University of Utah,
College of Pharmacy, Sept. 22, 1988.

     National Institute on Drug Abuse Technical Review: Pharmacology and Toxicology of
Amphetamine and Related Designer Drugs. Presentation Title - Effects of Amphetamine and Related
Analogs on Brain Peptidergic Systems. NIH, Bethesda, MD, August 3, 1988.




                                                  72
                                                                         73


Research Support

1.   Grants:
     a.   Institutional Award (University of Utah College of Medicine)
          "Dopaminergic regulation of striatal-nigral SP pathways"
          Principal Investigator: Glen R. Hanson
          March 1981 - February 1982
          $15,000

     b.   RO3 MH37762-01
          "Cholinergic link in dopamine/substance P interactions".
          Principal Investigator: Glen R. Hanson
          September 1982-August 1983
          $15,000
     c.   RO3 MH40175-01
          "Effect of dopamine systems on nigral SP release
          Principal Investigator: Glen R. Hanson
          September 1984-August 1985
          $15,000
     d.   RO1 DA-00869-AOA1
          "Drug Abuse and Regulatory Enzymes of Biogenic Amines"
          Coinvestigator: Glen R. Hanson
          July 1, 1984 - June 30, 1987
          $271,000
     e.   RO1 DA-04222-01
          "Neurochemical Alterations by Designer Drugs"
          Co-principal Investigator: Glen R. Hanson
          August 1, 1986 - July 31, 1989
          $247,000
     f.   RO1 DA00869-13
          "Drug Abuse and Regulatory Enzymes of Biogenic Amines"
          Coinvestigator: Glen R. Hanson
          July 1, 1987 - June 30, 1990
          $382,000

     g.   RO1 DA04222-04
          "Neurochemical Alterations by Designer Drugs"
          Co-principal Investigator: Glen R. Hanson
          Sept. 1, 1989 - Aug. 30, 1994
          $505,414
     h.   RO1 DA00869-16
          "Drug Abuse and Regulatory Enzymes of Biogenic Amines"
          Co-principal Investigator: Glen R. Hanson
          July 1, 1990 - June 30, 1993
          $377,000

                                                73
                                                                               74


i.   RO1 DA00869-19
     “Drug Abuse and Regulatory Enzymes of Biogenic Amines”
     Co-principal Investigator/Principal Invest. (1995-1997): Glen R. Hanson
     Jan. 1, 1994 - May 30, 1997
     $351,598

j.   RO1 DA04222-09
     "Neurochemical Alterations by Designer Drugs"
     Co-principal Investigator/Principal Invest. (1995-1997): Glen R. Hanson
     Oct. 1, 1994 - Sept. 30, 1997
     $302,821

k.   RO1 DA09407-01
     "Role of Neurotensin in Methamphetamine Effects"
     Principal Investigator: Glen Hanson
     April 1, 1995 - March 31, 1998
     $296,558

l.   RO1 DA 09407-01
     Underrepresented minority supplement/faculty
     Principal Investigator: Glen R. Hanson
     Sept. 1, 1995-March 31, 1998
     $125,000

m.   RO1 DA 00869-21
     "Drug Abuse and Regulatory Enzymes of Biogenic Amines"
     Principal Investigator: Glen R. Hanson
     July 1, 1997 - June 30, 2000
     $406,000

n.   RO1 DA 09407-03
     Underrepresented minority supplement/undergraduate student
     Principal Investigator: Glen R. Hanson
     June 1, 1997 - Aug. 30, 1997
     $8,000

o.   RO1 DA 00869-22
     "Drug Abuse and Regulatory Enzymes of Biogenic Amines"
     Principal Investigator: Glen R. Hanson
     June 1, 1997 - May 30, 2000
     $599,477

p.   RO1 DA 04222-12
     "Neurochemical Alterations by Designer Drugs"
     Principal Investigator: Glen R. Hanson
     Oct. 1, 1997 - Sept. 30, 2000
     $492,000

q.   RO1 DA 09407-04
                                          74
                                                                                            75


      "Role of Neurotensin in Methamphetamine Effects"
      Principal Investigator: Glen Hanson
      April 1, 1998 - March 31, 2003
      $1,010,981

r.    K05 DA 00378
      Senior Scientist Award
      Principal Investigator: Glen R. Hanson
      August 1, 1998-July 31, 2003
      $533,074

s.    R01 DA 00869-23S1
      Underrepresented minority supplement/undergraduate student
      Principal Investigator: Glen R. Hanson
      June 1, 1998 - Aug. 30, 1998
      $9,900

t.    R13
      The Neurotoxicity of Amphetamines and Related Stimulants
      Principal Investigator: Donald Kuhn (my role was co-organizer)
      $15,000

u.    RO1 DA 00869-25
      "Drug Abuse and Regulatory Enzymes of Biogenic Amines
      Principal Investigator: Glen R. Hanson
      June 1, 2000-May 31, 2005
      $1,224,250

v.    RO1 DA 04222-15
      "Neurochemical Alterations by Designer Drugs"
      Principal Investigator: Annette Fleckenstein/James Gibb
      My role: Co-investigator
      Oct. 1, 2000 - Sept. 30, 2005
      $936,875

w.    P01 DA13367-01
      "Differential Effects of Methamphetamine and Cocaine"
      Principal Investigator: Glen R. Hanson/James W. Gibb
      September 1, 2001- August 31, 2006
      $5,200,309


x.    IPA support (NIDA)
       Salary support as Director of the Division of Neuroscience and Behavioral Research
       NIDA
       September 1, 2000-December 1, 2001
       $258,000

 y.   IPA support (NIDA)

                                               75
                                                                                            76


       Salary support as the acting Director of the National Institute on Drug Abuse, NIH
       December 1, 2001-April, 2003
       ~$260,000

z.    IPA support (NIDA)
       Salary support as Associate Director for Neuroscience and Translation, NIDA
       May 1, 2003-2010
       ~$90,000

aa. RO1 DA 09407-08
    Role of Neurotensin in Methamphetamine Effects
    Principal Investigator: Glen Hanson
    September 1, 2003-August 30, 2008
    $1,499,000

bb. Focused Giving, Johnson and Johnson
    Methylphenidate-induced Attenuation of Dopaminergic Neuronal Degeneration:
     Implications for Treatment of Parkinson’s Disease
    Project Director: Annette Fleckenstein (Hanson co-director)
    $246,000 (Jan. 2004-Dec. 2006).

cc    R01 DA 04222
      "Neurochemical Alterations by Designer Drugs"
      Principal Investigator: Glen Hanson
      August 1, 2005-July 31, 2010
      $1,121,250


dd.   K05 DA 00378
      Senior Scientist Award
      Principal Investigator: Glen R. Hanson
      September 1, 2007-August 31, 2012
      $533,074

ee. P01 DA13367-06-10
     "Differential Effects of Methamphetamine and Cocaine"
     Principal Investigators: Glen R. Hanson/James W. Gibb
     May 1, 2008- April 30, 2013
     $5,100,000

ff. RO1 DA 00869-26-30
     Coinvestigator
     "Drug Abuse and Regulatory Enzymes of Biogenic Amines
     Principal Investigator: Annette Fleckenstein
     April 1, 2005-March 31, 2010
     $1,400,000

gg.   R01 DA031883
      “Role of Neurotensin Systems in Methamphetamine Self-Administration”

                                               76
                                                                                                     77


          Principal Investigator: Glen R. Hanson
          April 1, 2012-March 31, 2017
          $1,567,402.

     hh. UR1T1024228 (SAMHSA/NIDA)
          Director of the Utah Addiction Center, home of the regional 8 ATTC
          “Region 8 Addiction Technology Transfer Center”
          Project Director: Dr. Barbara Sullivan
          September 1, 2012-August 31, 2017
          $3,575,000

     ii. T12HP28887-01-00 (HRSA-Health Resources and Services Administration)
           Facilitating Lifetime of Oral Health Sustainability for Substance Use Disorder Patients
            (FLOSS)
           Director: Glen R. Hanson
           9/1/2015-8/31/2018
           $1,500,000.

   jj. R01 DA……Designer Psychostimulants….
         Principal Investigator: Annette Fleckenstein
         Co-I: Glen R. Hanson
         April 1, 2017-March 31, 2022
         $1,500,000
   kk. 1H79SP080971 (SAMSHA)
         Provide Training and Technical Assistance to Pre-professionals and Professionals in
          Substance Abuse Prevention Field: Including Education, Behavioral Health, and Primary
          Healthcare.
         Region #8 PTTC (Prevention Technology Transfer Center)
         Senior Advisor: Glen R. Hanson
         10/1/2/18-9/30/23
         ~$3,000,000                                                                .
TOTAL GRANT SUPPORT = ~$33,000,000




2.   Contracts
     a.   Co-director
          Genentech contract - Toxicological study of human serum albumin
          Jan. 1985 - Dec. 1985
          $28,099

     b.   Director

                                                   77
                                                                                                        78


          Genentech contract - Study of CNS regeneration
          Jan. 1989 - Dec. 1989
          $40,000

     c.   Director
          Marion Pharmaceuticals - Effect of TA 3090 on CNS neuropeptide Y systems
          May, 1990 - April, 1991
          $42,000
     d.   Director
          Cognetix - Conopeptides and Dopamine Disorders
          Jan. 1997 - present
          $30,000




Collaborations
     a.   Study of role of neuropeptides in carotid body and superior cervical ganglia. Collaboration
          with Dr. Salvatore Fidone (Physiology).
               1983 -1995
     b.   Role of V.I.P. and neuropeptide Y in cardiac function. Collaboration with Drs. Fred
          Anderson and Michael Bristow (Cardiology)
               1985 - 1999
     c.   Mechanisms of stimulant-induced seizures. Collaboration with Dr. Steve White
              1990-present
     d.   Neuropeptide role in hypoxia-induced neuronal damage. Collaboration with Dr. Fran
          Filloux (Neurology)
                1991
     e.   Differential responses of neuropeptides to dopamine regulation in rat and mouse.
          Collaboration with Dr. Pat Sonsalla, Rutgers University, 1992
     f.   Regulation of Neurotensin synthesis by dopamine pathways. Collaboration with Drs. Dan
          Dorsa and Kalpana Merchant, University of Washington, 1996.

     g.   Role of Neurotensin and Substance P in variability of responses to novelty. Peter Kalivas,
          Washington State, 1996.

     h.   Role of DARPP-32 in neuropeptide response to METH, Alan Feinberg, Paul Greengard, the
          Rockefeller University, 1996-1999.

     i.   Effects of drugs of abuse on neuropeptide systems in humans. Steven Kish, Clark Institute,
          Toronto, Ontario Canada, 1997-present.



                                                78
                                                                                                        79


      j.   Affect of neurotensin agonists of neuropeptide responses. Ariel Deutch, Vanderbilt
           University, 1997-1998.

      k.   Effect of conontokin G on neurotensin responses to METH. Tyler McCabe, Cognetix. 1997-
           1999.

      l.   Functional connections of VTA neurotensin systems. Scot Zahm. 2001-2002

Teaching Experience


1.    1981 - 1998: Course master for Common Medicines/Lib. Ed., Phcl. 370R (taught Fall, Winter &
      Spring) - Average enrollment: 400 undergraduate students each quarter
      * This course alone accounts for almost 25% of the student credits for the entire College of
      Pharmacy.

2.    1998-2000: Course master for Common Medicines. Ph Tx 2700 (taught Fall and Winter
      semesters). This course has an average of 250 students per semester.

3.    1989 - 1998: Telecommunications course on Common Medicines. This Course was broadcast
      throughout Northern Utah.

4.    1989 - 1999: Developed and administer correspondence course of Common Medicines/Lib. Ed.
      370.

5.    1982 - 2000: Course master for Community and Preventive Dentistry/114 (taught Fall): first year
      dental students.

6.    1981 – 2000, 2003-present: Contributing lecturer
      - Pharmacology 601 and 602 (medical students)
      - Pharmacology 571, 573 and 599 (pharmacy students)

8.    1985 – 2000, 2003-present: Methods in Neuroscience/Neuroscience 602 (contributing lecturer for
      graduate students)

9.    1981 – 2000, 2003-present: Neuropharmacology 727 (contributing lecturer for graduate students)

10. 1989 – 2000, 2003-present: Advances in Neuropharmacology 728 (contributing lecturer;
    graduate students).

11. 1993 - 1999: Psychopharmacology (687R) at Brigham Young University (course master;
    graduate students in clinical psychology).

12.   1994 - 1995: Advanced Behavioral Neurobiology (684) at Brigham Young University (course
      master; graduate students in clinical psychology).

13.   1995 – 2000, 2003-2014: Pathophysiology (PhTx 561) - Directed neuro- & psycho-pathology
      section (pharmacy students).


                                                 79
                                                                                                            80


14.   2014-present: Evidence-Based Learning (Dent 7110); Course Master- Introduction for D1 dental
      students to evaluating and understanding the scientific literature using biostatistical approaches.

15. 2014-present: Human Disease and Therapeutics (Dent 7204); Course Master and developer- 10
     semester credits- Integrative course to D2 dental students on general pathology and
     pharmacology.

16. 2016: Dental Anesthesia (Dent 7157); Course Master- Introduction course to D1 dental students
     concerning local anesthetics and their use in dental practice




                                                   80
                                                                                                81


Institutional Service

1. College

   1981-1993 Member of Committee for Continuing Education
   1982-1983 Member of Curriculum Committee
   1987-1999 Member of Admissions Committee for College of Pharmacy
   1990-1991 Search Committee for Chair of Pharmacy Practice
   1991-1992 Institute Director of Psychopharmacological Intervention Institute; Leisure and
             Mental Health, International Conference
   1992-1993 Member of the Curriculum Committee
   1993      Search Committee for Dean of College of Pharmacy
   1999      Academic Awards Committee


2. Department

   1986-1988    Chairman of Seminar Committee
   1987         Member of Selection Committee for faculty position in Department
   1988         Chairman of Selection Committee for faculty positions in Department
   1989-1996    Member of Graduate Student Recruitment Committee
   1990-1995    Director of Department Undergraduate Summer Research Program
   1992         Chairman of the Department Retention, Promotion and Tenure Committee
   1993-1996    Graduate Training Committee
   1994         Member of Selection Committee for faculty position in Department
   1995         Chairman of the Department Retention, Promotion and Tenure Committee
   1997         Chairman of Task Force on Faculty Development
   1999         Member of Search Committee for Director of CHT
   2007         Chairman of the Department Retention, Promotion and Tenure Committee

3. University

   1990-1995 Member of Undergraduate Council
   1991-1992 Coordinator of the Psychopharmacological Intervention Institute. One of 6 major
             institutes to be offered during the First International Conference on Leisure and
             Mental Health. July, 1992.
   1992-1993 Revision of Graduate Requirements Task Force (Member).
   1993-1997 Member of Credits and Admissions Committee
   1994-1995 Curriculum Committee Neuroscience program
   1994-1997 Biosafety Committee
   1994      Task force on "Lecturer Rank" (member)
   1995-1996 Steering Committee Neuroscience program
   1997-1998 University Research Council
   1997-2000 Area Committee for Intellectual Explorations Course Selection/Physical & Life Science Area
              (establish policy and conduct evaluations for the science component of the University's
             General Education undergraduate requirement)
   1999-     Initiator and member of the organizing committee for the Addiction Research and Education
             Center (AREC). AREC was officially given Center status September 1, 2000. Dr. James Gibb


                                                81
                                                                                                     82


                became interim director until I return from my appointment at NIDA (from Sept. 1, 2000-
                Sept., 2003)

Mentoring

1. Advisor for Postdoctoral Fellows

     a. Dr. Michel Johnson/1984-1987
     b.Dr. Anita Letter/1985-1987
     c. Dr. Annette Fleckenstein/1995-1996 (NRSA Fellow/NIDA supported)
     d Dr. Wenhau Huang/1995-1997
     e.Dr. Jerry Kokoshka/1998-1999

2. Advisor for Graduate Students

 -Doctoral Dissertation Advisor:

     a.    Patricia Sonsalla/received Ph.D. degree - Spring, 1985.
     b.    Mario Alburges/received Ph.D. degree - Spring, 1988.
     c.    Kalpana Merchant/received Ph.D. degree - Spring, 1989.
     d.    Nanda Singh/received Ph.D. degree - Winter, 1992.
     e.    Lee Midgley/received Ph.D. degree - Winter, 1993.
     f.    John Wagstaff/received Ph.D. degree - Summer 1995; (Awarded PRAT postdoctoral
           fellowship at NIH, 1995-1998).
     g.    Melanie Gygi/Summer 1996; (Awarded NIDA National Res. Service Award for graduate
           students, 1995-1996).
     h.    Jerry Kokoshka Ph.D. 1998
     i.    Ryan Metzger Ph.D. Winter 2000; (Awarded NIDA National Res. Service Award for
           graduate students, 1998-2000).
     j.    Heather Haughey Ph.D. Winter of 2000
     k.    Scot Westwood Ph.D., Autumn 2000
     l.    David Adams (co-mentor with Kristen Keefe) Ph.D., Autumn 2001

  - Research Rotation:

     a.    Joe Ritter/1982-1984
     b.    Lisa Matsuda/1984
     c.    Kathy Ernst/1984
     d.    Werawan Ruangyuttikarn/1985,1986
     e.    Kalpana Merchant/1986-1987
     f.    Patricia Smiley/1986-1987
     g.    Nanda Singh/1988-1989
     h.    Lee Midgley/1988-1989
     i.    Steve Gygi/1990-1992
     j.    John Wagstaff/1991-1993
     k.    Melanie Gygi/1993-1994
     l.    Jonathan Danaceau/Neuroscience graduate program/1994
     m.    Ryan Metzger/Neuroscience graduate program/1995
     n.    Brian Jackson/Medical Student/1995 - PhTx 792

                                                82
                                                                                                83


     o.    Tracie Mercer/Neuroscience graduate program/1996
     p.    Scot Westwood/1996-1997, 1997-1998
     q.    Heather Haughey/1996-1997
     r.    Robert Rendon/Neuroscience graduate program/1997
     s.    Scot Westwood 1996-1997
     t.    David Chapman 1998-1999
     u.    David Adams 1998-1999
     v.    Jeffrey Brown/ 1998-1999.
     w.    Veronica Sandoval/1998-199
     x.    Kamisha Davis/1999-2000

3. Member of Doctoral Dissertation Committee

     a.    Michael Peat/1982
     b.    Elaine Snowhill/1983
     c.    Christopher Schmidt/1984
     d.    Steve White/1984
     e.    Fae Engstrom/1985
     f.    Donald Gehlert/1985
     g.    Ted Dawson/1986
     h.    Lisa Matsuda/1987
     i.    Tyler McCabe/1987
     j.    Donna Stone/1988
     k.    Zho Zhong Wang (Physiology)/1990-1993
     l.    Ikram Elayan/1994
     m.    Jamie Edwards/1994
     n.    Sterling Sudweeks/1997
     o.    Anandita Ganguly, Winter, 2000
     p.    Amy Adams (Neuroscience), Spring, 2000
     q.    Matthew Barton, Winter, 2001
     r.    Michael Edler, Winter, 2003
     s.    Jeffrey Brown, Summer, 2001
     t.    Veronical Sandoval, Summer, 2002
     u.    Evan Riddle, Spring, 2003
     v.    Kamisha Davis, Spring, 2004
     w.    A.J. Baucum, Spring, 2005
     x.    Matthew Reidy, Spring, 2008
     y.    Yetty Irwin, Fall, 2009
     z.    James Bemel, Spring, 2008
     aa.   Charlotte Magee, 2019

 -Worked with Pharm. D. graduate students as Teaching Assistants for Common Medicines: 3/year
    from 1981 - 1988.

4. Undergraduate Advisor

     a.    Stewart Russell Richards/adviser for Bachelor of University Studies/1988
     b.    Ray Ward/advisor for summer research project, 1990
     c.    John Kennedy/advisor for summer research project, 1991

                                                 83
                                                                                   84


d   Melanie Gygi/advisor for summer research project, 1991
e.  Elizabeth Stratford for summer research project, 1992
f.  Dale Cowley for summer research project, 1993
g.  Kim Davis for summer research project, 1994
h . Zachery Tittensor for summer research project, 1994
i.  Meisha Beyeler for summer project, 1995
j.  Samira Jean Louis, minority summer student, 1995
k.  Brian Ramos, underrepresented minority supplement from NIDA, Summer, 1997
l. Alison Schick, senior thesis project, 1997
m. Milixa Galarche, underrepresented minority supplement from NIDA, Summer, 1998
n. Yvetter Ugarte, ASPET Summer Undergraduate Research Student




                                       84
                                                                                                            85



Summary of Activities as NIDA Acting Director

 Glen R. Hanson, Ph.D., D.D.S.
Acting Director, National Institute on Drug Abuse (fiscal budget of ~$950 million; staff of ~500
     clinicians, scientist, program officers and support staff)
     National Institutes of Health, HHS
Summary of Major Programmatic and Management Accomplishments -- FY 2002

Scientific/Programmatic Leadership (report submitted by independent evaluation to Dr. Elias
      Zerhouni, the director of NIH
Dr. Hanson demonstrated strong leadership over the past year in shaping NIDA’s research agenda and
information dissemination goals to capitalize on emerging scientific opportunity and best respond to
national need. He continued to strengthen the Institute's broad portfolio of ongoing programs while
concurrently directing additional efforts and resources toward such high priority areas as the
development of anti-cocaine and anti-methamphetamine medications and the systematic testing of new
behavioral drug abuse therapies. Under his leadership, substantial progress was also made in the
implementation of initiatives launched last year to help respond to increases in the use of "club drugs";
to better understand and combat nicotine addiction; to identify the mechanisms underlying the
"transition" to addiction; to explore the genetic and environmental factors underlying vulnerability to
addiction; and to more fully understand the mechanisms that underlie drug abuse and addiction through
the application of genetic and neuroimaging technologies. In an effort to bring the full power of
science to bear on drug abuse prevention, Dr. Hanson oversaw the launch of a new multi-pronged drug
abuse prevention initiative to: establish a National Drug Abuse Prevention Research System consisting
of Transdisciplinary Prevention Research Centers and multi-site prevention effectiveness trials; to
stimulate research to fill critical knowledge gaps; and to translate new knowledge into new
interventions. In response to increases in drug abuse in certain areas following the September 11th
disasters, Dr. Hanson launched a new initiative investigating chronic stress and its relation to drug
abuse and addiction to further broaden NIDA’s already extensive research portfolio in this area. Dr.
Hanson directed the expansion of the National Drug Abuse Treatment Clinical Trials Network (CTN)
in size and scope, adding 3 additional nodes this year bringing the structure to a total of 17 nodes and
110 community treatment programs. The 21 research protocols currently at various stages of
development, implementation or data analysis within the CTN and the many insightful protocol
concepts that continue to be generated by both CTN researchers and practitioners clearly forecast great
promise for significantly improving drug abuse treatment throughout the nation using science as the
vehicle.

Dr. Hanson has also worked to strengthen NIDA's Intramural Research Program. Over the past year he
has met with IRP scientists to help guide the direction of their research efforts to best complement
research supported through the Institute’s extramural programs. And to further invigorate the research
being conducted he has worked with the IRP Scientific Director to recruit a number of additional stellar
scientists to join the IRP staff.

Administrative Management
Dr. Hanson held regular reviews of all of NIDA's contract and management costs this year. His
commitment to maintaining Research Project Grants (RPGs) as the mainstay of NIDA research support
is clearly reflected in the fact that RPGs funded this year accounted for approximately 70% of NIDA’s
extramural budget. By continuing existing and adding new Institute-wide staff work groups in
emerging areas of crosscutting interest including “club drugs”, cognitive science and translationally

                                                   85
                                                                                                            86


oriented approaches, devices and strategies, Dr. Hanson has provided innovative mechanisms for
broadening programmatic goals and for increased interaction among Institute staff in both the
extramural and intramural programs.

Trans-NIH/InterAgency Activities
During the past year Dr. Hanson served on NINDS’s Parkinson’s Disease Neuroprotection Trials
Oversight Board and has initiated numerous collaborative interactions with other NIH Institutes, jointly
sponsoring workshops, conferences, PAs and RFAs in areas of mutual or overlapping interest. Soon
after taking on the role of Acting Director he met with most of the IC Directors to explore areas of
potential interaction. Throughout his tenure, he has met on a regular basis with several of the other
neuroscience-related Institute Directors, including those from NIMH, NIAAA and NINDS to
conceptualize and develop collaborative endeavors in such areas as nicotine research, molecular
development, phenotypic brain mapping and comorbidity that will help to fulfill the missions of each of
the participant Institutes. Of special note is the NIDA/NIAAA Collaboration Committee that he
established to strengthen ongoing efforts of common interest to both Institutes and to identify areas and
potential mechanisms where additional efforts can be focused. Under his direction collaborations with
numerous agencies within the Department, including the Substance Abuse and Mental Health Services
Administration and the Centers for Disease Control and Prevention have also been sustained, and
productive partnerships continued with the Veterans’ Administration, the Departments of Education,
Justice, and State, and the White House Office of National Drug Control Policy.

Information Dissemination/Constituency Activities
Dr. Hanson’s designation of health information education and dissemination as a key Institute priority
continues to ensure that knowledge generated through NIDA-supported research is readily accessible to
the drug abuse and addiction field and to the general public. Under his direction, NIDA published the
first issue of Science and Practice Perspectives, a bi-annual journal that promotes a practical, creative
dialogue between drug abuse researchers and treatment providers. He also oversaw preparations for
and personally participated in a NIDA-sponsored conference held in New York entitled Blending
Clinical Practice and Research the goal of which was to share the latest findings generated through
drug abuse prevention and treatment research with the practitioner and lay communities. In March
2002, NIDA, under Dr. Hanson’s leadership, released Principles of HIV Prevention in Drug-Using
Populations: A Research-Based Guide, a document reflecting more than a decade and a half of NIDA-
sponsored research on the co-occurring epidemics of drug abuse and HIV/AIDS. A series of Public
Service Announcements (PSA) were also developed by NIDA this year highlighting the connections
between drug abuse and HIV/AIDS. Dr. Hanson oversaw the development of a new addition to
NIDA’s Research Report Series on Marijuana Abuse. In addition, in an effort to raise awareness about
the signs, symptoms and neurophysiological and behavioral effects of various drugs, he led NIDA in
the creation of an Asian Americans/ Native Hawaiian and Other Pacific Islanders 2003 Calendar that
will be disseminated this fall. Under Dr. Hanson’s direction, NIDA also worked with Scholastic
Magazine to produce and disseminate a magazine for youth entitled Heads Up: Real News About Drugs
and Your Body. Dr. Hanson led NIDA’s efforts to produce several PSAs--in both English and Spanish-
-on the topic of anabolic steroid use entitled Game Plan, that aired on TV stations across the country in
February 2002, and worked with producers of In the Mix—Reality Television for Teens—a Public
Broadcasting System (PBS) informational series on a broadcast related to Steroids entitled Steroids:
The Hard Truth. And for the sixth consecutive year, NIDA again joined with the Entertainment
Industries Council and the Robert Wood Johnson Foundation in sponsoring a Hollywood event in May
2002 at which juried PRISM awards in a wide range of categories were bestowed on television and film
actors, writers, producers and others working in the entertainment industry for their stellar efforts in
accurately depicting drug abuse and addiction related issues in the products of their work. Highlights of

                                                   86
                                                                                                           87


this event were taped and broadcast across the country in August 2002 by Tribune Broadcasting
affiliated TV stations.

Dr. Hanson has played an active role in articulating for a wide variety of audiences both the science of
drug abuse and addiction and many of the key issues currently impacting the drug abuse and addiction
field. During the past year he has presented keynote addresses and invited lectures at several dozen
professional scientific meetings, medical schools, and practitioner group conferences. In an effort to
broadly increase awareness about the advances taking place in the science of addiction, he has also
spoken before many lay audiences, and has been interviewed by numerous national TV networks,
magazines and newspapers on a wide variety of drug abuse and addiction-related topics. He has also
led numerous efforts to assess existing knowledge and further advance our understanding about various
aspects of drug abuse and addiction through scientific workshops held this year in such areas as
Adolescent Decision Making: Proximal Processes in Adolescent Drug Abuse; Nonconscious Processes
in Self Regulation: Application to Drug Abuse and Addiction; and Strategies to Improve the
Replicability, Sustainability and Durability of HIV Prevention Interventions for Drug Users. In an
attempt to maintain strong ties with virtually all major constituency groups representing drug abuse and
addiction related concerns, Dr. Hanson convened NIDA's 7th constituent conference which took place
in December 2001. Representatives of close to 50 professional and constituency groups interested in
drug abuse and addiction participated and provided recommendations for enhancing the usefulness and
use of NIDA's research. Dr. Hanson has also given briefings and delivered formal testimony before
Congress on a wide variety of issues related to the science of drug abuse and addiction including the
commonalities of co-morbid mental and addictive disorders; the effects of MDMA ("ecstasy") and
other “club drugs” on the body and behavior; psychoactive prescription drugs and their potential for
abuse; and prescription drug abuse and the elderly.




                                                  87
                                                                                                             88


Summary of Activity Regarding the University of Utah School of Dentistry and Legislative
   Actions

Conception
 Working with Dr. Lynn Powell, we directed the development, documentation and approval process to
begin a new Dental School at the University of Utah. This was the first new College/School at the
University of Utah in 60 years. It was also the first new dental school associated with a major
biomedical research university with colleges of medicine, nursing and pharmacy in over 20 years. The
plan was approved unanimously by the Academic Senate, Graduate Council, Board of Trustees, Board
of Regents and the State of Utah Legislature. The School was officially started in 2013 with an initial
class of 20 top students. The building for the new SOD was completed in January 2015 just in time for
our 2017 class to start clinical training.

Interim Dean
  I was appointed interim Dean of the SOD in October of 2014 after a leadership change was enacted by
the Senior Vice President for Health Sciences due to major problems between the initial Dean and SOD
personnel including students, faculty and staff. As the interim Dean I directed the move of the School
into its new building Ray and Tye Noorda Oral Health Science Building in Research Park.
  Notable accomplishments for the School during my tenure as interim Dean from 2014 to May of 2016
were:
 (i)     Oversee the initiation of clinical services by the SOD student body
 (ii)    Increase in student body from 20 to 46/year
 (iii) Development and finalizing of a 4-year dental curriculum
 (iv) Initiation of major divisions of dental services
 (v)     Planning for clinic expansion into community clinics throughout the state
 (vi) Overseeing the very successful DDS licensing accreditation site visits by CODA (Committee on
          Dental Accreditation—affiliated with the American Dental Association) in Spring of 2013 and
          2014
 (vii) Oversee the development and implementation of adult dental expansion into Medicaid and the
          passage of a state bill to make the SOD of dentistry the principal clinical service provider for
          these the patients in this program from 2015-present.
 (viii) Development of major governance committees within the SOD for Continuing Education,
          Assessment and Strategic planning, Diversity, Clinical Governance and Implementation, and
          Student Recruitment.

Legislative Actions
 I have been the principal author and driving force for the following legislative actions in the Utah
     State Legislature
     (i) 2016- SB274: Medicaid Dental Waiver Amendments. This bill was passed unanimously in
            the Utah Legislature and signed by Governor Herbert to extend dental care to Medicaid
            Adult Blind/Disabled patients. It outlines the principal role for the U of U School of
            Dentistry in this program. This bill was sponsored by Representative Steve Eliason and
            Senator Steve Urquart
     (ii) 2017-SB272: Medicaid Dental Waiver Amendments. This bill identified $1.4 million state
            money in ongoing Medicaid money for the state portion of the cost to implement SB272
            which provides comprehensive dental care for blind/disabled adult patients (~ a total of
            44,000 patients statewide), preferentially through the U of U School of Dentistry (UUSOD)
            throughout the Wasatch front. Patients began receiving dental services as of July 2017. The
            SOD dental network provided dental care to ~2,000 patients in the first year which

                                                   88
                                                                                                        89


        represented ~ 50% of those seeking dental care under this program throughout the state of
        Utah. Under this very unique (first such program in the country) the UUSOD covers the
        state’s portion of the seed for the patients they treat under this program. This bill was
        sponsored by Representative Steve Eliason and Senator Allen Christensen and passed
        through the legislative process unanimously.
(iii). 2017-HB175: Opioid Abuse Prevention and Treatment Amendments. This bill requires
        controlled substance prescribers to receive training in a nationally recognized opioid abuse
        screening method and requires reimbursement for the screening services. This bill was
        sponsored by Representative Steve Eliason and Senator Brian Shiozawa.
(iv). 2018-HB435: Medicaid Dental Benefits for TAM patients through Medicaid Dental Waiver.
        This bill provided comprehensive dental care to TAM (Targeted Adult Medicaid program)
        patients who qualified for Medicaid benefits due to their substance use disorders problems.
        This bill provided these patients comprehensive dental care like that described above for
        adult blind/disabled Medicaid patients (see bill SB272 for 2017 above). This bill identified
        the UUSOD as the sole-source provider of dental care for this population and included ~4-
        5,000 patients throughout the state. The basis of this program were observations from my
        HRSA grant that comprehensive dental care for clients receiving SUD treatment
        dramatically improved the therapeutic outcomes for these SUD persons. This bill was
        sponsored by Reprentative Steve Eliason and Senator Peter Knudsen. The bill passed
        through the legislative process with only one dissenting vote and was implemented as of
        Feburary 1, 2019.
(v). 2019-SB11 Medicaid Dental Benefits for the Elderly. This bill is intended to provide
        comprehensive dental care to elderly (>65 years of age) Medicaid patients. The dental care
        will be like that described above for adult blind/disabled and TAM Medicaid patients
        described above and includes ~12,000 patients throughout the state of Utah. This bill
        identifies the UUSOD as the sole-source provider of dental care throughout the state for this
        population. This bill is sponsored by Senator Allen Christensen and Representative Stephen
        Eliason. It has passed through the HHS interim committee and will be voted on by the
        general assembly during the 2019 legislative session in February/March. If approved, the
        patients will be seen January 2020.




                                              89
